Exhibit 10.1

EXECUTION COPY

 

 

 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

dated as of August 20, 2013,

as amended and restated as of July 9, 2014,

among

TRINET HR CORPORATION,

as Borrower,

TRINET GROUP, INC.,

the LENDERS from time to time party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

DEUTSCHE BANK SECURITIES INC.,

KEYBANK NATIONAL ASSOCIATION, and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents,

DEUTSCHE BANK SECURITIES INC.,

KEYBANK NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

ING CAPITAL LLC, and

HSBC BANK USA, N.A.

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

KEYBANK NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners

 

 

 

[CS&M Ref. 6702-127]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     58   

SECTION 1.03.

 

Terms Generally

     58   

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Calculations

     59   

SECTION 1.05.

 

Excluded Swap Obligations

     60    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     60   

SECTION 2.02.

 

Loans and Borrowings

     61   

SECTION 2.03.

 

Requests for Borrowings

     62   

SECTION 2.04.

 

Swingline Loans

     62   

SECTION 2.05.

 

Letters of Credit

     64   

SECTION 2.06.

 

Funding of Borrowings

     70   

SECTION 2.07.

 

Interest Elections

     71   

SECTION 2.08.

 

Termination and Reduction of Commitments

     73   

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     73   

SECTION 2.10.

 

Amortization of Term Loans

     74   

SECTION 2.11.

 

Prepayment of Loans

     75   

SECTION 2.12.

 

Fees

     79   

SECTION 2.13.

 

Interest

     80   

SECTION 2.14.

 

Alternate Rate of Interest

     81   

SECTION 2.15.

 

Increased Costs

     81   

SECTION 2.16.

 

Break Funding Payments

     82   

SECTION 2.17.

 

Taxes

     83   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     88   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     90   

SECTION 2.20.

 

Defaulting Lenders

     91   

SECTION 2.21.

 

Incremental Facilities

     94   

SECTION 2.22.

 

Refinancing Facilities

     97   

SECTION 2.23.

 

Loan Modification Offers

     99   

SECTION 2.24.

 

Loan Repurchases

     101   

 

i



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Powers

     104   

SECTION 3.02.

 

Authorization; Due Execution and Delivery; Enforceability

     104   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     104   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     105   

SECTION 3.05.

 

Properties

     106   

SECTION 3.06.

 

Litigation and Environmental Matters

     106   

SECTION 3.07.

 

Compliance with Laws and Agreements; No Default

     106   

SECTION 3.08.

 

Investment Company Status; Other Regulations

     107   

SECTION 3.09.

 

Federal Reserve Regulations

     107   

SECTION 3.10.

 

Taxes

     107   

SECTION 3.11.

 

ERISA

     107   

SECTION 3.12.

 

Labor Matters

     108   

SECTION 3.13.

 

Disclosure

     108   

SECTION 3.14.

 

Subsidiaries

     109   

SECTION 3.15.

 

Insurance

     109   

SECTION 3.16.

 

Solvency

     109   

SECTION 3.17.

 

Collateral Matters

     110   

SECTION 3.18.

 

Anti-Terrorism Laws; Anti-Corruption Laws

     111   

SECTION 3.19.

 

Classification as Senior Indebtedness

     111    ARTICLE IV    Conditions   

SECTION 4.01.

 

[Reserved]

     111   

SECTION 4.02.

 

Each Credit Event

     111    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

 

Financial Statements and Other Information

     112   

SECTION 5.02.

 

Notices of Material Events

     114   

SECTION 5.03.

 

Information Regarding Collateral

     115   

SECTION 5.04.

 

Existence; Conduct of Business

     116   

SECTION 5.05.

 

Payment of Obligations

     116   

SECTION 5.06.

 

Maintenance of Properties

     116   

SECTION 5.07.

 

Insurance

     117   

SECTION 5.08.

 

Casualty and Condemnation

     117   

SECTION 5.09.

 

Books and Records; Inspection and Audit Rights; Lender Calls

     117   

SECTION 5.10.

 

Compliance with Laws

     118   

SECTION 5.11.

 

Use of Proceeds and Letters of Credit

     118   

SECTION 5.12.

 

Additional Subsidiaries

     118   

SECTION 5.13.

 

Senior Indebtedness

     119   

SECTION 5.14.

 

Maintenance of Ratings

     119   

SECTION 5.15.

 

Further Assurances

     119   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

     120   

SECTION 6.02.

 

Liens

     124   

SECTION 6.03.

 

Fundamental Changes

     127   

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     127   

SECTION 6.05.

 

Asset Sales

     131   

SECTION 6.06.

 

Sale and Leaseback Transactions

     133   

SECTION 6.07.

 

Hedging Agreements

     133   

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

     133   

SECTION 6.09.

 

Transactions with Affiliates

     137   

SECTION 6.10.

 

Restrictive Agreements

     137   

SECTION 6.11.

 

Amendment of Material Documents

     138   

SECTION 6.12.

 

Financial Covenants

     138   

SECTION 6.13.

 

Changes in Fiscal Periods

     139    ARTICLE VII    Events of Default   

SECTION 7.01.

 

Events of Default

     139   

SECTION 7.02.

 

Equity Cure Right

     143    ARTICLE VIII    The Administrative Agent    ARTICLE IX   
Miscellaneous   

SECTION 9.01.

 

Notices

     150   

SECTION 9.02.

 

Waivers; Amendments

     152   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     155   

SECTION 9.04.

 

Successors and Assigns

     158   

SECTION 9.05.

 

Survival

     165   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     166   

SECTION 9.07.

 

Severability

     166   

SECTION 9.08.

 

Right of Setoff

     166   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     167   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     167   

SECTION 9.11.

 

Headings

     168   

SECTION 9.12.

 

Confidentiality

     168   

SECTION 9.13.

 

Interest Rate Limitation

     169   

SECTION 9.14.

 

Release of Liens and Guarantees

     169   

 

iii



--------------------------------------------------------------------------------

SECTION 9.15.

 

USA Patriot Act Notice

     170   

SECTION 9.16.

 

No Fiduciary Relationship

     170   

SECTION 9.17.

 

Non-Public Information

     170   

SCHEDULES:

 

Schedule 1.01    —    Disqualified Lenders Schedule 2.01    —    Commitments
Schedule 5.15    —    Post-Closing Matters

EXHIBITS:

 

Exhibit A-1    —    Form of Assignment and Assumption Exhibit A-2    —    Form
of Affiliated Assignment and Assumption Exhibit B    —    Form of Borrowing
Request Exhibit C    —    Auction Procedures Exhibit D    —    Form of Guarantee
and Collateral Agreement Exhibit E    —    Form of Compliance Certificate
Exhibit F    —    Form of Intercompany Note Exhibit G-1    —    Form of First
Lien/Second Lien Intercreditor Agreement Exhibit G-2    —    Form of Pari Passu
Intercreditor Agreement Exhibit H    —    Form of Interest Election Request
Exhibit I-1    —    Form of Perfection Certificate Exhibit I-2    —    Form of
Supplemental Perfection Certificate Exhibit J    —    Form of Solvency
Certificate Exhibit K-1    —    Form of U.S. Tax Compliance Certificate for
Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit K-2    —    Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders
that are Partnerships for U.S. Federal Income Tax Purposes Exhibit K-3    —   
Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes Exhibit K-4    —    Form of
U.S. Tax Compliance Certificate for Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT dated as of August 20, 2013, as
amended and restated as of July 9, 2014, among TRINET HR CORPORATION, as
Borrower, TRINET GROUP, INC., the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, shall bear interest at a rate determined by
reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning set forth in Section 2.23(a).

“ACH Indebtedness” means Indebtedness incurred by Holdings or its Subsidiaries
in the ordinary course of business in respect of automated clearinghouse
obligations.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Eligible Assignee, with the consent of any
Person whose consent is required by Section 9.04, and accepted by the
Administrative Agent, substantially in the form of Exhibit A-2 or any other form
approved by the Administrative Agent.



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means at any time the sum of the Revolving
Commitments of all the Revolving Lenders at such time, as the same may be
increased or reduced from time to time.

“Aggregate Revolving Exposure” means at any time the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

“Agreement” means this Amended and Restated First Lien Credit Agreement, as the
same may be modified, amended and/or supplemented from time to time.

“AIG Contract” means the documents listed on Schedule 6.10A to the Disclosure
Letter evidencing the service and financial relationship among AIG and its
Affiliates, the Borrower, Archimedes and the Reinsurance Captive Asset
Management Program, pursuant to which collateral is retained for a period of
time to secure the workers compensation claims payment and administrative fee
obligations of the Borrower and Archimedes, pursuant to the workers compensation
program of the Borrower and any of its operating subsidiaries.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum determined in accordance with the definition of “LIBO
Rate” herein, as the screen or quoted rate at approximately 11:00 a.m., London
time, on such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective as of the
opening of business on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Incremental Facility Indebtedness” means any Indebtedness incurred
by the Borrower in the form of one or more series of secured bonds, debentures,
notes or similar instruments; provided that (a), (i) such Indebtedness shall be
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and shall not be secured by any
property or assets of Holdings, the Borrower or any of the other Subsidiaries
other than the Collateral, (ii) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are satisfactory to the Administrative Agent) and (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement (provided that if the
Pari Passu Intercreditor Agreement has not previously been executed and
delivered, then Holdings, the Borrower, the other Subsidiary Loan Parties, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered the Pari Passu Intercreditor Agreement), (b) such
Indebtedness does not mature earlier than the Latest Maturity Date in effect
hereunder at the time of incurrence thereof and has a

 

2



--------------------------------------------------------------------------------

weighted average life to maturity no shorter than that of such Class of Term
Loans, (c) such Indebtedness contains covenants, events of default and other
terms that are customary for similar Indebtedness in light of then-prevailing
market conditions and, when taken as a whole (other than interest rates, fees
and optional prepayment or redemption terms), are substantially identical to, or
are not more restrictive to Holdings, the Borrower and the Subsidiaries than,
those set forth in the Loan Documents (other than covenants or other provisions
applicable only to periods after the Latest Maturity Date then in effect);
provided that a certificate of a Financial Officer of the Borrower delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its reasonable objection during such period
together with a reasonable description of the basis upon which it objects,
(d) such Indebtedness does not provide for any amortization, mandatory
prepayment, redemption or repurchase (other than upon a change of control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness, customary asset sale or event of loss, mandatory
offers to purchase and customary acceleration rights after an event of default)
prior to the Latest Maturity Date then in effect and (e) such Indebtedness is
not guaranteed by any Person other than Holdings and Subsidiaries that are
Subsidiary Loan Parties. Alternative Incremental Facility Indebtedness will
include any Registered Equivalent Notes issued in exchange therefor.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of July 9, 2014, by and among Holdings, the Borrower, the
Lenders, the Administrative Agent and the other Persons party thereto.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to Holdings, the Borrower and the Subsidiaries concerning or relating to bribery
or corruption.

“Anti-Terrorism Law” means any Requirement of Law relating to money laundering
or financing terrorism, including the USA Patriot Act, the Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act of 1970”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act of 1917 (50 U.S.C. §1 et seq.) and Executive Order
13224 (effective September 24, 2001).

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure or Swingline Exposure made
pursuant to paragraph (a)(iv) of Section 2.20. If the Revolving Commitments have
terminated or

 

3



--------------------------------------------------------------------------------

expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments of
Revolving Loans, LC Exposures and Swingline Exposures that occur after such
termination or expiration and to any Revolving Lender’s status as a Defaulting
Lender at the time of determination.

“Applicable Rate” means, for any day, (a) with respect to any Tranche A Term
Loan that is an ABR Loan or a Eurodollar Loan, the applicable rate per annum set
forth below under the caption “ABR Margin” or “Eurodollar Margin”, respectively,
based upon the Total Leverage Ratio as of the end of the fiscal quarter of the
Borrower for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b), (b) with respect to
any Tranche B Term Loan, (i) 1.75% per annum, in the case of an ABR Loan, and
(ii) 2.75% per annum, in the case of a Eurodollar Loan, (c) with respect to any
Revolving Loan that is an ABR Loan or a Eurodollar Loan or with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth below
under the caption “ABR Margin”, “Eurodollar Margin” or “Commitment Fee Rate”,
respectively, based upon the Total Leverage Ratio as of the end of the fiscal
quarter of the Borrower for which consolidated financial statements have
theretofore been most recently delivered pursuant to Section 5.01(a) or 5.01(b),
and (d) with respect to any Incremental Term Loan of any Series, the rate per
annum specified in the Incremental Facility Amendment establishing the
Incremental Term Commitments of such Series; provided that, for purposes of
clauses (a) and (c), until the date of the delivery of the consolidated
financial statements pursuant to Section 5.01 including the fiscal quarter ended
September 30, 2014, the Applicable Rate shall be based on the rates per annum
set forth in Pricing Level 3:

 

Pricing Level

  

Total Leverage
Ratio

   ABR Margin     Eurodollar
Margin     Commitment
Fee Rate  

1

  

< 2.75 to 1.00

     1.25 %      2.25 %      0.375 % 

2

  

³ 2.75 to 1.00

£ 3.25 to 1.00

     1.50 %      2.50 %      0.375 % 

3

  

> 3.25 to 1.00

£ 4.25 to 1.00

     1.75 %      2.75 %      0.50 % 

4

  

> 4.25 to 1.00

     2.00 %      3.00 %      0.50 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, unless waived by the Required Lenders, the
Applicable Rate shall be based on the rates per annum set forth in Pricing Level
4 if the Borrower fails to deliver the consolidated financial statements
required to be delivered pursuant to Section 5.01(a) or 5.01(b) or any
Compliance

 

4



--------------------------------------------------------------------------------

Certificate required to be delivered pursuant hereto, in each case within the
time periods specified herein for such delivery, during the period commencing on
and including the day of the occurrence of a Default resulting from such failure
and until the delivery thereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Archimedes” means Archimedes Risk Solutions, Ltd, a Bermuda exempted company,
and a direct, wholly-owned Subsidiary of the Borrower.

“Arranger” means J.P. Morgan Securities LLC, in its capacity as sole lead
arranger for the credit facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A-1 or any other form approved by the
Administrative Agent.

“Auction Manager” has the meaning set forth in Section 2.24(a).

“Auction Notice” means an auction notice given by the Borrower in accordance
with the Auction Procedures with respect to an Auction Purchase Offer.

“Auction Procedures” means the auction procedures with respect to Auction
Purchase Offers set forth in Exhibit C hereto.

“Auction Purchase Offer” means an offer by the Borrower to purchase Term Loans
of one or more Classes pursuant to modified Dutch auctions conducted in
accordance with the Auction Procedures and otherwise in accordance with
Section 2.24.

“Available Domestic Cash” means, on any date, the amount of Unrestricted Cash
held on such date by Holdings, the Borrower or any Subsidiary Loan Party, other
than Unrestricted Cash held in accounts outside the United States of America.

“Available ECF Amount” means, as of any time, the excess, if any, of:

(a) the Cumulative Borrower’s ECF Share; over

(b) the sum of all Investments made prior to such time in reliance on
Section 6.04(s)(iii), plus all Restricted Payments made prior to such time in
reliance on Section 6.08(a)(ix)(B), plus all expenditures in respect of
Indebtedness made prior to such time in reliance on Section 6.08(b)(viii)(B), in
each case utilizing the Available ECF Amount or portions thereof in effect on
the date of any such Investment, Restricted Payment or expenditure.

 

5



--------------------------------------------------------------------------------

Under no circumstances will the amounts referred to in clause (b) of this
definition exceed the amount of the Cumulative Borrower’s ECF Share, and the
aggregate of all Investments, Restricted Payments and expenditures in respect of
Indebtedness made on any date in reliance on the Available ECF Amount on such
date may not exceed the amount of the Available ECF Amount on such date.

“Bank of America Accounts” means (a) the deposit accounts and securities
accounts set forth on Schedule 1 of the Disclosure Letter and (b) any additional
deposit accounts and securities accounts related thereto at Bank of America,
N.A. approved at the Administrative Agent’s reasonable discretion.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment.

“Base Incremental Amount” means $100,000,000. For purposes hereof, the Base
Incremental Amount will be deemed to be utilized by the initial $100,000,000 of
Incremental Commitments incurred under Section 2.21 and Alternative Incremental
Facility Indebtedness incurred under Section 6.01(a)(xiii).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means TriNet HR Corporation, a California corporation.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of a written Borrowing
Request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent.

“Business Credit Card Indebtedness” means Indebtedness incurred by the Borrower
or its Subsidiaries in the ordinary course of business under a commercial credit
card or purchasing card program.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or London are authorized or required by
law to remain closed.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Holdings, the Borrower and
the Subsidiaries that are (or should be) set forth in a consolidated statement
of cash flows of Holdings for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by Holdings, the Borrower and the
Subsidiaries during such period, but excluding in each case any such expenditure
(i) constituting reinvestment of the Net Proceeds of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, to the
extent permitted by Section 2.11(c), (ii) made by Holdings, the Borrower or any
Subsidiary as payment of the consideration for a Permitted Acquisition and
related costs and expenses, (iii) made by Holdings, the Borrower or any
Subsidiary to effect leasehold improvements to any property leased by Holdings,
the Borrower or such Subsidiary as lessee, to the extent that such expenses have
been reimbursed by the landlord, (iv) in the form of a substantially
contemporaneous exchange of similar property, plant, equipment or other capital
assets, except to the extent of cash or other consideration (other than the
assets so exchanged), if any, paid or payable by Holdings, the Borrower or any
Subsidiary and (v) made with the Net Proceeds from the issuance of Qualified
Equity Interests.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 or a
substantially similar pronouncement). The amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP. For purposes
of Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.

“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to
Holdings, the Borrower or any Subsidiary and (b) commercial credit card and
purchasing card services provided to Holdings, the Borrower or any Subsidiary.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, including Archimedes (so long as Archimedes is organized
under the laws of Bermuda), and (b) each subsidiary of any such controlled
foreign corporation.

 

7



--------------------------------------------------------------------------------

“CFC Holding Company” means a Subsidiary, including any Pass-Through Foreign
Subsidiary, the sole material assets of which are Equity Interests in one or
more CFCs.

“Change in Control” means (a) the failure of Holdings to own, directly or
indirectly through wholly-owned Subsidiaries, 100% of the outstanding Equity
Interest in the Borrower; (b)(i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group”, within the
meaning of the Exchange Act and the rules of the SEC thereunder (other than
General Atlantic or any employee benefit plan of Holdings or the Subsidiaries or
a Person acting in connection with such acquisition as a trustee, agent,
fiduciary or administrator of such an employee benefit plan), of Equity
Interests representing more than the greater of (A) 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in Holdings and (B) the percentage of then outstanding Voting Stock of Holdings
then owned directly, indirectly or beneficially by the Permitted Holders;
(c) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of Holdings by Persons who were not (i) directors of Holdings
on the Restatement Effective Date, (ii) nominated by the board of directors of
Holdings or General Atlantic or (iii) appointed by directors who were directors
of Holdings on the Restatement Effective Date or were so nominated as provided
in subclause (ii) of this clause (c); or (d) the occurrence of any “change in
control” (or similar event, however denominated) with respect to Holdings or the
Borrower under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of, or otherwise relating to,
any Material Indebtedness of Holdings, the Borrower or any Subsidiary.

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, any later date on which such Lender initially became
a Lender hereunder), of any of the following: (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Tranche B Term Loans, Incremental Term Loans of any Series, Revolving Loans or
Swingline Loans, (b) any Commitment, refers to whether such Commitment is a Term

 

8



--------------------------------------------------------------------------------

Commitment, an Incremental Term Commitment of any Series or a Revolving
Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.

“Co-Documentation Agents” means Deutsche Bank Securities Inc., KeyBank National
Association, Merrill Lynch, Pierce, Fenner and Smith Incorporated, Morgan
Stanley Senior Funding, Inc., ING Capital LLC and HSBC Bank USA, N.A., in their
capacity as co-documentation agents for the credit facilities established
hereunder.

“Co-Syndication Agents” means Bank of America, N.A., Deutsche Bank Securities
Inc., KeyBank National Association and Morgan Stanley Senior Funding, Inc., in
their capacity as co-syndication agents for the credit facilities established
hereunder.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

“Collateral Agreement” means the Amended and Restated Guarantee and Collateral
Agreement among Holdings, the Borrower, the other Loan Parties and the
Administrative Agent, substantially in the form of Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from Holdings, the Borrower and
each Designated Subsidiary (i) either (A) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (B) in the
case of any Person that becomes a Designated Subsidiary after the Restatement
Effective Date, a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, together with
opinions and documents of the type referred to in paragraphs (b) and (c) of
Section 5 of the Amendment and Restatement Agreement with respect to such
Person, and (ii) with respect to any such Person that directly owns Equity
Interests of a Significant Foreign Subsidiary, a counterpart of each Foreign
Pledge Agreement that the Administrative Agent determines, based on the advice
of counsel, to be necessary in connection with the pledge of, or the granting of
security interests in, Equity Interests of such Foreign Subsidiary (other than
Excluded Equity Interests), in each case duly executed and delivered on behalf
of such Person and, to the extent required by applicable law or otherwise
reasonably requested by the Administrative Agent, such Foreign Subsidiary;

(b) (i) all outstanding Equity Interests of the Borrower and each Significant
Subsidiary (other than Excluded Equity Interests), in each case directly owned
by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement or, in the case of Equity Interests in a

 

9



--------------------------------------------------------------------------------

Significant Foreign Subsidiary where the Administrative Agent so reasonably
requests, a Foreign Pledge Agreement; provided that the Loan Parties shall not
be required to pledge (x) more than 65% of the outstanding voting Equity
Interests of any first-tier CFC or first-tier CFC Holding Company and no CFC or
CFC Holding Company shall be required to pledge any Equity Interests in
Subsidiaries of such CFC or CFC Holding Company or (y) any of the outstanding
voting Equity Interests of any CFC or CFC Holding Company that are not owned
directly by a Loan Party; provided, further, that 100% of the Equity Interests
of any Pass-Through Foreign Subsidiary that is a Significant Foreign Subsidiary
and that are directly owned by a Loan Party shall be pledged pursuant to the
Collateral Agreement or a Foreign Pledge Agreement, and (ii) the Administrative
Agent shall, to the extent required by the Collateral Agreement or any such
Foreign Pledge Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of Holdings, the Borrower or any Subsidiary and
(ii) all other Indebtedness (other than Permitted Investments) of any Person in
a principal amount of $5,000,000 or more that, in each case, is owing to any
Loan Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Collateral Agreement or a supplement to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by Requirements of Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted under Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such surveys, abstracts, appraisals and legal
opinions, in each case, as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property; and

 

10



--------------------------------------------------------------------------------

(f) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank (other than any Excluded Account) and (ii) each securities account
maintained by any Loan Party with any securities intermediary (other than any
Excluded Account); provided that the Loan Parties may maintain one or more local
depository accounts or securities accounts not subject to a Control Agreement
with financial institutions other than the Administrative Agent so long as
(x) the balance of any individual deposit account or securities account does not
at any time exceed $1,000,000 and (y) the balance of all such deposit and
securities accounts does not at any time exceed $3,000,000 in the aggregate;
provided, further, that the Loan parties shall have 90 days after the
Restatement Effective Date or after the formation or acquisition of a new Loan
Party, as the case may be, to comply with this paragraph (f).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.15(b) to satisfy the Guarantee
and Collateral Requirement with respect to the items specified in Schedule 5.15
and (y) Section 5.12 and Section 5.15(c) to satisfy the Guarantee and Collateral
Requirement with respect to Subsidiaries newly acquired or formed (or which
first become Designated Subsidiaries) after the Restatement Effective Date and
with respect to assets acquired after the Restatement Effective Date that do not
automatically constitute Collateral under the Collateral Agreement, (b) the
foregoing provisions of this definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance, legal opinions or other deliverables with respect to, particular
assets of the Loan Parties, or the provision of Guarantees by any Subsidiary, as
to which the Administrative Agent and the Borrower reasonably agree that the
cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings, the Borrower and the Subsidiaries
(including the imposition of withholding or other material taxes)), shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,
(c) Liens required to be granted from time to time pursuant to the term
“Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents as in effect on the Restatement
Effective Date and, to the extent appropriate in the applicable jurisdiction, as
reasonably agreed between the Administrative Agent and the Borrower and (d) in
no event shall the Collateral include any Excluded Assets. The Administrative
Agent may, without the consent of any Lender, grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Restatement Effective Date or in connection with assets acquired, or
Subsidiaries

 

11



--------------------------------------------------------------------------------

formed or acquired, after the Restatement Effective Date) where it and the
Borrower reasonably agree that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Security Documents.

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment, Tranche A Term Commitment, Tranche B Term Commitment, an Incremental
Term Commitment of any Series or any combination thereof (as the context
requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E or any other form approved by the Administrative Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings, the
Borrower and the consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) the interest expense that would
be imputed for such period in respect of Synthetic Lease Obligations of
Holdings, the Borrower and the consolidated Subsidiaries if such Synthetic Lease
Obligations were accounted for as Capital Lease Obligations, determined on a
consolidated basis in accordance with GAAP, (iii) any interest or other
financing costs becoming payable during such period in respect of Indebtedness
of Holdings, the Borrower or the consolidated Subsidiaries to the extent such
interest or other financing costs shall have been capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP and (iv) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, minus (b) to the extent included in such consolidated
interest expense for such period, the sum of (i) noncash amounts attributable to
amortization or write-off of capitalized interest or other financing costs paid
in a previous period and (ii) noncash amounts attributable to amortization of
debt discounts or accrued interest payable in kind for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted (and not added back) in
determining such Consolidated Net Income, the sum of

(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);

 

12



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or losses, including foreign
withholding taxes, and for corporate franchise, capital stock, net worth and
value-added taxes, in each case during such period;

(iii) all amounts attributable to depreciation and amortization for such period
(excluding amortization expense attributable to a prepaid cash expense that was
paid in a prior period);

(iv) any extraordinary losses or charges for such period, determined on a
consolidated basis in accordance with GAAP;

(v) any Non-Cash Charges for such period;

(vi) any losses attributable to obligations under any Hedging Agreement (to the
extent recognized prior to the occurrence of a termination event with respect
thereto) or to early extinguishment of Indebtedness, determined on a
consolidated basis in accordance with GAAP for such period;

(vii) expenses incurred during such period that are contemporaneously reimbursed
to Holdings, the Borrower or a Subsidiary by a seller pursuant to
indemnification provisions in any agreement relating to a Permitted Acquisition;

(viii) non-recurring out-of-pocket transactional fees, costs and expenses
relating to Permitted Acquisitions, Investments and Indebtedness incurred
outside the ordinary course of business, securities offerings and Dispositions,
including legal fees, advisory fees and upfront financing fees;

(ix) Pro Forma Adjustments in connection with Material Acquisitions consummated
during such period;

(x) non-recurring out-of-pocket costs, fees and expenses relating to the
Transactions incurred during such period, including legal and advisory fees and
“soft call” expenses paid on the Restatement Effective Date in connection with
the prepayment of loans outstanding under the Existing Credit Agreement (so long
as not incurred after 120 days following the Restatement Effective Date), not in
excess of $15,000,000 in the aggregate; and

(xi) non-recurring out-of-pocket fees, costs and expenses relating to the
incurrence, refinancing, amendment or modification of Indebtedness prior to the
Restatement Effective Date;

provided that (A) any cash payment made with respect to any Non-Cash Charges
added back in computing Consolidated EBITDA for any prior period pursuant to
clause (a)(v) above (or that would have been added back had this Agreement been
in effect during

 

13



--------------------------------------------------------------------------------

such prior period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made and (B) the aggregate amount of all
amounts under clauses (a)(viii), (a)(ix) and (a)(xi) that increase Consolidated
EBITDA in any Test Period shall not exceed, and shall be limited to, 10% of
Consolidated EBITDA in respect of such Test Period (calculated after giving
effect to such adjustments and with no carryover of unused amounts into any
subsequent period); and minus

(b) without duplication and to the extent included (and not deducted) in
determining such Consolidated Net Income, the sum of:

(i) any extraordinary gains for such period, determined on a consolidated basis
in accordance with GAAP;

(ii) any non-cash gains for such period, including with respect to write-ups of
assets or goodwill, determined on a consolidated basis in accordance with GAAP;

(iii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement, determined on a consolidated basis in
accordance with GAAP for such period;

provided, further that, Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above)
(i) the cumulative effect of any changes in GAAP or accounting principles
applied by management during such period and (ii) non-cash foreign translation
gains and losses.

“Consolidated First Lien Debt” means, as of any date, the aggregate amount of
Consolidated Total Debt of Holdings and the Subsidiaries outstanding on such
date, including the Loan Document Obligations, to the extent they constitute
Consolidated Total Debt, and the aggregate amount of outstanding Letters of
Credit, and including Capital Lease Obligations (excluding Capital Lease
Obligations in an aggregate amount not to exceed $1,000,000 at any time
outstanding), purchase money indebtedness and other obligations that are
properly classified as liabilities on a consolidated balance sheet prepared in
accordance with GAAP, that in any case is secured by Liens (other than any Liens
on Collateral subordinated and junior to the Liens under the Security Documents
securing the Loan Document Obligations) on any property or assets of Holdings,
the Borrower or any of the other Subsidiaries.

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income of any Person (other than Holdings and the
Borrower) that is not a consolidated Subsidiary, except to the extent of the
amount of cash dividends or other cash distributions actually paid by such
Person to Holdings, the Borrower or, subject to clauses (b) and (c) of this
proviso, any consolidated Subsidiary during such period, (b) the income of, and
any amounts referred to in clause (a) of this proviso paid to, any Subsidiary to
the extent that, on the date of determination, the declaration or payment of

 

14



--------------------------------------------------------------------------------

cash dividends or other cash distributions by such Subsidiary of that income is
not at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions have been legally
and effectively waived and (c) the income or loss of, and any amounts referred
to in clause (a) of this proviso paid to, any consolidated Subsidiary that is
not wholly-owned by Holdings to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated Subsidiary.

“Consolidated Total Debt” means, as of any date of determination, the sum of
(a) the aggregate principal amount of Indebtedness of Holdings, the Borrower and
the Subsidiaries outstanding as of such date in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, plus (b) the aggregate principal amount of Indebtedness of
Holdings, the Borrower and the Subsidiaries outstanding as of such date
(including in respect of Letters of Credit, but excluding purchase price
adjustments and other Indebtedness of the type described in clause (i) of the
third sentence of the definition of Indebtedness or Guarantees of obligations of
Holdings, the Borrower or any Subsidiary not constituting Indebtedness) that is
not required to be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP, in each case without giving effect
to any election to value any Indebtedness at “fair value”, as described in
Section 1.04(a), or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
satisfactory to the Administrative Agent, duly executed and delivered by such
Loan Party and the depositary bank or the securities intermediary, as the case
may be, with which such account is maintained.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

“Cumulative Borrower’s ECF Share” means, as of any date of determination, for
each fiscal year (commencing with the fiscal year ending December 31, 2015) with
respect to which a Compliance Certificate has been delivered in connection with
the delivery of annual or quarterly financial statements pursuant to
Section 5.01(a), the sum (in no event less than zero) of the amounts shown in
such Compliance Certificates as the amounts of Excess Cash Flow for such fiscal
year covered by such Compliance Certificates, less in each case the amount of
such Excess Cash Flow

 

15



--------------------------------------------------------------------------------

(including for the avoidance of doubt, but without duplication, all ECF
Shortfall Amounts) required to be applied to prepay (a) Term Loans (or
Incremental Term Loans) pursuant to Section 2.11(d) (it being understood that
following the prepayment or repayment of the Tranche B Term Loans (including at
the maturity thereof), the calculation shall be made as though Tranche B Term
Loans were still outstanding), (b) any Alternative Incremental Facility
Indebtedness pursuant to any comparable provision thereof or (c) any Refinancing
Indebtedness in respect of this Agreement or any Alternative Incremental
Facility Indebtedness pursuant to any comparable provision thereof.

“Cure Deadline” has the meaning set forth in Section 7.02.

“Cure Right” has the meaning set forth in Section 7.02.

“Debt Fund Affiliate” means any fund managed by, under common management with,
or otherwise an Affiliate of, General Atlantic or a portfolio company thereof
that is a bona fide diversified debt fund or an investment vehicle that is
primarily engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course.

“Debtor Relief Laws” shall mean the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States of America or other
applicable jurisdictions affecting the rights of creditors generally from time
to time in effect.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Revolving Lender notifies the Administrative Agent in writing that such
failure is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified Holdings, the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Revolving Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) cannot be satisfied), (c) has failed, within
three Business Days after request by a Credit Party, made in good faith, to
provide a certification in writing from an authorized officer of such Revolving
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under

 

16



--------------------------------------------------------------------------------

this Agreement; provided that such Revolving Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such written certification, (d) has become the subject of a Bankruptcy Event
or (e) has had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or its Revolving Lender Parent by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Revolving Lender is a Defaulting Lender under
any one or more of clauses (a) through (e) above shall be conclusive and binding
absent manifest error, and such Revolving Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20) upon delivery of written notice of
such determination to the Borrower, each Issuing Bank, the Swingline Lender and
each other Lender.

“Designated Hedging Agreements” means (a) the Hedging Agreement between HSBC
Bank USA, N.A., and Holdings subject to a confirmation dated as of December 13,
2012 under an ISDA master agreement, and (b) the Hedging Agreement between Bank
of America, N.A., and Holdings subject to a confirmation dated as of May 30,
2012 under an ISDA master agreement.

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

“Disclosure Letter” means the Disclosure Letter dated the Restatement Effective
Date delivered to the Administrative Agent and the Lenders in respect of this
Agreement.

“Disposition” has the meaning set forth in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;

 

17



--------------------------------------------------------------------------------

in each case, on or prior to the date 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Restatement Effective Date, the Restatement
Effective Date); provided, however, that (i) an Equity Interest in any Person
that would not constitute a Disqualified Equity Interest but for terms thereof
giving holders thereof the right to require such Person to redeem or purchase
such Equity Interest upon the occurrence of an “asset sale”, initial public
offering or a “change in control” (or similar event, however denominated) shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination or expiration of the
Commitments and (ii) an Equity Interest in any Person that is issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by such Person or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Disqualified Lender” means any Person set forth on Schedule 1.01.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“ECF Shortfall Amount” has the meaning set forth in Section 2.11(h).

“ECF Sweep Payment Date” has the meaning set forth in Section 2.11(d).

“ECF Year” has the meaning set forth in Section 2.11(d).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person, (ii) a Disqualified Lender or
(iii) except to the extent permitted under Sections 2.24, 9.04(e) and 9.04(f),
Holdings, the Borrower, any Subsidiary or any other Affiliate of Holdings.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding

 

18



--------------------------------------------------------------------------------

agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to (a) the environment, (b) preservation or reclamation
of natural resources, (c) the management, Release or threatened Release of any
Hazardous Material or (d) health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity ownership
interests (whether voting or non-voting) in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing (other than, prior to
the date of such conversion, Indebtedness that is convertible into Equity
Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan or (h) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
of its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a

 

19



--------------------------------------------------------------------------------

Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or in endangered or critical status,
within the meaning of Section 305 of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 7.01.

“Excess Cash Flow” means, for any fiscal year, an amount equal to:

(a) the sum, without duplication, of:

(i) the consolidated net income or loss of Holdings, the Borrower and the
consolidated Subsidiaries for such fiscal year, adjusted to exclude (x) net
income or loss of any consolidated Subsidiary that is not wholly-owned by
Holdings to the extent such income or loss is attributable to the
non-controlling interest in such consolidated Subsidiary and (y) any gains or
losses attributable to Prepayment Events;

(ii) depreciation, amortization and other non-cash charges, expenses or losses,
including the non-cash portion of interest expense, deducted in determining such
consolidated net income or loss for such fiscal year; and

(iii) the sum of (x) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (y) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Holdings, the Borrower and the consolidated
Subsidiaries increased during such fiscal year and (z) the net amount, if any,
by which the consolidated accrued long-term asset accounts of Holdings, the
Borrower and the consolidated Subsidiaries decreased during such fiscal year;

minus

(b) the sum, without duplication, of:

(i) the amount of all non-cash gains included in arriving at such consolidated
net income or loss for such fiscal year;

(ii) the sum of (x) the amount, if any, by which Net Working Capital increased
during such fiscal year (except as a result of the reclassification of items
from long-term to short-term or vice-versa), (y) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Holdings, the Borrower and the consolidated
Subsidiaries decreased during such fiscal year and (z) the net amount, if any,
by which the consolidated accrued long-term asset accounts of Holdings, the
Borrower and the consolidated Subsidiaries increased during such fiscal year;

 

20



--------------------------------------------------------------------------------

(iii) the sum of, in each case except to the extent financed with Excluded
Sources, of (w) the aggregate amount of Capital Expenditures by Holdings, the
Borrower and the consolidated Subsidiaries made in cash for such fiscal year
(except to the extent attributable to the incurrence of Capital Lease
Obligations), (x) the aggregate amount of cash consideration paid during such
fiscal year by Holdings, the Borrower and the consolidated Subsidiaries to make
Permitted Acquisitions and other Investments (other than Investments in cash,
cash equivalents or Permitted Investments), except to the extent made in
reliance on the Available ECF Amount, (y) to the extent not deducted in arriving
at net income or loss or pursuant to the other clauses of this definition, the
amount of Restricted Payments paid to Persons other than Holdings, the Borrower
or any Subsidiaries during such period pursuant to Section 6.08(a), other than
Restricted Payments made in reliance on the Available ECF Amount, and
(z) payments in cash made by the Borrower and its consolidated Subsidiaries with
respect to any noncash charges added back pursuant to clause (a)(ii) above in
computing Excess Cash Flow for any prior fiscal year; and

(iv) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
in cash by Holdings, the Borrower and the consolidated Subsidiaries during such
fiscal year, whether voluntary, scheduled or mandatory, excluding
(v) Indebtedness in respect of Revolving Loans and Letters of Credit or other
revolving extensions of credit (except to the extent that any repayment or
prepayment of such Indebtedness is accompanied by a permanent reduction in
related commitments), (w) Term Loans (or Incremental Term Loans) prepaid
pursuant to Section 2.11(c), (d) or (e), (x) any Alternative Incremental
Facility Indebtedness prepaid pursuant to any comparable provision thereof,
(y) any Refinancing Indebtedness in respect of this Agreement or any Alternative
Incremental Facility Indebtedness prepaid pursuant to any comparable provision
thereof and (z) repayments or prepayments of Long-Term Indebtedness (A) made
under Section 6.08(b)(viii) in reliance on the Available ECF Amount and (B) to
the extent financed from Excluded Sources;

Notwithstanding any other provision of this Agreement, amounts expended in
connection with (i) acquiring Term Loans under Section 2.24 and (ii) assignments
of Term Loans pursuant to Section 9.04(e) or (f) shall not reduce or be credited
against Excess Cash Flow.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Accounts” means (a) deposit and/or securities accounts the balance of
which consists exclusively of (i) withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of Holdings to be paid to the IRS or state or local government agencies
within the following

 

21



--------------------------------------------------------------------------------

two months with respect to employees of any of the Loan Parties or (ii) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of one or more Loan
Parties, (b) all segregated deposit and/or securities accounts established as
and constituting (and the balance of which consists solely of funds set aside in
connection with) tax accounts, payroll accounts, trust accounts and collateral
accounts related to obligations not prohibited by this Agreement, (c) the Bank
of America Accounts, (d) any deposit accounts maintained with a financial
institution, other than the Administrative Agent or a Lender, exclusively
established to cash collateralize letters of credit not issued under this
Agreement, (e) any deposit or securities accounts established and used solely to
cash collateralize obligations in respect of Business Credit Card Indebtedness
or ACH Indebtedness permitted by this Agreement or otherwise constituting a
Permitted Encumbrance, (f) the transfer agent services account with Registrar
and Transfer Company and (g) any foreign deposit or securities accounts of the
Loan Parties.

“Excluded Assets” means (a) any asset if, to the extent and for so long as the
grant of a Lien thereon to secure the Loan Document Obligations is prohibited by
any Requirements of Law (other than to the extent that any such prohibition
would be rendered ineffective pursuant to any other applicable Requirements of
Law); (b) any leasehold interests; (c) motor vehicles and other assets subject
to certificate of title; (d) letter of credit rights (except to the extent
perfection can be obtained by the filing of uniform commercial code financing
statements) with a value of less than $5,000,000; (e) any contract, lease,
instrument, permit, license, authorization or other agreement to the extent that
a grant of a security interest therein (other than, in any case, in proceeds or
receivables thereof) would violate or invalidate such contract, lease,
instrument, permit, license, authorization or other agreement or create a right
of termination in favor of any other party thereto (other than Holdings, the
Borrower or a Loan Party), in each case only to the extent the relevant
provision is not rendered ineffective under the Uniform Commercial Code or other
applicable law (provided that the foregoing will not limit the Liens under the
Security Documents on monies due or to become due under any such contract,
lease, instrument, permit, license, authorization or other agreement); (f) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby (except to the extent such
prohibition or restriction is deemed ineffective under the Uniform Commercial
Code or other applicable law); (g) any intent to use application at the United
States Patent and Trademark Office with respect to trademarks for which a
statement of use has not been filed; (h) any Excluded Equity Interests; (i) any
fee interest in real property with a fair market value of less than $5,000,000;
(j) assets held in collateral trust or escrow arrangements maintained with
unaffiliated parties under the AIG Contract or otherwise held on behalf of the
TEB Trust; (k) any rights under or with respect to any workers compensation
fronting agreement to the extent that such agreement by its terms, by contract
or by law, prohibits the assignment of, or the granting of a Lien with respect
to, the rights of a grantor thereunder or which would be invalid or
unenforceable upon any such assignment or grant (the “Restricted Assets”);
provided that (i) the proceeds of any Restricted Asset shall continue to be
deemed to be Collateral and (ii) this provision shall not limit the grant of any
lien on or assignment of any Restricted Asset to the extent that the Uniform
Commercial Code or

 

22



--------------------------------------------------------------------------------

any other applicable law provides that such grant of a lien or assignment is
effective regardless of any prohibitions on such grant provided in any
Restricted Asset (or the underlying documents related thereto); (l) any asset
subject to a purchase money security interest, Capital Lease Obligation or Lien
under a similar financing arrangement permitted under this Agreement to the
extent the grant of a Lien on such asset under the Security Documents would
(i) result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such purchase money or other financing
arrangement or Capital Lease Obligation, (ii) result in the loss of use of such
asset or (iii) permit the other party to such arrangement or Capital Lease
Obligation to terminate the Borrower’s or any Subsidiary’s right to use such
asset; (m) the Equity Interests and assets of the TEB Trust; (n) the assets or
Equity Interests of any joint venture permitted under this Agreement to the
extent and for so long as the granting of security interests in such assets or
Equity Interests would be prohibited by the Organizational Documents or
shareholder agreements or similar contracts between the owners of the Equity
Interests of such joint venture, (o) any Commercial Tort Claim with a value of
less than $1,000,000 and (p) any assets held by the Borrower in its accounts
designated as “Work Site Employee Assets”.

“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting stock of a Subsidiary that is a CFC or a CFC Holding Company in excess of
65% of the outstanding voting stock (or 65% of the outstanding Equity Interests
in the case of an entity that is not a corporation for U.S. tax purposes) of
such Subsidiary (excluding, for the avoidance of doubt Equity Interests in
Pass-Through Foreign Subsidiaries directly owned by Loan Parties), (b) any
Equity Interests if, to the extent, and for so long as, the grant of a Lien
thereon to secure the Loan Document Obligations is effectively prohibited by any
Requirements of Law; provided that such Equity Interest shall cease to be an
Excluded Equity Interest at such time as such prohibition ceases to be in
effect, and (c) Equity Interests in joint ventures permitted under this
Agreement to the extent and for so long as the granting of security interests in
such Equity Interests would be prohibited by the Organizational Documents or
shareholder agreements or similar contracts between the owners of the Equity
Interests of such joint venture; provided that such Equity Interest shall cease
to be an Excluded Equity Interest at such time as such prohibition ceases to be
in effect.

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness, Capital Lease Obligations or Synthetic Lease Obligations, (b) the
Net Proceeds of any Disposition of assets made outside the ordinary course of
business, and (c) proceeds of any issuance or sale of Equity Interests in
Holdings, the Borrower or any Subsidiary, or any capital contributions to
Holdings, the Borrower or any Subsidiary (other than, in each case, issuances or
sales to, or contributions made by, Holdings, the Borrower or any Subsidiary).

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
wholly-owned Significant Subsidiary, (b) any Subsidiary that is a CFC or a CFC
Holding Company (and accordingly, in no event shall a CFC or a CFC Holding
Company be required to enter into any Security Document or pledge any assets
hereunder), (c) any Subsidiary that is prohibited by Requirements of Law from
guaranteeing the Loan

 

23



--------------------------------------------------------------------------------

Document Obligations and (d) the TEB Trust; provided that any Subsidiary (other
than the TEB Trust) shall cease to be an Excluded Subsidiary at such time as
none of clauses (a), (b) or (c) above apply to it.

“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, and only for so long as, the
Guarantee by such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, as applicable, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Loan Party
or the grant by any Subsidiary Loan Party of a security interest, as applicable,
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Credit Party’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Excluded Term Lender” means any Term Lender that, if it were a Revolving
Lender, would be a Defaulting Lender pursuant to clause (d) or (e) of the
definition of Defaulting Lender herein, and the Administrative Agent shall make
such determination and give notice thereof in accordance with, and with the
effect specified, in the last sentence of such definition.

“Existing Credit Agreement” means the First Lien Credit Agreement dated as of
August 20, 2013, among TriNet HR Corporation, as borrower, Holdings, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended
and in effect on the Restatement Effective Date.

 

24



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01A of the Disclosure Letter, which letters of credit are outstanding on the
Restatement Effective Date.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (including any amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Covenants” means the covenants set forth in Section 6.12(a) and
6.12(b).

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“First Lien Leverage Ratio” means, on any date, the ratio of (a) Consolidated
First Lien Debt as of such date minus the lesser of Available Domestic Cash as
of such date and $50,000,000 to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of Holdings most recently ended on or prior to such
date in respect of which financial statements have been delivered pursuant to
Section 5.01(a) or (b) or, for purposes of Section 6.12(a), the Test Period
ended on such date.

“First Lien/Second Lien Intercreditor Agreement” means the First Lien/Second
Lien Intercreditor Agreement substantially in the form of Exhibit G-1.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Pension Plan” means any benefit plan that under applicable law of any
jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

 

25



--------------------------------------------------------------------------------

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“GAAP Working Capital” means, at any date of determination, (a) the consolidated
current assets of Holdings and the Subsidiaries as of such date minus (b) the
consolidated current liabilities of Holdings and the Subsidiaries as of such
date, in each case calculated in accordance with GAAP.

“General Atlantic” means investment entities managed by or that are Controlled
Affiliates of General Atlantic LLC.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of

 

26



--------------------------------------------------------------------------------

such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)). The term
“Guarantee” used as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, or wastes which are regulated pursuant to
any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any Subsidiary shall be a Hedging Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.

“Holdings” means TriNet Group, Inc., a Delaware corporation.

“Impacted Interest Period” has the meaning set forth in the definition of LIBO
Rate.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility” means an Incremental Revolving Facility or an Incremental
Term Facility.

“Incremental Facility Amendment” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Borrower, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Term Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.21.

 

27



--------------------------------------------------------------------------------

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.21, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Amendment.

“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Amendment
providing for Incremental Revolving Commitments.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Amendment and Section 2.21, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Facility Amendment providing for
Incremental Term Commitments.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.21.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding, for the avoidance of doubt, trade accounts payable incurred
in the ordinary course of business), (d) all obligations of such Person in
respect of the deferred purchase price of property or

 

28



--------------------------------------------------------------------------------

services (excluding trade accounts payable, deferred compensation arrangements
for employees, directors and officers and other accrued obligations, in each
case incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, (f) all Guarantees by such Person of Indebtedness
of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests. The Indebtedness
of any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include
(i) purchase price adjustments, earnouts, holdbacks or deferred payments of a
similar nature (including deferred compensation representing consideration or
other contingent obligations incurred in connection with an acquisition), except
in each case to the extent that such amount payable is, or becomes, reasonably
determinable and contingencies have been resolved or such amount would otherwise
be required to be reflected on a balance sheet prepared in accordance with GAAP,
(ii) current accounts payable incurred in the ordinary course of business,
(iii) obligations in respect of non-competes and similar agreements and
(iv) licenses and operating leases. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person or such Person has otherwise become liable for the payment thereof)
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Initial Lender” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Deutsche Bank AG New York Branch, KeyBank National Association, and Morgan
Stanley Senior Funding, Inc.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by Holdings or any Subsidiary,

 

29



--------------------------------------------------------------------------------

including inventions, designs, patents, copyrights, licenses, trademarks, trade
secrets, domain names, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

“Intercompany Note” means the Subordinated Intercompany Note substantially in
the form of Exhibit F hereto (or any other form approved by the Administrative
Agent).

“Interest Coverage Ratio” means the ratio of (a) Consolidated EBITDA to
(b) Consolidated Cash Interest Expense, in each case for any period of four
consecutive fiscal quarters.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of any such written request,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent made available by all Lenders of the Class
participating therein, twelve months thereafter), as the Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, with respect to any Eurodollar Borrowing at any time,
the rate per annum determined by the Administrative Agent (which

 

30



--------------------------------------------------------------------------------

determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period (for which that Screen Rate is
available) that is shorter than the Impacted Interest Period and (b) the
applicable Screen Rate for the shortest period (for which that Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“Investment” means, with respect to a specified Person, (i) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person and (ii) the purchase
or acquisition (in one transaction or a series of related transactions) of all
or substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such other Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (b) any
Investment in the form of a Guarantee shall be determined in accordance with the
definition of the term “Guarantee”, (c) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair value (as determined reasonably and in good faith by the Borrower in
accordance with GAAP) of such Equity Interests or other property as of the time
of the transfer, minus any payments actually received in cash, or other property
that has been converted into cash or is readily marketable for cash, by such
specified Person representing a return of capital of such Investment, but
without any adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such transfer, (d) any Investment (other than any Investment referred to in
clause (a), (b) or (c) above) by the specified Person in the form of a purchase
or other acquisition for value of any Equity Interests, evidences of
Indebtedness, other securities or assets of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus the cost of all additions, as of such date, thereto,
and minus the amount, as of such date, of any portion of such Investment repaid
to the investor in cash as a repayment of principal or a return of capital, as
the case may be, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (e) any Investment (other than
any Investment referred to in clause (a), (b), (c) or (d) above) by the
specified Person in any other Person resulting from the issuance by such other
Person of its Equity Interests to the specified Person shall be the fair value
(as determined reasonably and in good faith by the chief financial officer of
the Borrower) of such Equity Interests at the time of the issuance thereof. For
purposes of Section 6.04, if an Investment involves the acquisition of more than
one Person, the amount of such

 

31



--------------------------------------------------------------------------------

Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

“IPO” means the underwritten initial public offering of voting common Equity
Interests of Holdings newly issued by Holdings, pursuant to a registration
statement filed with the SEC under the Securities Act of 1933 and effective as
of March 26, 2014.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. and (b) each Revolving Lender
that shall have become an Issuing Bank hereunder as provided in Section 2.05(k),
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit).

“Latest Maturity Date” means at any date of determination, the latest Maturity
Date applicable to any Class or Series of any Loan or Commitment hereunder at
such time, including in respect of any Incremental Facility and including any
Maturity Date that has been extended from time to time in accordance with this
Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit at such time that, in accordance with the terms of such
Letter of Credit, could upon satisfaction of drawing conditions be drawn
thereunder, and (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Amendment, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

 

32



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued or deemed issued
pursuant to this Agreement, other than any such letter of credit that shall have
ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, (a) the Screen Rate, (b) if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate at such time or (c) if no Screen Rate
is available, the arithmetic mean (rounded up to four decimal places) of the
rates quoted by the Reference Banks to leading banks in the London interbank
market for the offering of deposits for such Interest Period, in each case as of
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Screen Rate or any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or Synthetic Lease Obligations or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

 

33



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
any Incremental Facility Amendment, any Refinancing Facility Agreement, any Loan
Modification Agreement, the Collateral Agreement, the Intercompany Note, the
other Security Documents, any First Lien/Second Lien Intercreditor Agreement
(upon the effectiveness thereof), any Pari Passu Intercreditor Agreement (upon
the effectiveness thereof), any agreement designating an additional Issuing Bank
as contemplated by Section 2.05(k) and, except for purposes of Section 9.02, any
promissory notes delivered pursuant to Section 2.09(c) (and, in each case, any
amendment, restatement, waiver, supplement or other modification to any of the
foregoing).

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among Holdings, the Borrower, the Administrative Agent and one or more Accepting
Lenders, effecting one or more Permitted Amendments and such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.23.

“Loan Modification Offer” has the meaning set forth in Section 2.23(a).

“Loan Parties” means Holdings, the Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time (other than that attributable to Defaulting Lenders) and
(b) in the case of the Term Lenders of any Class, Lenders (other than Excluded
Term Lenders) holding outstanding Term Loans of such Class representing more
than 50% of the aggregate principal amount of all Term Loans of such Class
outstanding at such time (other than Term Loans of Excluded Term Lenders).

“Management Group” means the group consisting of the directors, executive
officers and other executive management personnel of Holdings and its
Significant Subsidiaries on the Restatement Effective Date together with (x) any
new directors whose election by such boards of directors or whose nomination for
election by the shareholders of Holdings was approved by a vote of a majority of
the directors of Holdings or the applicable Subsidiary then still in office who
were either directors on the Restatement Effective Date or whose election or
nomination was previously so approved

 

34



--------------------------------------------------------------------------------

and (y) executive officers of Holdings and such Significant Subsidiaries, as the
case may be, hired at a time when the directors on the Restatement Effective
Date together with the directors so approved constituted a majority of the
directors of Holdings or the applicable Significant Subsidiary.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment, as estimated in good faith by the Borrower, but excluding earnout,
contingent payment or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $10,000,000.

“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations or financial condition of Holdings, the Borrower
and the Subsidiaries, taken as a whole, (b) the ability of Holdings, the
Borrower and the other Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by Holdings, the Borrower or any
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment, as estimated in good
faith by the Borrower, but excluding earnout, contingent payment or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $10,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents) or Hedging Obligations, of any
one or more of Holdings, the Borrower and the Subsidiaries in an aggregate
principal amount of $15,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligation at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Borrower or such Subsidiary would be required to pay if the
applicable Hedging Agreement were terminated at such time.

 

35



--------------------------------------------------------------------------------

“Material Subsidiary” has the meaning set forth in Section 7.01.

“Maturity Date” means the Tranche A Term Maturity Date, the Tranche B Term
Maturity Date, the Incremental Term Maturity Date with respect to Incremental
Term Loans of any Series or the Revolving Maturity Date, and any extended
maturity date with respect to all or a portion of any Class of Loans or
Commitments hereunder pursuant to a Refinancing Facility Agreement or a Loan
Modification Agreement, in each case as the context requires.

“Maximum Incremental Amount” means (a) the Base Incremental Amount plus (b) such
additional amount represented by Incremental Commitments to be established
pursuant to Section 2.21 or Alternative Incremental Facility Indebtedness to be
incurred pursuant to Section 6.01(a)(xiii), as the case may be, that would not,
immediately after giving effect to the establishment or incurrence thereof (and
assuming that the full amount of any Incremental Revolving Commitments have been
borrowed as Revolving Loans), cause the First Lien Leverage Ratio, calculated on
a Pro Forma Basis as of the date of incurrence of such Indebtedness, but
including for purposes of such calculation all such Alternative Incremental
Facility Indebtedness (and any Refinancing Indebtedness in respect thereof) as
“Consolidated First Lien Debt”, to exceed 3.75 to 1.00.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Minimum Extension Condition” has the meaning set forth in Section 2.23(a).

“MNPI” means material information concerning Holdings, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act. For purposes of this definition, “material information” means information
concerning Holdings, the Borrower, the Subsidiaries or any Affiliate of any of
the foregoing or any of their securities that could reasonably be expected to be
material for purposes of the United States Federal and State securities laws
and, where applicable, foreign securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto, that (together with such improvements) has
a book or fair value of $5,000,000 or more, subject to the limitations in the
definition of the term “Collateral and Guarantee Requirement”.

 

36



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds (which
term, for purposes of this definition, shall include cash equivalents)
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Holdings and
the Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
Holdings, the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset, (B) the pro rata portion
of net cash proceeds thereof (calculated without regard to this subclause (B))
attributable to minority interests and not available for distribution to or for
the account of Holdings and the Subsidiaries as a result thereof, and (C) the
amount of any liabilities directly associated with such asset and retained by
Holdings or any Subsidiary and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by Holdings, the Borrower and the Subsidiaries
(including any taxes paid or payable in connection with transferring or
distributing any such amounts to Holdings or the Borrower), and the amount of
any reserves established by Holdings, the Borrower and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout, holdback or similar
obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of the Borrower). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced in
an aggregate amount equal to or greater than $100,000, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.

“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of Holdings and the Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of
Holdings and the Subsidiaries as of such date (excluding current liabilities in
respect of Consolidated Total Debt). Net Working Capital at any date may be a
positive or negative number. Net Working Capital increases when it becomes more
positive or less negative and decreases when it becomes less positive or more
negative.

“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP,
(b) non-cash expenses resulting from the grant of stock options, restricted
stock awards or other

 

37



--------------------------------------------------------------------------------

equity-based incentives to any director, officer or employee of the Borrower or
any Subsidiary (excluding, for the avoidance of doubt, any cash payments of
income taxes made for the benefit of any such Person in consideration of the
surrender of any portion of such options, stock or other incentives upon the
exercise or vesting thereof), (c) any non-cash charges resulting from (i) the
application of purchase accounting or (ii) investments in minority interests in
a Person, to the extent that such investments are subject to the equity method
of accounting; provided that Non-Cash Charges shall not include additions to bad
debt reserves or bad debt expense and any noncash charge that results from the
write-down or write-off of accounts receivable, and (d) the non-cash impact of
accounting changes or restatements.

“Non-Compliant Assets” has the meaning set forth in the definition of Permitted
Acquisition.

“Non-Compliant Subsidiary” has the meaning set forth in the definition of
Permitted Acquisition.

“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Hedging Obligations.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
this Agreement).

“Other First Lien Secured Indebtedness” means at any time all Alternative
Incremental Facility Indebtedness secured by the Collateral on a pari passu
basis with the Obligations and Permitted First Priority Refinancing Indebtedness
then outstanding.

 

38



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit G-2.

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participants” has the meaning set forth in Section 9.04(c).

“Pass-Through Foreign Subsidiary” means any Foreign Subsidiary that (i) is
treated as a partnership under the Code or (ii) is not treated as an entity that
is separate from (x) a Loan Party that directly holds Equity Interests in such
Foreign Subsidiary, (y) any Subsidiary that is treated as a partnership under
the Code or (z) any U.S. Person.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit I-1 or any other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by Holdings, the Borrower or any Subsidiary of substantially all the
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person if (a) in the case of any purchase or
other acquisition of Equity Interests in a Person, such Person and each
subsidiary of such Person is (except to the extent permitted below in the case
of foreign and other Subsidiaries that will not become Loan Parties) organized
under the laws of the United States of America, any State thereof or the
District of Columbia and, upon the consummation of such acquisition, will be a
wholly-owned Subsidiary that is a Domestic Subsidiary (including as a result of
a merger or consolidation between any Subsidiary and such Person) and will be or
become a Subsidiary Loan Party as required under the Collateral and Guarantee
Requirement or (b) in the case of any purchase or other acquisition of assets
other than Equity Interests, such assets will be owned by Holdings, the Borrower
or a Subsidiary Loan Party; provided that (i) such purchase or acquisition was
not consummated pursuant to, an unsolicited tender offer or proxy contest
initiated by or on behalf of Holdings or any Subsidiary, (ii) all transactions
related thereto are consummated in accordance with applicable law, except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, (iii) the business of such Person, or such assets, as
the case may be, constitute a business permitted under Section 6.03(b),
(iv) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to each newly

 

39



--------------------------------------------------------------------------------

created or acquired Subsidiary or assets in order to satisfy the requirements
set forth in the definition of the term “Collateral and Guarantee Requirement”
shall be taken within the required time periods for satisfaction of such
requirements set forth therein, (v) at the time of and immediately after giving
effect to any such purchase or other acquisition, (A) no Default shall have
occurred and be continuing or would result therefrom and, (B) except in the case
of an acquisition that is not a Material Acquisition, Holdings and the Borrower
shall be in Pro Forma Compliance with the Financial Covenants set forth in
Sections 6.12 and (vi) if such purchase or other acquisition is a Material
Acquisition, Holdings and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Holdings and the
Borrower, certifying that all the requirements set forth in this definition have
been satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (v)(B) above. Any pro forma calculations required in respect
of clause (v)(B) above shall be made as of the last day of, or for, the period
of four consecutive fiscal quarters of Holdings then most recently ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or prior to the first delivery of any such financial statements, as of
the last day of, or period of four consecutive fiscal quarters ending with the
last day of, the most recent fiscal quarter included in the financial statements
referred to in Section 3.04(a)). Notwithstanding the foregoing, a Permitted
Acquisition of a Person that will become a Loan Party may include the indirect
acquisition of Non-Compliant Subsidiaries or Non-Compliant Assets if the
consideration allocable to the acquisition of such Non-Compliant Subsidiaries or
such Non-Compliant Assets, as applicable (determined in accordance with GAAP and
as reasonably estimated by a Financial Officer of Holdings at the time such
Permitted Acquisition is consummated) consists of the issuance of Qualified
Equity Interests of Holdings; provided that all or any portion of the
consideration for the acquisition of any Non-Compliant Subsidiaries and/or any
Non-Compliant Assets that cannot be made pursuant to the foregoing provisions of
this definition may also be funded in an amount not in excess of the amount,
including the Available ECF Amount and the amount of Qualifying Equity Proceeds,
then available for Investments under Section 6.04(s) or 6.04(t). For purposes of
this definition, “Non-Compliant Subsidiary” means any Subsidiary of a Person
acquired pursuant to a Permitted Acquisition that will not become a Subsidiary
Loan Party in accordance with the requirements of clause (a) of this definition,
and “Non-Compliant Assets” means any assets acquired pursuant to a Permitted
Acquisition to be held by a Subsidiary that is not a Subsidiary Loan Party.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.23, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders of a relevant Class and, in
connection therewith, may also provide for (a)(i) a change in the Applicable
Rate with respect to the Loans and/or Commitments of the Accepting Lenders
subject to such Permitted Amendment and/or (ii) a change in the fees payable to,
or the inclusion of new fees to be payable to, the Accepting Lenders in respect
of such Loans and/or Commitments, and/or (b) other changes to the terms and
conditions in respect of such Loans and/or Commitments after the Maturity Date
in respect thereof prior to giving effect to any extended maturity date effected
pursuant to such Loan Modification Agreement.

 

40



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) (i) Liens (including deposits and pledges) arising in the ordinary course of
business in connection with worker’s compensation, unemployment insurance, old
age pensions and social security benefits and similar statutory obligations
(excluding Liens arising under ERISA) and (ii) pledges and deposits in respect
of letters of credit, bank guarantees or similar instruments issued for the
account of Holdings or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (c)(i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade and
commercial contracts (other than for payment of Indebtedness), leases (other
than Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business, (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Holdings or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (d)(i) above, and (iii) in respect of capital requirements
required by the Bermuda Monetary Authority in connection with Holding’s captive
insurance program;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.01;

(f) survey exceptions, easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, and other minor title imperfections with respect to real property,
that in any case do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term Permitted Investments;

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of

 

41



--------------------------------------------------------------------------------

providing collateral for any Indebtedness and are not subject to restrictions on
access by Holdings, the Borrower or any Subsidiary in excess of those required
by applicable banking regulations;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by Holdings, the Borrower and the Subsidiaries in the ordinary
course of business;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
entered into in the ordinary course of business;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens that are contractual rights of set-off; and

(n) Liens solely on any deposits, advances, contractual payments, including
implementation allowances, or escrows made or paid to or with customers or
clients or in connection with insurance arrangements, in each case, in the
ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted First Priority Refinancing Indebtedness” means Indebtedness of the
Borrower in the form of term loans (other than, for the avoidance of doubt,
Incremental Term Loans or other Term Loans under this Agreement) or bonds,
debentures, notes or similar instruments (a) that is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and any Other First Lien Secured Indebtedness and is not secured by
any property or assets of Holdings, the Borrower or any of the other
Subsidiaries other than the Collateral, (b) the Net Proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Borrowing of any Class in an
aggregate principal amount equal to the aggregate amount of such Permitted First
Priority Refinancing Indebtedness (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowing and any
reasonable fees, premium and expenses relating to such refinancing), (c) that
does not mature earlier than the Latest Maturity Date then in effect, and has a
weighted average life to maturity no shorter than

 

42



--------------------------------------------------------------------------------

the Class of Term Loans with the Latest Maturity Date in effect at the time of
incurrence of such Indebtedness, (d) that does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, customary asset sale or event of loss, mandatory offers to purchase and
customary acceleration rights after an event of default, and, in the case of
term loans, annual amortization not in excess of 2% of the initial aggregate
principal amount thereof) prior to the date that is the Latest Maturity Date in
effect at the time of incurrence of such Indebtedness, (e) that contains
covenants, events of default and other terms that are customary for similar
Indebtedness in light of then-prevailing market conditions and, when taken as a
whole (other than interest rates, rate floors, fees and optional prepayment or
redemption terms), are substantially identical to, or are not more restrictive
to Holdings, the Borrower and the Subsidiaries than, those set forth in the Loan
Documents (other than covenants or other provisions applicable only to periods
after the Latest Maturity Date then in effect); provided that a certificate of a
Financial Officer of the Borrower delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness or the
modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive unless the Administrative Agent provides notice to the Borrower of
its reasonable objection during such period together with a reasonable
description of the basis upon which it objects, (f) the security agreements
relating to which are substantially the same as the Security Documents (with
such differences as are satisfactory to the Administrative Agent), (g) that is
not guaranteed by any Persons other than Holdings and Subsidiaries that are
Subsidiary Loan Parties and (h) in respect of which a Senior Representative
acting on behalf of the holders thereof shall have become party to the First
Lien/Second Lien Intercreditor Agreement, if applicable, and the Pari Passu
Intercreditor Agreement; provided that if the First Lien/Second Lien
Intercreditor Agreement or the Pari Passu Intercreditor Agreement, as the case
may be, has not previously been executed and delivered, then Holdings, the
Borrower, the Subsidiary Loan Parties, the Administrative Agent at such time and
the Senior Representative for such Indebtedness shall have executed and
delivered the First Lien/Second Lien Intercreditor Agreement or the Pari Passu
Intercreditor Agreement, as the case may be. Permitted First Priority
Refinancing Indebtedness will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Holders” means General Atlantic and the Management Group.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof or, solely in the case of Investments in
amounts and with maturities intended to correspond to obligations that will
become payable in connection with workers compensation obligations, maturing not
more than three years from the date of acquisition thereof;

 

43



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, (i) a short term
credit rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P or
(ii) a long term rating of “A2” or higher from Moody’s or “A” or higher from
S&P;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act, (ii) with (A) a short term credit
rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (B) a long
term rating of “A2” or higher from Moody’s or “A” or higher from S&P and
(iii) have portfolio assets of at least $5,000,000,000;

(f) Investments in Indebtedness issued by Persons with (i) a short term credit
rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (ii) a
long term rating of “A2” or higher from Moody’s or “A” or higher from S&P, in
each case for clauses (i) and (ii) with maturities not more than 12 months after
the date of acquisition; and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Permitted Unsecured Indebtedness” means Indebtedness of Holdings or the
Borrower (i) that is not (and any Guarantees thereof by Subsidiaries or Holdings
are not) secured by any collateral (including the Collateral), (ii) that does
not mature earlier than the Latest Maturity Date then in effect, and has a
weighted average life to maturity no shorter than the Class of Term Loans with
the latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (iii) that does not provide for any amortization, mandatory
prepayment, redemption or repurchase (other than upon a change of control,
fundamental change, customary asset sale or event of loss mandatory offers to
purchase and customary acceleration rights after an event of default and, for
the avoidance of doubt, rights to convert or exchange in the case of convertible
or exchangeable

 

44



--------------------------------------------------------------------------------

Indebtedness) prior to the date that is the Latest Maturity Date, (iv) that
contains covenants, events of default, guarantees and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
(it being understood that such Indebtedness shall not include any financial
maintenance covenants and that applicable negative covenants shall be
incurrence-based to the extent customary for similar Indebtedness) and, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are not more restrictive to Holdings, the
Borrower and the Subsidiaries than those set forth in the Loan Documents;
provided that a certificate of a Financial Officer of the Borrower delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive, and (v) that is not guaranteed by
any Person other than on an unsecured basis by Holdings and Subsidiaries that
are Subsidiary Loan Parties.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan”, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any of its ERISA Affiliates is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Post-Acquisition Period” means, with respect to any Material Acquisition or any
Material Disposition, the period beginning on the date such transaction is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such transaction is consummated.

“Prepayment Event” means:

(a) any sale, transfer, lease or other disposition (including pursuant to a sale
and leaseback transaction and by way of merger or consolidation) (for purposes
of this defined term, collectively, “dispositions”) of any asset of Holdings,
the Borrower or any Subsidiary, other than (i) dispositions described in clauses
(a), (b), (c), (d)(but only insofar as it does not relate to non-cash
consideration arising out of Dispositions under Section 6.05(l)), (e), (f), (g),
(h), (i) and (k) of Section 6.05 and (ii) other dispositions resulting in
aggregate Net Proceeds not exceeding (A) $2,500,000 in the case of any single
disposition or series of related dispositions and (B) $5,000,000 for all such
dispositions during any fiscal year of Holdings;

 

45



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of
Holdings, the Borrower or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $1,000,000; or

(c) the incurrence by Holdings, the Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted to be incurred under
Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, the pro forma
increase or decrease in Consolidated EBITDA (including the portion thereof
attributable to any assets (including Equity Interests) sold or acquired)
projected by Holdings in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of the assets acquired with the operations of
Holdings, the Borrower and the Subsidiaries or the applicable Disposition,
provided that, so long as such actions are taken during such Post-Acquisition
Period or such costs are incurred during such Post-Acquisition Period, as
applicable, it may be assumed, for purposes of projecting such pro forma
increase or decrease to Consolidated EBITDA, that such cost savings will be
realizable during the entirety, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period, provided further that any such
pro forma increase or decrease to Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in
Consolidated EBITDA for such Test Period.

“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made and (b) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of (or commencing with) the first day of the applicable period of measurement
in such test or covenant: (i) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction (A) in the case of a Material Disposition of all or substantially
all Equity Interests in any Subsidiary of Holdings or the

 

46



--------------------------------------------------------------------------------

Borrower or any division, product line, or facility used for operations of
Holdings, the Borrower or any of the Subsidiaries, shall be excluded, and (B) in
the case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included, (ii) any retirement of Indebtedness,
(iii) any Indebtedness incurred or assumed by Holdings, the Borrower or any of
the Subsidiaries in connection therewith and (iv) if any such Indebtedness has a
floating or formula rate, such Indebtedness shall be deemed to have accrued an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
clause (a) above, the foregoing pro forma adjustments may be applied to any such
test or covenant solely to the extent that such adjustments are consistent with
(and subject to applicable limitations included in) the definition of
Consolidated EBITDA and give effect to operating expense reductions that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on Holdings, the Borrower and the Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment, provided further that except as specified in the
applicable provision requiring Pro Forma Compliance, any determination of Pro
Forma Compliance required shall be made assuming that compliance with the
Financial Covenants set forth in Section 6.12 is required with respect to the
most recent Test Period prior to such time for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the pro forma financial statements delivered pursuant to
Section 5.01(a) or 5.01(b)).

“Proposed Change” has the meaning set forth in Section 9.02(c).

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Purchasing Borrower Party” means any of Holdings, the Borrower or any other
Subsidiary.

“Purchasing Debt Affiliate” means any Affiliate of Holdings, other than a
Purchasing Borrower Party and other than any natural person.

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

“Qualifying Equity Proceeds” means on any date with respect to any expenditure
to make an Investment under Section 6.04(s)(ii) (including in connection with
the acquisition of Non-Compliant Subsidiaries and/or Non-Compliant Assets in a
Permitted Acquisition), to make a Restricted Payment under Section 6.08(a)(viii)
or to make a payment in reliance on Section 6.08(b)(viii)(A), the aggregate
amount of Net Proceeds received by Holdings in respect of sales and issuances of
its Qualified Equity Interests (other than any proceeds from the IPO, any equity
contribution made in reliance on Section 7.02, the issuance of Equity Interests
to officers, directors or employees of Holdings or any Subsidiary pursuant to
employee benefit or incentive plans or other

 

47



--------------------------------------------------------------------------------

similar arrangements, and the issuance of Equity Interests to any Subsidiary)
during the 365-day period ending on the date of such expenditure, less the
amount of all other expenditures for such purposes made during such period and
on or prior to such date in reliance on such receipts of Net Proceeds.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.

“Refinancing” means, collectively, (a) the repayment in full of (i) all Tranche
B-1 Term Loans (as defined in the Existing Credit Agreement) outstanding on the
Restatement Effective Date, (ii) all Tranche B-2 Term Loans (as defined in the
Existing Credit Agreement) outstanding on the Restatement Effective Date and
(iii) all Revolving Loans (as defined in the Existing Credit Agreement)
outstanding on the Restatement Effective Date, (b) the termination of the
Revolving Commitments under the Existing Credit Agreement and the establishment
of the Revolving Commitments hereunder and (c) the continuation of the Existing
Letters of Credit as Letters of Credit issued hereunder, in each case in
accordance with the Amendment and Restatement Agreement.

“Refinancing Facility Agreement” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Borrower, the Administrative Agent and one or more Lenders,
establishing Refinancing Term Loan Commitments of any Series and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.22.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the Latest Maturity Date in effect on the
date of such extension, renewal or refinancing, provided that, notwithstanding
the foregoing,

 

48



--------------------------------------------------------------------------------

scheduled amortization payments (however denominated) of such Refinancing
Indebtedness shall be permitted so long as the weighted average life to maturity
of such Refinancing Indebtedness shall be longer than the shorter of (x) the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing and (y) the weighted average
life to maturity of each Class of the Term Loans remaining as of the date of
such extension, renewal or refinancing; (d) such Refinancing Indebtedness shall
not constitute an obligation (including pursuant to a Guarantee) of the Borrower
or any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of Holdings if Holdings
shall not have been an obligor in respect of such Original Indebtedness, and, in
each case, shall constitute an obligation of the Borrower or such Subsidiary or
of Holdings only to the extent of their obligations in respect of such Original
Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Loan Document Obligations, such Refinancing Indebtedness shall also be
subordinated to the Loan Document Obligations on terms not less favorable in any
material respect to the Lenders; and (f) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Document Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.

“Refinancing Term Lender” has the meaning set forth in Section 2.22(a).

“Refinancing Term Loan Commitments” has the meaning set forth in
Section 2.22(a).

“Refinancing Term Loans” has the meaning set forth in Section 2.22(a).

“Register” has the meaning set forth in Section 9.04(b).

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

 

49



--------------------------------------------------------------------------------

“Repricing Transaction” means (i) any prepayment or repayment of Tranche B Term
Loans with the proceeds of a concurrent incurrence of Indebtedness in the form
of term loans (including by way of conversion by a Lender of its Tranche B Term
Loans into new Term Loans) provided primarily by institutional investors rather
than regulated banking institutions or their Affiliates in respect of which the
all-in yield is, on the date of such prepayment, lower than the all-in yield on
the Tranche B Term Loans (calculated by the Administrative Agent in accordance
with standard market practice, taking into account, in each case, the Adjusted
LIBO Rate floor in the definition of such term herein and any interest rate
floor applicable to such financing, if applicable on such date, the Applicable
Rate hereunder and the interest rate spreads under such Indebtedness, and any
original issue discount and up front fees applicable to or payable in respect of
the Tranche B Term Loans and such Indebtedness (but excluding arrangement,
structuring, underwriting, commitment, amendment or other fees regardless of
whether paid in whole or in part to any or all lenders of such Indebtedness and
any other fees that are not paid generally to all lenders of such Indebtedness),
(ii) any amendment to this Agreement that reduces the effective interest rate
applicable to the Tranche B Term Loans or (iii) any prepayment made to a Lender
as the result of a mandatory assignment of all or a portion of its Tranche B
Term Loans pursuant to Section 9.02(c) following such Lender’s failure to
consent to an amendment to this Agreement described in clause (ii) of this
definition. Notwithstanding the foregoing, it is understood and agreed that any
such financing transaction consummated in connection with a Change in Control or
a refinancing of the Tranche B Term Loans in connection with the consummation of
a Material Acquisition will not in any event constitute a Repricing Transaction.
For purposes of this definition, original issue discount and upfront fees shall
be equated to interest based on an assumed four-year life to maturity (or, if
less, the actual life to maturity).

“Required Covenant Lenders” means, at any time, Lenders having Revolving
Exposures, Tranche A Term Loans and unused Revolving Commitments and Tranche A
Term Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure, outstanding Tranche A Term Loans and unused Revolving
Commitments and Tranche A Term Commitments at such time (excluding for purposes
of any such calculation, Defaulting Lenders and Excluded Term Lenders).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time (excluding for purposes of any such calculation, Defaulting Lenders
and Excluded Term Lenders).

“Requirements of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or

 

50



--------------------------------------------------------------------------------

determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restatement Effective Date” means the date on which each of the conditions
specified in the Amendment and Restatement Agreement has been satisfied (or has
been waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of any Equity Interests in Holdings, the
Borrower or any Subsidiary, or any payment under any Hedging Agreement relating
to such Equity Interests and providing for payments analogous to such dividends,
distributions or other payments on account of Equity Interests in Holdings;
provided, that no dividend, distribution or payment made solely with common
Equity Interests of Holdings shall constitute a Restricted Payment.

“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.21 or 2.22 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption or Incremental Facility Amendment pursuant to which
such Lender shall have assumed its Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ Revolving Commitments is $75,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, (b) such
Lender’s LC Exposure and (c) such Lender’s Swingline Exposure, in each case at
such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

 

51



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to clause (c) of Section 2.01.

“Revolving Maturity Date” means July 9, 2019.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Holdings, the Borrower or any other Subsidiary whereby Holdings, the Borrower or
such other Subsidiary sells or transfers such property to any Person and
Holdings, the Borrower or any other Subsidiary leases such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, from such Person or its Affiliates.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the U.S. Department of Commerce or the U.S. Department of
the Treasury, (b) any Person operating, organized or resident in a jurisdiction
subject to any Sanctions or (c) any Person Controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Screen Rate” means the Intercontinental Exchange Benchmark Administration Ltd.
rate for Dollars for such Interest Period as set forth on the applicable page of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent after consultation with the Borrower).

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Indebtedness” means Indebtedness that is secured by Liens on the
Collateral on a junior priority basis to the Liens securing the Obligations
under the Security Documents.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of Holdings, the Borrower and each
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed pursuant to a Cash Management Agreement in
effect on the Restatement Effective Date or (b) are owed pursuant to a Cash
Management Agreement entered into after the Restatement Effective Date with a
party that was a Lender or an Affiliate of a Lender at

 

52



--------------------------------------------------------------------------------

the time such Cash Management Agreement was entered into, and, in the case of
any such Cash Management Agreement referred to in clause (a) or (b) above, has
been designated by the Borrower in a written notice given to the Administrative
Agent as a Cash Management Agreement the obligations under which are to
constitute Secured Cash Management Obligations for purposes of the Loan
Documents.

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of Holdings, the Borrower and each Subsidiary arising
under (a) the Designated Hedging Agreements and, upon notice to Administrative
Agent, any extensions, renewals or other modifications extending the expiration
date thereof; provided that such extension, renewal or other modification does
not materially increase the obligations of Holdings, the Borrower or any
Subsidiary thereunder and (b) each Hedging Agreement that (i) was in effect on
the Restatement Effective Date with a counterparty that was a Lender or an
Affiliate of a Lender as of the Restatement Effective Date or (ii) is entered
into after the Restatement Effective Date with a counterparty that was a Lender
or an Affiliate of a Lender at the time such Hedging Agreement was entered into
and, in the case of any Hedging Agreement referred to in this clause (b), has
been designated by the Borrower in a written notice given to the Administrative
Agent as a Hedging Agreement the obligations under which are to constitute
Secured Hedging Obligations for purposes of the Loan Documents.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arranger, (d) each Issuing Bank, (e) each provider of Cash
Management Services under a Cash Management Agreement the obligations under
which constitute Secured Cash Management Obligations, (f) each counterparty to
any Hedging Agreement the obligations under which constitute Secured Hedging
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under this Agreement or any other Loan Document and (h) the
successors and assigns of each of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Mortgages, the Control Agreements and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.12, Section 5.15 or the requirements of the Collateral and Guarantee
Requirement to secure the Obligations.

“Senior Representative” means, with respect to any series of Other First Lien
Secured Indebtedness or Refinancing Indebtedness in respect of any of the
foregoing secured by the Collateral, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Series” has the meaning set forth in Section 2.21(b).

 

53



--------------------------------------------------------------------------------

“Significant Domestic Subsidiary” means any Domestic Subsidiary that is a
Significant Subsidiary.

“Significant Foreign Subsidiary” means any Foreign Subsidiary that is a
Significant Subsidiary.

“Significant Subsidiary” means (a) each Subsidiary (i) with total assets
(including the value of Equity Interests of its subsidiaries), on any date of
determination, equal to or greater than $5,000,000 and/or (ii) the gross
revenues (net of payroll, taxes and benefits) of which, for the four preceding
fiscal quarters most recently ended, are equal to or greater than $5,000,000, in
each case calculated in accordance with GAAP, and (b) each Subsidiary that owns
any Equity Interests of any Subsidiary that would be deemed a Significant
Subsidiary under clause (a)(i) or (a)(ii) above.

“Specified ECF Percentage” means, with respect to mandatory prepayments under
Section 2.11(d) in respect of Excess Cash Flow for any fiscal year of Holdings
commencing with the fiscal year ended December 31, 2015, (a) 50%, if the Total
Leverage Ratio as of the last day of such fiscal year is equal to or greater
than 3.75 to 1.0, (b) 25%, if the Total Leverage Ratio as of the last day of
such fiscal year is less than 3.75 to 1.0 and equal to or greater than 3.00 to
1.0, and (c) 0%, if the Total Leverage Ratio as of the last day of such fiscal
year is less than 3.00 to 1.0.

“Specified Transaction” means, with respect to any period, any Investment,
Permitted Acquisition, Disposition, incurrence or repayment of Indebtedness,
Restricted Payment, incurrence of Incremental Facilities or other Indebtedness,
or other event that by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”.

“Specified Uses” means (a) Investments (including to acquire Non-Compliant
Subsidiaries in a Permitted Acquisition) made in reliance on
Section 6.04(s)(ii), (b) Restricted Payments made in reliance on
Section 6.08(a)(viii) and (c) payments or other distributions made in reliance
on Section 6.08(b)(viii)(A).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

54



--------------------------------------------------------------------------------

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, and (b) any other Person of
which Equity representing more than 50% of the equity value or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means any subsidiary of Holdings.

“Subsidiary Loan Party” means each wholly owned Significant Domestic Subsidiary
that is a party to the Collateral Agreement. Unless the context requires
otherwise, the term “Subsidiary Loan Party” shall include the Borrower. No
Pass-Through Foreign Subsidiary, CFC or CFC Holding Company shall be a
Subsidiary Loan Party.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
I-2 or any other form approved by the Administrative Agent.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any Swap.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be such Revolving Lender’s Applicable
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Synthetic Lease Obligation” means, as to any Person, any lease (including
leases that may be terminated by the lessee at any time) of real or personal
property, or a combination thereof, (a) that is accounted for as an operating
lease under GAAP and (b) in respect of which the lessee is deemed to own the
property so leased for U.S. Federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

55



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TEB Trust” means TriNet Employee Benefits Insurance Trust, a revocable grantor
trust formed under the laws of the State of California and a wholly-owned
Subsidiary of Holdings.

“Term Commitments” means, collectively, the Tranche A Term Commitments, the
Tranche B Term Commitments and any commitments to make Incremental Term Loans.

“Term Lenders” means, collectively, the Tranche A Term Lenders, the Tranche B
Term Lenders and any Lenders with an outstanding Incremental Term Loan or a
Commitment to make an Incremental Term Loan.

“Term Loans” means, collectively, the Tranche A Term Loans, the Tranche B Term
Loans and any Incremental Term Loans.

“Test Period” means each period of four consecutive fiscal quarters of Holdings.

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date minus the lesser of Available Domestic Cash as of such date
and $50,000,000 to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Holdings most recently ended on or before such date for which
financial statements have been delivered under Section 5.01(a) or (b).

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan hereunder on the
Restatement Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche A Term Loan to be made by such Lender hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Tranche A Term Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Tranche A Term
Commitment, as applicable. The initial aggregate amount of the Lenders’ Tranche
A Term Commitments is $375,000,000.

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

 

56



--------------------------------------------------------------------------------

“Tranche A Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Tranche A Term Maturity Date” means July 9, 2019.

“Tranche B Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan hereunder on the
Restatement Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche B Term Loan to be made by such Lender hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Tranche B Term Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Tranche B Term
Commitment, as applicable. The initial aggregate amount of the Lenders’ Tranche
B Term Commitments is $200,000,000.

“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.

“Tranche B Term Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Tranche B Term Maturity Date” means July 9, 2017.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any Subsidiary in connection with the Transactions
consummated on the Restatement Effective Date.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party and (b) the creation and perfection of the security interests
provided for in the Security Documents, (c) the Refinancing and (d) the payment
of the Transaction Costs.

“TriNet Canada” means TriNet Employer Group Canada, Inc., a corporation duly
organized under the laws of Ontario, Canada.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Cash” means, as of any date, unrestricted cash, cash equivalents
and Permitted Investments maturing in less than 12 months owned by Holdings, the
Borrower and the Subsidiaries that are not, and are not presently required under
the terms of any agreement or other arrangement binding on Holdings, the
Borrower or any Subsidiary on such date to be, (a) pledged to or held in one or
more accounts under the control of one or more creditors (other than to secure
the Loan

 

57



--------------------------------------------------------------------------------

Document Obligations) or designated as “Work Site Employee Assets” on its
balance sheet or (b) otherwise segregated from the general assets of Holdings,
the Borrower and the Subsidiaries, in one or more special accounts or otherwise,
for the purpose of securing or providing a source of payment for Indebtedness or
other obligations that are or from time to time may be owed to one or more
creditors (other than to secure the Loan Document Obligations). It is agreed
that cash and cash equivalents held in ordinary deposit or security accounts and
not subject to any existing or contingent restrictions on transfer by Holdings,
the Borrower or a Subsidiary will not be excluded from Unrestricted Cash by
reason of setoff rights or other Liens created by law or by applicable account
agreements in favor of the depositary institutions or security intermediaries.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(f)(ii)(B)(3).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”, “Revolving Borrowing”, “Term Loan”, “Term Borrowing”,
“Tranche A Term Loan” or “Tranche A Borrowing”) or by Type (e.g., a “Eurodollar
Loan” or “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan” or “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all

 

58



--------------------------------------------------------------------------------

statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the Restatement Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Borrower, shall
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (A) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities), or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein and (B) any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof. For purposes of the foregoing, any
change by the Borrower in its

 

59



--------------------------------------------------------------------------------

accounting principles and standards to adopt International Financial Reporting
Standards, regardless of whether required by applicable laws and regulations,
will be deemed a change in GAAP.

(b) For purposes of determining compliance with any test or covenant contained
in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs (other than the Interest Coverage
Ratio), Consolidated EBITDA, the Total Leverage Ratio and the First Lien
Leverage Ratio shall be calculated with respect to such period on a Pro Forma
Basis, giving effect to such Material Acquisition or Material Disposition. If
any provision of this Agreement requires the Borrower to be in “Pro Forma
Compliance” or otherwise in compliance with the Financial Covenants or
Section 6.12 in connection with any action taken (or proposed to be taken) prior
to the last day of the fiscal quarter in which the Restatement Effective Date
occurs and the delivery of the related Compliance Certificate , compliance with
the Financial Covenants and Section 6.12 shall be determined assuming such
Section was applicable on the last day of the fiscal quarter immediately
preceding the Restatement Effective Date in the same manner that such Section is
applicable to the fiscal quarter ending September 30, 2014.

SECTION 1.05. Excluded Swap Obligations. Notwithstanding any provision of this
Agreement or any other Loan Document, no Guarantee by any Subsidiary Loan Party
under any Loan Document shall include a Guarantee of any Obligation that, as to
such Subsidiary Loan Party, is an Excluded Swap Obligation and no Collateral
provided by any Subsidiary Loan Party shall secure any Obligation that, as to
such Subsidiary Loan Party, is an Excluded Swap Obligation. In the event that
any payment is made by, or any collection is realized from, any Subsidiary Loan
Party as to which any Obligations are Excluded Swap Obligations, or from any
Collateral provided by such Subsidiary Loan Party, the proceeds thereof shall be
applied to pay the Obligations of such Subsidiary Loan Party as otherwise
provided herein without giving effect to such Excluded Swap Obligations and each
reference in this Agreement or any other Loan Document to the ratable
application of such amounts as among the Obligations or any specified portion of
the Obligations that would otherwise include such Excluded Swap Obligations
shall be deemed so to provide.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Tranche A Term Loan to the Borrower on
the Restatement Effective Date as set forth in the Amendment and Restatement
Agreement, (b) to make a Tranche B Term Loan to the Borrower on the Restatement
Effective Date as set forth in the Amendment and Restatement Agreement and
(c) to make Revolving Loans to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or the Aggregate Revolving Exposure exceeding the Aggregate Revolving
Commitment; provided, that no

 

60



--------------------------------------------------------------------------------

Revolving Borrowings (other than, for the avoidance of doubt, issuances of
Letters of Credit) will be made on the Restatement Effective Date. All Loans
shall be denominated in dollars. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.

(b) The Borrower and the Lenders acknowledge the conversion of a portion of the
Tranche B-1 Term Loans (as defined in the Existing Credit Agreement) into
Tranche B Term Loans pursuant to the Amendment and Restatement Agreement.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Restatement Effective Date must be made as ABR Borrowings unless the Borrower
shall have given the notice required for a Eurodollar Borrowing under
Section 2.03 and provided an indemnity letter, in form and substance reasonably
satisfactory to the Administrative Agent, extending the benefits of Section 2.16
to Lenders in respect of such Borrowings. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that a Eurodollar Borrowing that
results from a continuation of an outstanding Eurodollar Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000.
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 10 (or such greater number as may be agreed to by the
Administrative Agent) Eurodollar Borrowings outstanding. Notwithstanding
anything to the contrary herein, an ABR Revolving Borrowing or a Swingline Loan
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f), subject to the
Swingline Loan sublimit set forth in Section 2.04(a)(i).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date applicable thereto.

 

61



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, on the day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Borrowing Request. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Term Borrowing, an Incremental
Term Borrowing of a particular Series or a Revolving Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the account to which funds are to be disbursed
or, in the case of any Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(f), the identity of the Issuing Bank
that made such LC Disbursement.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $10,000,000 or
(ii) the Aggregate

 

62



--------------------------------------------------------------------------------

Revolving Exposure exceeding the Aggregate Revolving Commitment; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 1:00 p.m., New York City time,
on the day of such proposed Swingline Loan. Each such notice shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower maintained with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(f), by remittance to the applicable Issuing Bank or,
to the extent that the Revolving Lenders have made payments pursuant to
Section 2.05(f) to reimburse such Issuing Bank, to such Revolving Lenders and
such Issuing Bank as their interests may appear) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Swingline Loans. Each Revolving Lender acknowledges and agrees that, in
making any Swingline Loan, the Swingline Lender shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of Holdings and the Borrower deemed made pursuant to Section 4.02 unless, at
least one Business Day prior to the time such Swingline Loan was made, the
Majority in Interest of the Revolving Lenders shall have notified the Swingline
Lender (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Swingline Loan were then made (it being understood and agreed
that, in the event the Swingline Lender shall have received any such notice, it
shall have no obligation to make any Swingline Loan until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist). Each Revolving Lender
further acknowledges and agrees that its obligation to acquire participations in

 

63



--------------------------------------------------------------------------------

Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted by the Swingline Lender to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the Borrower of its obligation to repay such Swingline Loan.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Subsidiary, denominated in
dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period. The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit.
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit,
(i) all provisions of such letter of credit application purporting to grant
liens in favor of the Issuing Bank to secure obligations in respect of such
Letter of Credit shall be disregarded, it being agreed that such obligations
shall be secured to the extent provided in this Agreement and in the Security
Documents, and (ii) in the event of any inconsistency between the terms and
conditions of such letter of credit application and the terms and conditions of
this Agreement, the terms and conditions of this Agreement shall control. Each
Letter of Credit issued hereunder shall be a standby letter of credit, and the
Borrower may not request, nor will any Issuing Bank have any obligation to
issue, any trade letter of credit under this Agreement.

 

64



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any such request. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon each issuance, amendment, renewal or extension of any
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure will not exceed $40,000,000, (ii) the aggregate LC Exposure in
respect of all Letters of Credit issued by any single Issuing Bank will not
exceed $20,000,000 and (iii) the Aggregate Revolving Exposure will not exceed
the Aggregate Revolving Commitment. Each Issuing Bank agrees that it shall not
permit any issuance, amendment, renewal or extension of a Letter of Credit to
occur unless it shall have given to the Administrative Agent written notice
thereof required under paragraph (m) of this Section. On the Restatement
Effective Date, the Existing Letters of Credit shall be deemed Letters of Credit
issued hereunder.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank pursuant to which the expiration
date of such Letter of Credit shall automatically be extended for a period of up
to 12 months (but not to a date later than the date set forth in clause
(ii) above), subject to a right on the part of such Issuing Bank to prevent any
such renewal from occurring by giving notice to the beneficiary in advance of
any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer of such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving

 

65



--------------------------------------------------------------------------------

Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Revolving Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Revolving Lender’s Applicable Percentage of
each LC Disbursement made by the such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (f) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section 4.02
unless, at least one Business Day prior to the time such Letter of Credit is
issued, amended, renewed or extended (or, in the case of an automatic renewal
permitted pursuant to paragraph (c) of this Section, at least one Business Day
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), the Majority in Interest of the Revolving Lenders
shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
no Issuing Bank shall have any obligation to issue, amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice thereof from the Issuing
Bank; provided that, if the amount of such LC Disbursement is not less than
$500,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that

 

66



--------------------------------------------------------------------------------

such payment be financed with an ABR Revolving Borrowing or Swingline Loan, and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to reimburse any LC Disbursement by the time
specified above, the Administrative Agent shall notify each Revolving Lender of
such failure, the payment then due from the Borrower in respect of the
applicable LC Disbursement and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the amount then due
from the Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing or Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law)

 

67



--------------------------------------------------------------------------------

suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

(h) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery, facsimile or other
electronic delivery) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(j) Cash Collateralization. If any Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, a Majority in
Interest of the Revolving Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that

 

68



--------------------------------------------------------------------------------

the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section 7.01. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11 or 2.20. Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Notwithstanding the terms of
any Security Document, moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
the Aggregate Revolving Exposure would not exceed the Aggregate Revolving
Commitment and no Default shall have occurred and be continuing. If the Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.20, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Revolving Commitments of the
non-Defaulting Lenders and/or the remaining cash collateral and no Default shall
have occurred and be continuing.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

 

69



--------------------------------------------------------------------------------

(l) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the tenth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(n) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 4:00 p.m., New York City time, to the account of
the

 

70



--------------------------------------------------------------------------------

Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(f) to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Revolving Loans of the applicable
Class. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

71



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Interest Election
Request. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a Eurodollar Borrowing for an additional Interest
Period of one month or (ii) in the case of a Revolving Borrowing, be converted
to an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default under clause (h) or (i) of Section 7.01 has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of Lenders of any Class, has notified the Borrower of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing of such Class may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing of such Class shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

72



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the (i) Term Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Restatement Effective Date and (ii) the Revolving
Commitments shall automatically terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans or Swingline Loans in accordance
with Section 2.11, the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their individual Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10, (iii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Incremental
Term Loan of such Lender on the Maturity Date applicable to such Incremental
Term Loans and (iv) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Revolving Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

 

73



--------------------------------------------------------------------------------

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of Loans, LC Disbursements, interest and fees due or accrued
hereunder; provided that the failure of the Administrative Agent or any Lender
to maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement.

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or to such payee and its registered
assigns).

SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (c) of this Section, the Borrower shall repay to the Administrative
Agent (i) for the ratable account of the Tranche A Term Lenders, (A) on the last
Business Day of each March, June, September and December, commencing on
December 31, 2014 (the “Commencement Date”) to the second anniversary of the
Commencement Date, an aggregate amount equal to 1.25% of the aggregate amount of
all Tranche A Term Loans outstanding on the Restatement Effective Date, (B) on
the last Business Day of each March, June, September and December, from and
including the second anniversary of the Commencement Date to the fourth
anniversary of the Commencement Date, an aggregate amount equal to 1.875% of the
aggregate amount of all Tranche A Term Loans outstanding on the Restatement
Effective Date, (C) on the last Business Day of each March, June, September and
December, from and including the fourth anniversary of the Commencement Date
through and including the last quarterly installment date on or prior to the
fifth anniversary of the Restatement Effective Date, an aggregate amount equal
to 2.50% of the aggregate amount of all Tranche A Term Loans outstanding on the
Restatement Effective Date, and (D) on the Tranche A Term Maturity Date, the
aggregate principal amount of all Tranche A Term Loans outstanding on such date
and (ii) for the ratable account of the Tranche B Term Lenders, (A) on the last
Business Day of each March, June, September and December, commencing on the
Commencement Date, an aggregate amount equal to 0.25% of the aggregate amount of
all Tranche B Term Loans outstanding on the Restatement Effective Date and
(B) on the Tranche B Term Maturity Date, the aggregate principal amount of all
Tranche B Term Loans outstanding on such date. The Borrower shall repay
Incremental Term Loans of any Series in such amounts and on such date or dates
as shall be specified therefor in the Incremental Facility Amendment
establishing the Incremental Term Commitments of such Series (as such amount
shall be adjusted pursuant to paragraph (c) of this Section or pursuant to such
Incremental Facility Amendment).

(b) To the extent not previously paid, (i) all Tranche A Term Loans shall be due
and payable on the Tranche A Term Maturity Date, (ii) all Tranche B Term Loans

 

74



--------------------------------------------------------------------------------

shall be due and payable on the Tranche B Term Maturity Date and (iii) all
Incremental Term Loans of any Series shall be due and payable on the applicable
Incremental Term Maturity Date.

(c) Any prepayment of Term Loans of any Class shall be applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section ratably based on the amount of such scheduled
repayments (including the repayment due and payable on the applicable Maturity
Date); provided that any prepayment of any Class of Incremental Term Borrowings
shall be applied to subsequent scheduled repayments as provided in the
applicable Incremental Facility Amendment. In the event that Term Loans of any
Class are converted into a new Class of Term Loans pursuant to a Refinancing
Facility Agreement effected pursuant to Section 2.22, then the subsequent
scheduled repayments of the Term Borrowings of such Class to be made pursuant to
this Section will not be reduced or otherwise affected by such transaction
(except to the extent of additional amortization payments in agreed amounts on
or after the original Maturity Date applicable to any such Term Loans and
related reductions in the final scheduled payment at any new Maturity Date).

(d) Prior to any repayment of any Term Loans of any Class under this Section,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of such selection not later than 1:00 p.m., New York
City time, three Business Days before the scheduled date of such repayment. Each
repayment of a Term Loan shall be applied ratably to the Loans included in the
repaid Term Borrowing. Repayments of Term Loans shall be accompanied by accrued
interest on the amounts repaid.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.05(j)) in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Subsidiary in respect of any
Prepayment Event (including by the Administrative Agent as loss payee in respect
of any Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, not later than the fifth Business Day
following the day such Net Proceeds are received, prepay Term Borrowings in an
aggregate amount equal to 100% of the amount of such Net Proceeds; provided that
the Borrower may use a portion of such Net Proceeds to prepay or repurchase
Other First Lien Secured Indebtedness to the extent any applicable credit
agreement, indenture or other agreement governing such Other First Lien Secured
Indebtedness so requires, in each case in an amount not to

 

75



--------------------------------------------------------------------------------

exceed the product of (x) the amount of such Net Proceeds and (y) a fraction,
the numerator of which is the outstanding principal amount of such Other First
Lien Secured Indebtedness and the denominator of which is the sum of the
outstanding principal amount of such Other First Lien Secured Indebtedness and
the outstanding principal amount of Term Loans; provided further that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower to the effect that the Borrower intends to cause the Net
Proceeds from such event (or a portion thereof specified in such certificate) to
be applied within 365 days after receipt of such Net Proceeds to acquire assets
to be used or useful in the business of the Borrower or any of the Subsidiary
Loan Parties (or any Foreign Subsidiary solely to the extent such Net Proceeds
are attributable to a Foreign Subsidiary), or to consummate any Permitted
Acquisition in accordance with the provisions hereof of Persons that will
become, or assets that will be held by, the Borrower or any of the Subsidiary
Loan Parties (or any Foreign Subsidiary, solely to the extent such Net Proceeds
are attributable to a Foreign Subsidiary) (but not of or by other Persons), and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds in
respect of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Proceeds that
have not been so applied by the end of such 365-day period, with such Net
Proceeds, at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied.

(d) Subject to paragraph (h) of this Section, following the end of each fiscal
year commencing with the fiscal year ending December 31, 2015 and ending on the
date on which all of the outstanding Tranche B Term Loans are paid in full (each
such fiscal year, an “ECF Year”), the Borrower shall prepay Tranche B Term Loans
in an aggregate amount equal to (i)(x) the Specified ECF Percentage of Excess
Cash Flow in respect of such ECF Year plus, commencing with the payment to be
made in respect of Excess Cash Flow for the ECF Year ending December 31, 2016,
100% of the ECF Shortfall Amount in respect of such ECF Year, minus (y) the
aggregate amount of prepayments of Term Loans of any Class made pursuant to
paragraph (a) of this Section during such fiscal year (excluding any such
prepayments to the extent financed from Excluded Sources). Each prepayment
pursuant to this paragraph shall be made on or before fifth Business Day
following the date on which financial statements for such fiscal year are
delivered pursuant to Section 5.01(a) with respect to the fiscal year for which
Excess Cash Flow is being calculated, and in any event not later than the fifth
Business Day following the last day on which such financial statements may be
delivered in compliance with such Section (the date of each such required
prepayment, an “ECF Sweep Payment Date”).

(e) In the event and on each occasion that, as a result of the receipt of any
cash proceeds by Holdings, the Borrower or any other Subsidiary in connection
with any Disposition of any asset or any other event, Holdings, the Borrower or
any other Loan Party would be required by the terms of any Indebtedness that is
Subordinated Indebtedness with respect to the Loan Document Obligations (or any
Refinancing Indebtedness in respect thereof) to repay, prepay, redeem,
repurchase or defease, or make

 

76



--------------------------------------------------------------------------------

an offer to repay, prepay, redeem, repurchase or defease, any such Subordinated
Indebtedness (or such Refinancing Indebtedness) or any other Subordinated
Indebtedness, then, prior to the time at which it would be required to make such
repayment, prepayment, redemption, repurchase or defeasance or to make such
offer, the Borrower shall, if and to the extent it would reduce, eliminate or
satisfy any such requirement, (i) prepay Term Borrowings or (ii) use such cash
proceeds to acquire assets in one or more transactions permitted hereby.

(f) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall specify the Borrowing or Borrowings to be prepaid in
the notice of such prepayment delivered pursuant to paragraph (g) of this
Section. In the event of any mandatory prepayment of Term Loans made at a time
when Term Loans of more than one Class are outstanding, the Borrower shall,
except as otherwise set forth in paragraph (d) of this Section, select Term
Loans to be prepaid so that the aggregate amount of such prepayment is allocated
between Tranche A Term Borrowings and Tranche B Term Borrowings (and, to the
extent provided in the Incremental Facility Amendment for any Class of
Incremental Term Loans, the Borrowings of such Class) pro rata based on the
aggregate principal amounts of outstanding Term Loans of each such Class.

(g) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 1:00 p.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 1:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that (A) if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (B) a notice of prepayment of Term Loans pursuant to paragraph
(a) of this Section may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

 

77



--------------------------------------------------------------------------------

(h) Notwithstanding the provisions of paragraph (d) of this Section 2.11, if,
immediately after giving effect to any prepayment required by such paragraph in
respect of Excess Cash Flow for any ECF Year and the ECF Shortfall Amount in
respect of such ECF Year, the GAAP Working Capital of Holdings (as would be
reflected on a consolidated balance sheet prepared in accordance with GAAP as of
the prepayment date or as of the last day of the ECF Year in respect of which
Excess Cash Flow is being calculated, in each case giving effect to such
prepayment) would be less than $10,000,000, then the Borrower may defer payment
of such amount of the required repayment to the next following ECF Sweep Payment
Date as may be necessary so that such GAAP Working Capital as of each such date
(calculated as provided above and giving effect to any prepayment made) will
equal at least $10,000,000 (such retained amount in respect of the aggregate
prepayment otherwise required to be made pursuant to paragraph (d) of this
Section in that fiscal year, the “ECF Shortfall Amount” for such fiscal year,
which for the avoidance of doubt will include, to the extent not paid on such
payment date, the Excess Cash Flow payment in respect of the immediately
preceding ECF Year as well as the ECF Shortfall Amount from such preceding
fiscal year). Notwithstanding the foregoing, if on the last day of any fiscal
quarter, the GAAP Working Capital of Holdings, taking into account the accrual
under GAAP of payment obligations in respect of the ECF Shortfall Amount and the
projected Excess Cash Flow prepayment to be made on the next following ECF Sweep
Payment Date, would be less than $10,000,000, then only such portion (if any) of
such ECF Shortfall Amount and of the Excess Cash Flow prepayment that would
otherwise be required to be made on the next following ECF Sweep Payment Date
that, if due and payable on such ECF Sweep Payment Date, would not result in
such GAAP Working Capital being less than $10,000,000, will be payable on such
ECF Sweep Payment Date, and the Borrower’s obligation to pay the remainder of
such ECF Shortfall Amount and such Excess Cash Flow prepayment will be
automatically extended and deferred to the second following ECF Sweep Payment
Date (subject, however, to adjustment in connection with calculations of GAAP
Working Capital on subsequent fiscal quarter end dates and, in the case of the
next following ECF Sweep Payment Date, pursuant to the first sentence of this
paragraph (h)).

(i) All (i) voluntary prepayments of Tranche B Term Loans effected on or prior
to the date that is six months after the Restatement Effective Date with the
proceeds of a Repricing Transaction and (ii) Permitted Amendments, amendments,
amendments and restatements or other modifications of this Agreement on or prior
to the date that is six months after the Restatement Effective Date constituting
Repricing Transactions, shall in each case be accompanied by a fee payable to
the Tranche B Term Lenders in an amount equal to 1.00% of the aggregate
principal amount of the Tranche B Term Borrowings so prepaid, in the case of a
transaction described in clause (i) of this paragraph, or 1.00% of the aggregate
principal amount of Tranche B Term Loans affected by such amendment, amendment
and restatement or other modification (including any such Loans assigned in
connection with the replacement of a Tranche B Term Lender not consenting
thereto), in the case of a transaction described in clause (ii) of this
sentence. Such fee shall be paid by the Borrower to the Administrative Agent,
for the account of the Tranche B Term Lenders, on the date of such prepayment.

 

78



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate for commitment fees on the daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which the Revolving
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the third Business Day following the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Restatement
Effective Date. All such commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee of 0.125% per annum on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Restatement Effective Date to but excluding the later of
the date of termination of the Revolving Commitments and the date on which there
ceases to be any such LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Restatement
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

 

79



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this paragraph (c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent,
any Issuing Bank or any Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurodollar Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day; provided that, if a Loan, or a portion thereof, is
repaid on the same day on which such Loan is made, one day’s interest shall
accrue on the portion of such Loan so prepaid). The applicable Alternate Base
Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

80



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including by means of
an Interpolated Rate) do not exist for ascertaining the Adjusted LIBO Rate or
LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate or LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Borrowing for such Interest
Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such Class
as, a Eurodollar Borrowing shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing and (ii) any Borrowing Request for a Eurodollar
Borrowing of such Class shall be treated as a request for an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Credit
Party of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any

 

81



--------------------------------------------------------------------------------

Letter of Credit) or to reduce the amount of any sum received or receivable by
such Lender, such Issuing Bank or such other Credit Party hereunder (whether of
principal, interest or otherwise), then, from time to time upon request of such
Lender, such Issuing Bank or such other Credit Party, the Borrower will pay to
such Lender, such Issuing Bank or such other Credit Party, as applicable, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Credit Party, as applicable, for such additional costs or expenses
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy or liquidity), then, from time to time upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as applicable, such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Lender or such Credit Party or its holding company,
as applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Credit Party the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or expenses incurred or reductions suffered more than 270 days prior to
the date that such Credit Party notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such Credit
Party’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan

 

82



--------------------------------------------------------------------------------

on the date specified in any notice delivered pursuant hereto (whether or not
such notice may be revoked in accordance with the terms hereof) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19(b) or 9.02(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (but not including the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

SECTION 2.17. Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent reimburse it for the payment of, any
Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

83



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Credit Party, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Credit Party or required to be withheld or deducted from a payment
to such Credit Party and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error;
provided that the Loan Parties shall not be required to indemnify a Credit Party
pursuant to this Section to the extent that such Credit Party fails to notify
the Loan Parties of its intent to make a claim for indemnification under this
Section within 270 days after a claim is asserted by the relevant Governmental
Authority.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph. Any amounts set off by the Administrative Agent pursuant
to the preceding sentence shall, to the extent such amounts relate to any Loan
Document, be treated as having been paid in accordance with, and for purposes
of, such Loan Document.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall

 

84



--------------------------------------------------------------------------------

deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or
2.17(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor thereto)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement or any other Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor thereto)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the

 

85



--------------------------------------------------------------------------------

Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor thereto); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor thereto), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-3 or Exhibit K-4, IRS Form
W-9 and/or another certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 on behalf of each such
direct or indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine withholding or deduction required to be made; and

(D) if a payment made to a Credit Party under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Credit Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Credit Party shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Credit

 

86



--------------------------------------------------------------------------------

Party has complied with such Credit Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Restatement Effective Date.

(iii) To the extent legally permissible, the Administrative Agent, in the event
that the Administrative Agent is a U.S. Person, shall deliver an IRS Form W-9 to
the Borrower and if the Administrative Agent is not a U.S. Person, the
applicable IRS Form W-8 certifying its exemption from U.S. withholding Taxes
with respect to amounts payable hereunder, on or prior to the date the
Administrative Agent becomes a party to this Agreement.

Each Credit Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
promptly update such form or certification or notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts paid pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

(i) Issuing Bank. For purposes of this Section, the term “Lender” includes any
Issuing Bank.

 

87



--------------------------------------------------------------------------------

(j) The Borrower agrees that it will, to the extent required by applicable law,
determine whether or not the Loans are traded on an established market and, if
so, will also determine the fair market value of the Loans, each within the
meaning of Section 1.1273-2(f) of the United States Treasury Regulations. Any
such determinations shall be made available to the Lenders as promptly as
practicable, and in any case within 90 days, after the Restatement Effective
Date in a commercially reasonable fashion.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16 or 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
this Agreement or any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments under this
Agreement and each other Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Term Loans at
different times as a result of Refinancing Agreements pursuant to Section 2.22),
each Lender agrees that if it shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations

 

88



--------------------------------------------------------------------------------

in LC Disbursements or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans,
Term Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall notify the Administrative Agent of such fact and shall
purchase (for cash at face value) participations in the Revolving Loans, Term
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the aggregate amount of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements or Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time), including the application of funds arising from the existence of a
Defaulting Lender, or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any Eligible Assignee, other than to the Borrower or any
Subsidiary or other Affiliate thereof in a transaction that does not comply with
the terms of Section 2.24 or Section 9.04(e) or (f), as applicable (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation. Notwithstanding
the foregoing, to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Subsidiary Loan Party shall be applied to any Excluded Swap
Obligations of such Subsidiary Loan Party.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Banks, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

89



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (f), 2.06(a) or (b), 2.17(e), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any compliance certificate delivered under Section 5.01(c), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Total Leverage
Ratio), then, if such inaccuracy is discovered prior to the termination of the
Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the Borrower shall pay to the
Administrative Agent, for distribution to the Lenders and the Issuing Banks (or
former Lenders and Issuing Banks) as their interests may appear, the accrued
interest or fees that should have been paid but were not paid as a result of
such misstatement

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

(b) If (i) any Lender has requested compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender has become a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04(c)), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment

 

90



--------------------------------------------------------------------------------

and delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and, if applicable
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including,
if applicable, the prepayment fee pursuant to Section 2.11(i) (with such
assignment being deemed to be an optional prepayment for purposes of determining
the applicability of such Section)) (if applicable, in each case only to the
extent such amounts relate to its interest as a Lender of a particular Class)
from the assignee (in the case of such principal and accrued interest and fees
(other than any fee payable pursuant to Section 2.11(i)) or the Borrower (in the
case of all other amounts (including any fee payable pursuant to
Section 2.11(i))), (C) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b), (D) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments, and (E) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 2.20. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Lender is no longer a Defaulting Lender, to the extent permitted by applicable
law:

(i) Waivers and Amendments. The Aggregate Revolving Commitment and Revolving
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.18(c) shall be applied at such time or

 

91



--------------------------------------------------------------------------------

times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to cash collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with the procedures set forth in
Section 2.05(j); fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with the procedures set forth in
Section 2.05(j); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, an Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
LC Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Revolving Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Loans of, or LC Disbursements owed to, such Defaulting Lender until
such time as all Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to subparagraph (a)(iv) of
this Section. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and such Defaulting Lender
irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.12(a) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

92



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive participation fees under
Section 2.12(b) in respect of its participations in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral pursuant to Section 2.05(j).

(C) With respect to any participation fee in respect of Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure on account of such Defaulting Lender and (y) second,
cash collateralize the Issuing Banks’ Fronting Exposure on account of such
Defaulting Lender in accordance with the procedures set forth in
Section 2.05(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Revolving Lender will, to the extent
applicable, purchase at par that portion of

 

93



--------------------------------------------------------------------------------

outstanding Revolving Loans of the other Revolving Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Revolving Lenders in accordance with
the relative amounts of their Revolving Commitments (without giving effect to
subparagraph (a)(iv) of this Section), whereupon such Revolving Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Revolving Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend, extend,
renew or increase any Letter of Credit, to the extent that the reallocation
described in Section 2.20(a)(iv) cannot be effected or cash collateral has not
been provided by the Borrower in accordance with Section 2.20(a)(v).

(d) If (i) a Bankruptcy Event with respect to a Revolving Lender Parent shall
occur following the Restatement Effective Date and for so long as such event
shall continue or (ii) the Swingline Lender or an Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

SECTION 2.21. Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Commitments,
provided that the sum of the cumulative aggregate original amount of all the
Incremental Commitments established under this Section and aggregate original
amount of all Alternative Incremental Facility Indebtedness incurred under
Section 6.01(a)(xiii) shall not, on the date of effectiveness of any Incremental
Commitments under this Section or the date of issuance of any such Alternative
Incremental Facility Indebtedness, as the case may be, exceed the Maximum
Incremental Amount in effect on such date. Each such notice shall specify
(A) the date on which the Borrower proposes that the Incremental Revolving
Commitments or the Incremental Term Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent and (B) the amount of the
Incremental Revolving Commitments or Incremental Term Commitments, as
applicable, being requested (it

 

94



--------------------------------------------------------------------------------

being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (y) any Person that the Borrower proposes to become an
Incremental Lender, (1) if such Person is not then a Lender, must be an Eligible
Assignee and (2) in the case of an Incremental Revolving Commitment, must be
reasonably acceptable to the Administrative Agent, each Issuing Bank and the
Swingline Lender).

(b) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be, except as
otherwise set forth herein, identical to those of the Revolving Commitments and
Loans and other extensions of credit made thereunder, and shall be treated as a
single Class with such Revolving Commitments and Loans; provided that (x) the
maturity date of any Incremental Revolving Commitments shall be no sooner than,
but may be later than, the Revolving Maturity Date and (y) the upfront fees
applicable to any Incremental Revolving Facility shall be as determined by the
Borrower and the Incremental Revolving Lenders providing such Incremental
Facility. The terms and conditions of any Incremental Term Facility and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Amendment, identical to
those of the Term Commitments and the Term Loans; provided that (i) the upfront
fees, interest rates and amortization schedule applicable to any Incremental
Term Facility and Incremental Term Loans shall be determined by the Borrower and
the Incremental Term Lenders providing the relevant Incremental Term
Commitments, (ii) the weighted average life to maturity of any such Incremental
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the existing Term Loans with the longest remaining weighted average
life to maturity at such time; provided that Term Loans (including any
Incremental Term Loans) in a principal amount not to exceed $200,000,000 in the
aggregate may have a weighted average life to maturity shorter than the
remaining weighted average life to maturity of the existing Term Loans with the
longest remaining weighted average life to maturity at such time, (iii) if the
weighted average yield relating to any Incremental Term Loan exceeds the
weighted average yield relating to the Tranche B Term Loans outstanding
immediately prior to the effectiveness of the applicable Incremental Facility
Amendment by more than 0.50% (to be determined by the Administrative Agent
consistent with generally accepted financial practices, after giving effect to
margins, upfront or similar fees, or original issue discount, in each case
shared with all lenders or holders thereof and applicable interest rate floors
(but only to the extent that an increase in the interest rate floor applicable
to the Tranche B Term Loans would result in an increase in an interest rate then
in effect for the Tranche B Term Loans hereunder)), then the Applicable Rate
(A) relating to the Tranche B Term Loans shall be adjusted so that the weighted
average yield relating to such Incremental Term Loans shall not exceed the
weighted average yield relating to the Tranche B Term Loans by more than 0.50%
and (B) relating to the Tranche A Term Loans shall be adjusted to the same
extent as the Applicable Rate relating to the Tranche B Term Loans required by
subclause (b)(iii)(A) of this Section; provided that, in the case of the Tranche
B Term Loans only, any greater interest rate floor applicable to such
Incremental Term Facility will, if requiring an adjustment hereunder, be
reflected as an increase to the interest rate floor applicable to the Tranche B
Term Loans rather than

 

95



--------------------------------------------------------------------------------

being reflected in an adjustment to the Applicable Rate and (iv) any such
Incremental Term Facility will mature no earlier than the latest Maturity Date
applicable to any existing Term Loans at such time; provided that Term Loans
(including any Incremental Term Loans) in a principal amount not to exceed
$200,000,000 in the aggregate may mature earlier than the latest Maturity Date
applicable to any existing Term Loans at such time, but in no event shall any
Term Loan mature earlier than three years after the Restatement Effective Date.
Any Incremental Term Commitments established pursuant to an Incremental Facility
Amendment that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement. Each Incremental Facility and all extensions of
credit thereunder shall be secured by the Collateral on a pari passu basis with
the other Loan Document Obligations.

(c) The Incremental Commitments and Incremental Facilities relating thereto
shall be effected pursuant to one or more Incremental Facility Amendments
executed and delivered by Holdings, the Borrower, each Incremental Lender
providing such Incremental Commitments and Incremental Facilities and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments and the making
of Loans and issuance of Letters of Credit thereunder to be made on such date,
(ii) on the date of effectiveness thereof, the representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct (A) in
the case of the representations and warranties qualified as to materiality, in
all respects and (B) otherwise, in all material respects, in each case on and as
of such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date, (iii) the
Borrower shall make any payments required to be made pursuant to Section 2.16 in
connection with such Incremental Commitments and the related transactions under
this Section and (iv) the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection with any such transaction, including a
certificate of a Financial Officer of the Borrower to the effect set forth in
clauses (i) and (ii) above, together with reasonably detailed calculations
demonstrating compliance with Section 2.21(a) above. Each Incremental Facility
Amendment may, without the consent of any Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section, provided that to the extent that any term of any such amendment
could not be approved as an amendment of this Agreement by the Lenders providing
such Incremental Commitments voting a single Class without the approval of any
other Lender, such amendment will be subject to the approval of the requisite
Lenders required under this Agreement.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a

 

96



--------------------------------------------------------------------------------

Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders (including such Incremental Revolving Lenders)
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Amendment, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Amendment.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.21(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.21(e).

SECTION 2.22. Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of one or more additional Classes of term loan
commitments (the “Refinancing Term Loan Commitments”) pursuant to which each
Person providing

 

97



--------------------------------------------------------------------------------

such a commitment (a “Refinancing Term Lender”) will make term loans to the
Borrower (the “Refinancing Term Loans”); provided that each Refinancing Term
Lender shall be an Eligible Assignee and, if not already a Lender, shall
otherwise be reasonably acceptable to the Administrative Agent.

(b) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by Holdings, the
Borrower, each Refinancing Lender providing such Refinancing Term Loan
Commitments and the Administrative Agent; provided that no Refinancing Term Loan
Commitments shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) Holdings and the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (iv) substantially concurrently with
the effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of one or
more Classes in an aggregate principal amount equal to the aggregate amount of
such Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings and any
reasonable fees, premium and expenses relating to such refinancing). The
Borrower shall determine the amount of such prepayments allocated to each Class
of outstanding Term Loans, and any such prepayment of Term Borrowings of any
Class shall be applied to reduce the subsequent scheduled repayments of Term
Borrowings of such Class to be made pursuant to Section 2.10 as directed by the
Borrower).

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof: (i) the designation of such Refinancing
Term Loan Commitments and Refinancing Term Loans as a new “Class” for all
purposes hereof, (ii) the stated termination and maturity dates applicable to
the Refinancing Term Loan Commitments or Refinancing Term Loans of such Class;
provided that, unless all Classes of Loans and Commitments hereunder are being
refinanced and except as set forth in the penultimate sentence of this paragraph
(c), such stated termination and maturity dates shall not be earlier than the
Maturity Date applicable to the Class of Term Loans so refinanced, (iii) any
amortization applicable thereto and the effect thereon of any prepayment of such
Refinancing Term Loans, (iv) the interest rate or rates applicable to the
Refinancing Term Loans of such Class, (v) the fees applicable to the Refinancing
Term Loan Commitments or Refinancing Term Loans of such Class, (vi) any original
issue discount applicable thereto, (vii) the initial Interest Period or Interest
Periods applicable to Refinancing Term Loans of such Class, (viii) any voluntary
or mandatory

 

98



--------------------------------------------------------------------------------

commitment reduction or prepayment requirements applicable to Refinancing Term
Loan Commitments or Refinancing Term Loans of such Class (which prepayment
requirements may provide that such Refinancing Term Loans may participate in any
mandatory prepayment on a pro rata basis with any Class of existing Term Loans,
but may not provide for prepayment requirements that are more favorable to the
Lenders holding such Refinancing Term Loans than to the Lenders holding such
Class of Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loan Commitments or Refinancing
Term Loans of such Class and (ix) any financial covenant with which Holdings and
the Borrower shall be required to comply, provided that any such financial
covenant shall be for the benefit of all Lenders. Notwithstanding the
immediately preceding sentence, the Tranche B Term Loans may be refinanced in
whole or part with Refinancing Term Loans that have terms and conditions
(including with respect to amortization, maturity and covenants) comparable to
those of the Tranche A Term Loans outstanding on the Restatement Effective Date
and that would qualify as Refinancing Term Loans in respect of such Tranche A
Term Loans if the proceeds were used to refinance all or a portion of such
Tranche A Term Loans. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Refinancing Facility Agreement. Each Refinancing
Facility Agreement may, without the consent of any Lender other than the
applicable Refinancing Term Lenders, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Refinancing Term Loan
Commitments and Refinancing Term Loans as a new “Class” of term loans and/or
commitments hereunder.

SECTION 2.23. Loan Modification Offers. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all (and not fewer than all) the
Lenders of one or more Classes (each Class subject to such an Loan Modification
Offer, an “Affected Class”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Loan Modification Offer and (ii) the date on which
such Loan Modification Offer is requested to become effective (which shall not
be less than ten Business Days nor more than 60 Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made. With
respect to all Permitted Amendments consummated by the Borrower pursuant to this
Section, (i) such Permitted Amendments shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (ii) any Loan
Modification Offer, unless contemplating a Maturity Date already in effect
hereunder pursuant to a previously consummated Permitted Amendment, must be in a
minimum amount of $25,000,000 (or such lesser amount as may be approved by the
Administrative Agent in its reasonable discretion), provided that the Borrower
may at its election specify

 

99



--------------------------------------------------------------------------------

as a condition (a “Minimum Extension Condition”) to consummating any such
Permitted Amendment that a minimum amount (to be determined and specified in the
relevant Loan Modification Offer in the Borrower’s sole discretion and which may
be waived by the Borrower) of Commitments or Loans of any or all Affected
Classes be extended. If the aggregate principal amount of Commitments or Loans
of any Affected Class in respect of which Lenders shall have accepted the
relevant Loan Modification Offer shall exceed the maximum aggregate principal
amount of Commitments or Loans of such Affected Class offered to be extended by
the Borrower pursuant to such Loan Modification Offer, then the Commitments and
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the relative principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, the Borrower, each Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless (i) no Default shall have occurred and be continuing on
the date of effectiveness thereof, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) Holdings and the Borrower shall
have delivered, or agreed to deliver by a date following the effectiveness of
such Permitted Amendment reasonably acceptable to the Administrative Agent, to
the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents (including
reaffirmation agreements, supplements and/or amendments to Mortgages or other
Security Documents, in each case to the extent applicable) as shall reasonably
be requested by the Administrative Agent in connection therewith and (iv) any
applicable Minimum Extension Condition shall be satisfied (unless waived by the
Borrower). The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each Loan Modification
Agreement may, without the consent of any Lender other than the applicable
Accepting Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new Class of loans and/or commitments
hereunder (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments); provided that (i) all Borrowings, all
prepayments of Loans and all reductions of Commitments shall continue to be made
on a ratable basis among all Lenders, based on the relative amounts of their
Commitments (i.e., both extended and non-extended), until the repayment of the
Loans attributable to the non-extended Commitments (and the termination of the
non-extended Commitments) on the relevant Maturity Date, (ii) the allocation of
the participation exposure with respect to any then-existing or subsequently
issued or made Letter of Credit or Swingline Loan as between any Revolving
Commitments of such new “Class”

 

100



--------------------------------------------------------------------------------

and the remaining Commitments shall be made on a ratable basis in accordance
with the relative amounts thereof until the Maturity Date relating to the
non-extended Revolving Commitments has occurred (it being understood, however,
that no reallocation of such exposure to extended Revolving Commitments shall
occur on such Maturity Date if (1) any Default under clause (a), (b), (h) or
(i) of Section 7.01 exists at the time of such reallocation or (2) such
reallocation would cause the Revolving Exposure of any Lender with a Revolving
Commitment to exceed its Revolving Commitment), (iii) the Revolving Availability
Period and the Revolving Maturity Date, as such terms are used with reference to
Letters of Credit, may not be extended without the prior written consent of each
Issuing Bank and the Swingline Lender and (iv) at no time shall there be more
than three Classes of Revolving Commitments hereunder, unless otherwise agreed
by the Administrative Agent. If the Aggregate Revolving Exposure exceeds the
Aggregate Revolving Commitment as a result of the occurrence of the Revolving
Maturity Date with respect to any Class of Revolving Commitments when an
extended Class of Revolving Commitments remains outstanding, the Borrower shall
make such payments and provide such cash collateral as may be required by
Section 2.11(b) to eliminate such excess on such Revolving Maturity Date. The
Administrative Agent and the Lenders hereby acknowledge that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement are not intended to apply to the transactions
effected pursuant to this Section 2.23. This Section 2.23 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.24. Loan Repurchases. (a) Subject to the terms and conditions set
forth or referred to below, a Purchasing Borrower Party may from time to time,
in its discretion (x) effect open market purchases of Term Loans on a non-pro
rata basis and (y) conduct modified Dutch auctions to make Auction Purchase
Offers, each such Auction Purchase Offer to be managed by an investment bank of
recognized standing selected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”) and to be
conducted in accordance with the procedures, terms and conditions set forth in
this Section and the Auction Procedures, in each case, so long as the following
conditions are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time of purchase of any Term Loans or, in the case of clause (y) above, on the
date of the delivery of each Auction Notice;

(ii) the assigning Lender and the Purchasing Borrower Party shall execute and
deliver to the Administrative Agent an Affiliated Assignment and Assumption in
lieu of an Assignment and Assumption;

(iii) for the avoidance of doubt, the Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;

(iv) the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Purchasing Borrower Party offers to purchase in any Auction
Purchase Offer shall be no less than $10,000,000 (unless another amount is
agreed to by the Administrative Agent in its reasonable discretion);

 

101



--------------------------------------------------------------------------------

(v) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that (A) any gains or losses by any Purchasing Borrower Party upon purchase or
acquisition and cancellation of such Term Loans shall not be taken into account
in the calculation of Excess Cash Flow, Consolidated Net Income and Consolidated
EBITDA and (B) any assignment of Term Loans pursuant to this Section shall not
constitute a voluntary or mandatory prepayment of Term Loans for purposes of
this Agreement);

(vi) if the Term Loans are rated by S&P and/or Moody’s at the time of any
Auction Purchase Offer, prior to commencing such Auction Purchase Offer, the
Borrower shall have discussed such proposed Auction Purchase Offer with each (or
both, as applicable) of S&P and Moody’s and, based upon such discussions, shall
reasonably believe that the proposed purchase of Term Loans through such Auction
Purchase Offer shall not be deemed to be a “distressed exchange”;

(vii) if the Term Loans are rated by S&P and/or Moody’s at the time of any
Auction Purchase Offer, at the time of each purchase of Term Loans pursuant to
such Auction Purchase Offer, neither S&P nor Moody’s shall have announced or
communicated to the Borrower that the proposed purchase of Term Loans through
such Auction Purchase Offer shall be deemed to be a “distressed exchange”;

(viii) no more than one Auction Purchase Offer with respect to any Class may be
ongoing at any one time and no more than four Auction Purchase Offers
(regardless of Class) may be made in any one year;

(ix) any Purchasing Borrower Party shall not have at the time of such assignment
(and shall represent and warrant at the time of such assignment that it does not
have) any MNPI that either (A) has not been disclosed to the assigning Lender
(other than any such Lender that does not wish to receive MNPI) on or prior to
the date of any assignment to such Purchasing Borrower Party or (B) if not
disclosed to such Lender, could reasonably be expected to have a material effect
upon, or otherwise be material to, (1) such Lender’s decision to make such
assignment or (2) the market price of the Term Loans to be assigned to such
Purchasing Borrower Party;

(x) at the time of each purchase of Term Loans through an Auction Purchase
Offer, the Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Financial Officer of the Borrower certifying as to compliance
with preceding clauses (i), (v), (vi), (vii) and (ix);

 

102



--------------------------------------------------------------------------------

(xi) no Purchasing Borrower Party may use the proceeds, direct or indirect, from
Revolving Loans to purchase any Term Loans; and

(xii) the aggregate principal amount of Term Loans of any Class purchased by any
Purchasing Borrower Party in open market purchases pursuant to this Section,
when taken together with the aggregate principal amount of Term Loans of such
Class purchased by or assigned to Purchasing Debt Affiliates (other than Debt
Fund Affiliates) pursuant to Section 9.04(f), shall not in any event exceed 25%
of the initial aggregate principal amount of Term Loans of such Class (plus, in
the event of a subsequent increase in the principal amount of Term Loans of such
Class pursuant to an Incremental Facility, 25% of the initial amount of such
increase on the date of consummation of such Incremental Facility) (it being
understood that such 25% limitation will be calculated based on such initial
principal amounts and the cumulative principal amounts so purchased, regardless
of any cancellation of any Term Loans of such Class purchased (including
pursuant to Auction Purchase Offers) or any repayment or prepayment of Term
Loans of such Class).

(b) A Purchasing Borrower Party must terminate any Auction Purchase Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction Purchase Offer. If a Purchasing
Borrower Party commences any Auction Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction Purchase Offer have in fact been satisfied),
and if at such time of commencement the Purchasing Borrower Party reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Auction Purchase Offer shall
be satisfied, then the Purchasing Borrower Party shall have no liability to any
Lender for any termination of such Auction Purchase Offer as a result of the
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Auction Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans of any Class or Classes made by a Purchasing Borrower
Party pursuant to this Section, (x) the Purchasing Borrower Party shall pay on
the settlement date of each such purchase all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant offering documents),
if any, on the purchased Term Loans of the applicable Class or Classes up to the
settlement date of such purchase and (y) such purchases (and the payments made
by the Purchasing Borrower Party and the cancellation of the purchased Loans)
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Section 2.11 or any other provision hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Auction
Purchase Offers and the other transactions effected pursuant to and in
accordance with the terms of this Section (provided that no Lender shall have an
obligation to participate in any such Auction Purchase Offer). For the avoidance
of doubt, it is understood and agreed that the provisions of Section 2.18 will
not apply to the

 

103



--------------------------------------------------------------------------------

purchases of Term Loans pursuant to and in accordance with the provisions of
this Section. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article VIII and Article IX to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction Purchase Offer.

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, each of the Issuing Banks and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, the Borrower and each
Subsidiary (a) is duly organized, validly existing and, to the extent that such
concept is applicable in the relevant jurisdiction, in good standing under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority, and the legal right, to carry on its business as now conducted and as
proposed to be conducted, to execute, deliver and perform its obligations under
this Agreement and each other Loan Document and each other agreement or
instrument contemplated thereby to which it is a party and to effect the
Transactions and (c) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and, to the extent that such concept is
applicable in the relevant jurisdiction, is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability. The
Transactions to be entered into by each Loan Party have been duly authorized by
all necessary corporate or other organizational action and, if required, action
by the holders of such Loan Party’s Equity Interests. This Agreement has been
duly executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrower or such Loan Party, as
applicable, enforceable against such Person in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to Holdings, the Borrower or any Subsidiary, (c) will not violate or
result (alone or with

 

104



--------------------------------------------------------------------------------

notice or lapse of time or both) in a default under any indenture or agreement
governing Indebtedness, any material agreement or any other material instrument
binding upon Holdings, the Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Subsidiary or give rise
to a right of, or result in, termination, cancelation or acceleration of any
obligation thereunder and (d) will not result in the creation or imposition of
any Lien on any asset now owned or hereafter acquired by Holdings, the Borrower
or any Subsidiary, except Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) the consolidated balance sheet of
Holdings as of December 31, 2013, and the related consolidated statements of
operations and income, stockholders’ equity and cash flows of Holdings for the
fiscal year ended December 31, 2013, in each case audited by and accompanied by
an opinion of Ernst & Young LLP, independent public accountants (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) and (ii) an unaudited consolidated
balance sheet of Holdings as at the end of, and related statements of income and
cash flows of Holdings for the fiscal quarter and the portion of the fiscal year
ended March 31, 2014 (and comparable period for the prior fiscal year),
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings, the Borrower and the Subsidiaries on a
consolidated basis as of such dates and for such periods in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of certain footnotes in the case of the statements referred to in
clause (ii) above.

(b) The Borrower has heretofore furnished to the Administrative Agent a pro
forma consolidated balance sheet of Holdings as at the end of March 31, 2014,
prepared giving effect to the Transactions to be consummated on the Restatement
Effective Date as if such Transactions had occurred on such date or at the
beginning of such period, as the case may be. Such pro forma financial
statements (i) have been prepared by the Borrower in good faith based on
assumptions believed by Holdings and the Borrower on the Restatement Effective
Date to be reasonable, (ii) are based on the best information available to
Holdings and the Borrower as of the date of delivery thereof after due inquiry,
(iii) accurately reflect all adjustments necessary to give effect to the
Transactions and (iv) present fairly, in all material respects, the pro forma
financial position of Holdings, the Borrower and the Subsidiaries as of such
date, as if the Transactions had occurred on such date.

(c) To the knowledge of the Borrower and Holdings, except as disclosed in the
financial statements referred to above or the notes thereto, after giving effect
to the Transactions, none of Holdings, the Borrower or any Subsidiary has, as of
the Restatement Effective Date, any material direct or contingent liabilities,
unusual long-term commitments or unrealized losses.

(d) Since December 31, 2013, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect.

 

105



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) Each of Holdings, the Borrower and each Subsidiary
has good title to, or valid leasehold interests in, all its real and personal
property material to its business (including Mortgaged Properties, if any),
except for minor defects in title that could not reasonably be expected to
materially interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their
intended purposes. All such property is free and clear of Liens, other than
Liens expressly permitted by Section 6.02.

(b) Each of Holdings, the Borrower and each Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents, licenses, technology,
software, domain names and other Intellectual Property material to its business
as currently conducted and as proposed to be conducted, and the use thereof by
Holdings, the Borrower and each Subsidiary does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No claim or litigation regarding any trademarks, tradenames, copyrights,
patents, licenses, technology, software, domain names or other Intellectual
Property owned or used by Holdings, the Borrower or any Subsidiary is pending
or, to the knowledge of Holdings, the Borrower or any Subsidiary, threatened
against Holdings, the Borrower or any Subsidiary that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings, the Borrower or any Subsidiary, threatened in writing against or
affecting Holdings, the Borrower or any Subsidiary (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (other than the Disclosed Matters set forth in Schedule 3.06 of the
Disclosure Letter) or (ii) that involve any of the Loan Documents or the
Transactions.

(b) Except for the Disclosed Matters set forth in Schedule 3.06 of the
Disclosure Letter and except with respect to any matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of Holdings, the Borrower or any Subsidiary (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements; No Default. Each of Holdings,
the Borrower and each Subsidiary is in compliance with (a) all Requirements of
Law and (b) all indentures, agreements and other instruments binding upon it or
its property, except, in the case of clause (b) of this Section, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

106



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status; Other Regulations. None of Holdings,
the Borrower or any Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board of Governors) that limits its ability to incur Indebtedness or which
may otherwise render all or any portion of the Loan Document Obligations
unenforceable.

SECTION 3.09. Federal Reserve Regulations. None of Holdings, the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors) or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. Not more than 25% of the
value of the assets of Holdings, the Borrower and the Subsidiaries subject to
any restrictions on the sale, pledge or other disposition of assets under this
Agreement, any other Loan Document or any other agreement to which any Lender or
Affiliate of a Lender is party will at any time be represented by margin stock
(within the meaning of Regulation U of the Board of Governors).

SECTION 3.10. Taxes. Each of Holdings, the Borrower and each Subsidiary (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed by it, except to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (b) has paid
or caused to be paid all Taxes required to have been paid by it, except where
the validity or amount thereof is being contested in good faith by appropriate
proceedings; provided that (i) Holdings, the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves therefor in conformity
with GAAP and (ii) the failure to pay such Taxes, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. ERISA. (a) The Borrower, each of its ERISA Affiliates, and each
Subsidiary is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder with respect to
each Plan, except as could not reasonably be expected to result in a Material
Adverse Effect. No ERISA Events have occurred or are reasonably expected to
occur that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. The present value of all benefit
liabilities under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards Nos. 87 and 158, as applicable) did
not, as of the last annual valuation date applicable thereto, exceed the fair
market value of the assets of such Plan, and the present value of all benefit
liabilities of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards Nos. 87 and 158, as applicable)
did not, as of the last annual valuation dates applicable thereto, exceed the
fair market value of the assets of all such underfunded Plans except in each
such case where such underfunding could not reasonably be expected to have a
Material Adverse Effect.

 

107



--------------------------------------------------------------------------------

(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan, except as could not reasonably be expected to result in a
Material Adverse Effect. With respect to each Foreign Pension Plan, none of
Holdings, the Borrower or any Subsidiary or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
Holdings, the Borrower or any Subsidiary, directly or indirectly, to a tax or
civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, reserves have been established in the financial statements in
respect of any unfunded liabilities in accordance with applicable law or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained. The aggregate unfunded
liabilities with respect to such Foreign Pension Plans could not reasonably be
expected to result in a Material Adverse Effect; the present value of the
aggregate accumulated benefit liabilities of all such Foreign Pension Plans
(based on those assumptions used to fund each such Foreign Pension Plan) did
not, as of the last annual valuation date applicable thereto, exceed the fair
market value of the assets of all such Foreign Pension Plans except in such case
where the underfunding could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.12. Labor Matters. Except as in the aggregate as could not reasonably
be expected to have a Material Adverse Effect, (i) there are no strikes,
lockouts or slowdowns or any other material labor disputes against Holdings, the
Borrower or any Subsidiary pending or, to the knowledge of Holdings, the
Borrower or any Subsidiary, threatened, (ii) the hours worked by and payments
made to employees of each of Holdings, the Borrower and each Subsidiary have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, (iii) all
payments due from Holdings, the Borrower or any Subsidiary, or for which any
claim may be made against Holdings, the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary and (iv) the consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.

SECTION 3.13. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of Holdings, the
Borrower or any Subsidiary to the Arranger, the Administrative Agent, any
Issuing Bank or any Lender in connection with the negotiation of this Agreement
or any other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts and projected financial information, each of Holdings and the

 

108



--------------------------------------------------------------------------------

Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time so furnished and,
if such projected financial information was furnished prior to the Restatement
Effective Date, as of the Restatement Effective Date (it being understood and
agreed that any such projected financial information may vary from actual
results and that such variations may be material).

SECTION 3.14. Subsidiaries. Schedule 3.14 to the Disclosure Letter sets forth
the name of, and the ownership interest of Holdings, the Borrower and each
Subsidiary in, each Subsidiary and each class of Equity Interest of each
Subsidiary and identifies each Subsidiary that is a Subsidiary Loan Party or an
Excluded Subsidiary, in each case as of the Restatement Effective Date. The
Equity Interests in the Borrower and each Subsidiary have been duly authorized
and validly issued and are fully paid and nonassessable, and such Equity
Interests are owned by Holdings or the Borrower, directly or indirectly, free
and clear of all Liens (other than Liens created under the Loan Documents).
Except as set forth in Schedule 3.14 to the Disclosure Letter, as of the
Restatement Effective Date, there is no existing option, warrant, call, right,
commitment or other agreement to which Holdings, the Borrower or any Subsidiary
is a party requiring, and there are no Equity Interests in any Subsidiary
outstanding that upon exercise, conversion or exchange would require, the
issuance by the Borrower or any Subsidiary of any additional Equity Interests or
other securities exercisable for, convertible into, exchangeable for or
evidencing the right to subscribed for or purchase any Equity Interests in the
Borrower or any Subsidiary.

SECTION 3.15. Insurance. Schedule 3.15 to the Disclosure Letter sets forth a
complete and correct description of all insurance maintained by or on behalf of
Holdings, the Borrower or any Subsidiary as of the Restatement Effective Date.
As of the Restatement Effective Date, such insurance is in full force and effect
and all premiums in respect of such insurance have been paid. Holdings and the
Borrower believe that the insurance maintained by or on behalf of Holdings, the
Borrower and the Subsidiaries is in such amounts (with no greater risk
retention) and against such risks as is (a) customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) adequate.

SECTION 3.16. Solvency. Immediately after the consummation of the Transactions
to occur on the Restatement Effective Date, and giving effect to the rights of
subrogation and contribution under the Collateral Agreement or otherwise,
(a) the fair value of the assets of Holdings and the Subsidiaries, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the assets of Holdings and the
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) Holdings and the Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured and
(d) Holdings and the Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged, as
such business is conducted at the time of and is

 

109



--------------------------------------------------------------------------------

proposed to be conducted following the Restatement Effective Date. For purposes
of this Section, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual or
matured liability.

SECTION 3.17. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person (other than Permitted Encumbrances that by operation of law or
contract would have priority over the Obligations), and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the remaining Collateral (as defined therein) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person (other than Liens permitted under
Section 6.02 that by operation of law or contract would have priority over the
Obligations).

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, other than Permitted Encumbrances that by operation of law or
contract would have priority over the Obligations.

(c) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the Collateral Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, other than Permitted
Encumbrances that by operation of law or contract would have priority over the
Obligations (it being understood and agreed that subsequent recordings in the
United States Patent and Trademark Office or the United States Copyright Office
may be necessary to perfect a security interest in such Intellectual Property
acquired by the Loan Parties after the Restatement Effective Date).

 

110



--------------------------------------------------------------------------------

(d) Each Security Document, upon execution and delivery thereof by the parties
thereto and the making of the filings and taking of the other actions provided
for therein, will be effective under applicable law to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02 that by operation of law or contract would have priority over the
Obligations.

SECTION 3.18. Anti-Terrorism Laws; Anti-Corruption Laws. Holdings and the
Borrower have implemented and maintain in effect policies and procedures
designed to ensure compliance by Holdings, the Borrower, the Subsidiaries and
their directors, officers, employees and agents with applicable Anti-Corruption
Laws and Sanctions, and the Borrower and its Subsidiaries are in compliance with
applicable Anti-Corruption Laws and Sanctions in all material respects. None of
(a) the Borrower or any Subsidiary or (b) to the knowledge of the Borrower,
(i) any director, officer or employee of the Borrower or any Subsidiary or
(ii) any agent of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person or in violation of any Sanctions. The Transactions will not
violate any applicable Anti-Corruption Laws or Sanctions.

SECTION 3.19. Classification as Senior Indebtedness. The Loan Document
Obligations constitute “senior indebtedness” and “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and all
such other designations have been given as shall be required under the terms of
any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness of this Agreement. The conditions to the
effectiveness of this Agreement are set forth in Section 5 of the Amendment and
Restatement Agreement.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on

 

111



--------------------------------------------------------------------------------

and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be true and correct in all
material respects (or in all respects, as applicable) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document shall have been paid in full and all Letters of Credit shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
each of Holdings and the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Holdings and the
Borrower will furnish to the Administrative Agent, on behalf of each Lender, the
following:

(a) within 120 days after the end of each fiscal year of Holdings (or, so long
as Holdings shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of Holdings for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and audited
consolidated statements of income and cash flows as of the end of and for such
fiscal year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition, results of operations and cash flow
of Holdings, the Borrower and the Subsidiaries on a consolidated basis as of the
end of and for such fiscal year in accordance with GAAP consistently applied,
and accompanied by a

 

112



--------------------------------------------------------------------------------

narrative report containing management’s discussion and analysis of the
financial position and financial performance for such fiscal year in reasonable
form and detail;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings (or, so long as Holdings shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of Holdings for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form) and
beginning with the fiscal quarter ended June 30, 2014, its unaudited
consolidated balance sheet and unaudited consolidated statements of income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition, results of operations and cash flows of Holdings, the
Borrower and the Subsidiaries on a consolidated basis as of the end of and for
such fiscal quarter and such portion of the fiscal year in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of certain footnotes, and accompanied by a narrative report containing
management’s discussion and analysis of the financial position and financial
performance for such fiscal quarter in reasonable form and detail;

(c) not later than the fifth Business Day following the date of delivery of
financial statements under clause (a) or (b) above, a completed Compliance
Certificate, substantially in the form attached hereto as Exhibit E, of a
Financial Officer of Holdings (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations (A) demonstrating compliance with the Financial
Covenants contained in Section 6.12 as of the last day of the most recent fiscal
quarter included in such financial statements (it being understood that no such
calculation shall be required with respect to the period ended June 30, 2014, as
to which period the Financial Covenants will not apply) and (B) in the case of
the Compliance Certificate relating to annual financial statements delivered
pursuant to clause (a) above, beginning with the financial statements for the
fiscal year of Holdings ending December 31, 2015, of Excess Cash Flow, and,
(C) in the case of the Compliance Certificate relating to annual financial
statements delivered pursuant to clause (a) above, in the case of any fiscal
year when an ECF Shortfall Amount exists, GAAP Working Capital as of the ECF
Sweep Repayment Date for such fiscal year (calculated prior to giving effect to
any prepayment of Term Loans on such date), (iii) stating whether any change in
GAAP or in the application thereof has occurred since the later of the date of
the Borrower’s audited financial statements referred to in Section 3.04 and the
date of the prior certificate delivered pursuant to this clause (c) indicating
such a change and, if any such change has occurred, specifying the effect of
such change on the

 

113



--------------------------------------------------------------------------------

financial statements accompanying such certificate, (iv) in the case of the
Compliance Certificate relating to annual financial statements delivered
pursuant to clause (a) above, identifying as of the date of such Compliance
Certificate each Subsidiary that (A) is an Excluded Subsidiary as of such date
but has not been identified as an Excluded Subsidiary in Schedule 3.14 or in any
prior Compliance Certificate or (B) has previously been identified as an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary and (v) in the
case of the Compliance Certificate relating to annual financial statements
delivered pursuant to clause (a) above, setting forth the amounts of the
Available ECF Amount and any Qualifying Equity Proceeds utilized for Specified
Uses during the most recent fiscal quarter included in such financial
statements, specifying each such use and the amount thereof;

(d) not more than 120 days after the commencement of each fiscal year of
Holdings, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
income and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

(e) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of Holdings, the Borrower or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, or with the USA Patriot Act, as the Administrative Agent, any Issuing
Bank or any Lender may reasonably request.

Information required to be furnished pursuant to clause (a) and (b) of this
Section shall be deemed to have been furnished if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on a Platform to which the Lenders have been
granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be furnished pursuant to this
Section may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. Within five Business Days after
obtaining knowledge thereof, Holdings and the Borrower will furnish to the
Administrative Agent written notice of the following:

(a) the occurrence of any Default;

 

114



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Holdings, the Borrower or any
Subsidiary or, to the knowledge of a Financial Officer or another executive
officer of Holdings or the Borrower, affecting Holdings, the Borrower or any
Affiliate thereof, or any adverse development in any such pending action, suit
or proceeding not previously disclosed in writing by Holdings or the Borrower to
the Administrative Agent, that in each case could reasonably be expected to
result in a Material Adverse Effect or that in any manner questions the validity
of this Agreement or any other Loan Document;

(c) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect;

(d) any material change in accounting policies or financial reporting practices
by Holdings or any Subsidiary (it being understood that such notice shall be
deemed provided to the extent described in any financial statement delivered to
the Administrative Agent pursuant to the terms of this Agreement); and

(e) any other development (including notice of any Environmental Liability) that
has resulted, or could reasonably be expected to result, in a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. (a) Holdings and the Borrower
will furnish to the Administrative Agent prompt written notice of any change
(i) in any Loan Party’s legal name, as set forth in such Loan Party’s
organizational documents, (ii) in the jurisdiction of incorporation or
organization of any Loan Party, (iii) in the form of organization of any Loan
Party or (iv) in any Loan Party’s organizational identification number, if any,
or, with respect to a Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Loan Party. Holdings and the Borrower agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.

(b) At the time of delivery of financial statements pursuant to Section 5.01(a),
Holdings and the Borrower shall deliver to the Administrative Agent a completed
Supplemental Perfection Certificate, signed by a Financial Officer of each of
Holdings and the Borrower, (i) setting forth the information required pursuant
to the

 

115



--------------------------------------------------------------------------------

Supplemental Perfection Certificate and indicating, in a manner reasonably
satisfactory to the Administrative Agent, any changes in such information from
the most recent Supplemental Perfection Certificate delivered pursuant to this
Section (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Restatement
Effective Date) or (ii) certifying that there has been no change in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the
Restatement Effective Date).

(c) Holdings and the Borrower will cause all cash owned by Holdings, the
Borrower and the other Subsidiaries at any time, other than (i) cash used in the
operation of Foreign Subsidiaries and (ii) cash held by Holdings or any
Subsidiary in trust for any director, officer or employee of Holdings or any
Subsidiary or any employee benefit plan maintained by Holdings or any
Subsidiary, to be held in deposit accounts maintained in the name of one or more
Loan Parties.

(d) Holdings and the Borrower will, in each case as promptly as practicable,
notify the Administrative Agent of the existence of any deposit account or
securities account maintained by a Loan Party in respect of which a Control
Agreement is required to be in effect pursuant to clause (f) of the definition
of the term “Collateral and Guarantee Requirement” but is not yet in effect.

SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or 6.05, including any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.05. Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each Subsidiary to, pay its material obligations (other than
Indebtedness and any obligations in respect of any Hedging Agreements),
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) Holdings, the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.

 

116



--------------------------------------------------------------------------------

SECTION 5.07. Insurance. Each of Holdings and the Borrower will, and will cause
each Subsidiary to, maintain, with financially sound and reputable insurance
companies, (a) insurance in such amounts (with no greater risk retention) and
against such risks as is (i) customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (ii) considered adequate by Holdings and the Borrower and
(b) all other insurance as may be required by applicable law or any other Loan
Document. Each such policy of liability or casualty insurance maintained by or
on behalf of Loan Parties will (a) in the case of each liability insurance
policy (other than workers’ compensation, director and officer liability or
other policies in which such endorsements are not customary), name the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
thereunder, (b) in the case of each casualty insurance policy, contain a
lender’s loss payable clause or endorsement that names the Administrative Agent,
on behalf of the Secured Parties, as the lender’s loss payee thereunder and
(c) provide for at least 30 days’ prior written notice (or 10 days’ prior
written notice in the event of cancellation for non-payment of premium, or, in
any case, such shorter number of days as may be agreed to by the Administrative
Agent) to the Administrative Agent of any cancellation of such policy. With
respect to each Mortgaged Property that is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, the
applicable Loan Party has obtained, and will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
applicable law, including Regulation H of the Board of Governors. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent, which will furnish to each Issuing Bank and each Lender,
prompt written notice of any casualty or other damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any material portion of or any material interest in the Collateral under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.

SECTION 5.09. Books and Records; Inspection and Audit Rights; Lender Calls.
(a) Each of Holdings and the Borrower will, and will cause each Subsidiary to,
keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each of Holdings and
the Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
regular business hours and as often as reasonably requested; provided, however,
that, excluding any such visits and inspections during the continuation of an
Event of Default, (i) only the Administrative Agent, acting

 

117



--------------------------------------------------------------------------------

individually or on behalf of the Lenders, may exercise rights under this
paragraph and (ii) the Administrative Agent shall not exercise the rights under
this paragraph more often than two times during any calendar year.

(b) On a date to be mutually agreed by the Administrative Agent and the
Borrower, but in any event not more than 30 days after the commencement of each
fiscal quarter of Holdings, Financial Officers of Holdings and the Borrower
shall participate in a conference call with the Lenders to discuss the financial
condition and results of operations of Holdings, the Borrower and the
Subsidiaries for such fiscal quarter.

SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each Subsidiary to, comply with all Requirements of Law (including
Environmental Laws) with respect to it or its assets, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and Sanctions.

SECTION 5.11. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Term Loans shall be used on the Restatement Effective Date to pay the
outstanding obligations of the Borrower under the Existing Credit Agreement and
to refinance Transaction Costs as described in the Preliminary Statements to the
Amendment and Restatement Agreement. The proceeds of the Revolving Loans and
Swingline Loans drawn after the Restatement Effective Date, as well as
Incremental Term Loans (unless otherwise provided in the applicable Incremental
Facility Amendment), will be used solely for working capital and other general
corporate purposes of Holdings, the Borrower and the Subsidiaries. Letters of
Credit will be issued only to support obligations of Holdings, the Borrower and
the Subsidiaries incurred in the ordinary course of business.

(b) No Borrowing will be made or Letter of Credit issued, and no proceeds of any
Borrowing will be used, (A) for the purpose of funding payments to any officer
or employee of a Governmental Authority, Person controlled by a Governmental
Authority, political party, official of a political party, candidate for
political office or other Person acting in an official capacity, in each case in
violation of applicable Anti-Corruption Laws, (B) for the purpose of financing
the activities of any Sanctioned Person or (C) in any manner that would result
in the violation of Sanctions by any party hereto.

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired (or otherwise becomes a Designated Subsidiary) after the Restatement
Effective Date, then the Borrower will, as promptly as practicable and, in any
event, within 60 days (or such longer period as the Administrative Agent may, in
its sole discretion, agree to in writing) after such Subsidiary is formed or
acquired (or otherwise becomes a Designated Subsidiary), notify the
Administrative Agent thereof and cause the Collateral and Guarantee Requirement,
to the extent applicable, to be satisfied with respect to such Subsidiary (if it
is a Designated Subsidiary) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 

118



--------------------------------------------------------------------------------

SECTION 5.13. Senior Indebtedness. In the event that Holdings, the Borrower or
any other Loan Party shall at any time issue or have outstanding any other
Subordinated Indebtedness, Holdings and the Borrower shall take or cause such
other Loan Party to take all such actions as shall be necessary to cause the
Loan Document Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Loan Document
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

SECTION 5.14. Maintenance of Ratings. Holdings and the Borrower will use
commercially reasonable efforts to maintain continuously in effect a corporate
rating from S&P and a corporate family rating from Moody’s, in each case in
respect of the Borrower, and a rating of the credit facilities hereunder by each
of S&P and Moody’s.

SECTION 5.15. Further Assurances. (a) Each of Holdings and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Each of Holdings and the Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) As promptly as practicable, and in any event within 90 days, after the
Restatement Effective Date, Holdings, the Borrower and each other Loan Party
will undertake all actions listed on Schedule 5.15 (including delivery of all
Foreign Pledge Agreements and Control Agreements that would have been required
to be delivered on the Restatement Effective Date but for the second to last
paragraph of Section 6 of the Amendment and Restatement Agreement), in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement”.

(c) If any assets with a value in excess of $5,000,000 are acquired by Holdings,
the Borrower or any Subsidiary Loan Party after the Restatement Effective

 

119



--------------------------------------------------------------------------------

Date (other than assets constituting Collateral under the Collateral Agreement
that become subject to the Lien created by the Collateral Agreement upon
acquisition thereof and other than Excluded Assets), the Borrower will notify
the Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Obligations and will take, and
cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties, subject in each case to any exceptions expressly
set forth in this Agreement or the other Loan Documents.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full and all Letters of Credit have expired or been
terminated and all LC Disbursements shall have been reimbursed, each of Holdings
and the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) Holdings and the
Borrower will not, nor will they permit any Subsidiary to, create, incur, assume
or permit to exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents (including any Refinancing
Loans and Incremental Loans);

(ii) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 to the Disclosure Letter and any Refinancing Indebtedness in
respect thereof;

(iii) [Reserved];

(iv) Permitted First Priority Refinancing Indebtedness and any Refinancing
Indebtedness in respect thereof;

(v) Indebtedness of any Subsidiary to Holdings, the Borrower or any other
Subsidiary; provided that (A) any such Indebtedness owing by any Loan Party
shall be unsecured and shall be subordinated in right of payment to the Loan
Document Obligations on terms customary for intercompany subordinated
Indebtedness, as reasonably determined by the Administrative Agent, (B) any such
Indebtedness owing to any Loan Party shall be evidenced by the Intercompany
Note, which shall have been pledged pursuant to the Collateral Agreement and
(C) any such Indebtedness owing by any Subsidiary that is not a Loan Party to
any Loan Party shall be incurred in compliance with Section 6.04;

 

120



--------------------------------------------------------------------------------

(vi) Guarantees by the Borrower or Holdings of Indebtedness of any Subsidiary
and by any Subsidiary of Indebtedness of Holdings, the Borrower or any other
Subsidiary; provided that (A) the Indebtedness so Guaranteed is permitted by
this Section (other than clause (a)(ii) and (a)(viii)), (B) Guarantees by
Holdings, the Borrower or any Subsidiary Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(C) Guarantees permitted under this clause (vi) shall be subordinated to the
Obligations of the applicable Subsidiary to the same extent and on the same
terms as the Indebtedness so Guaranteed is subordinated to the Obligations;

(vii) (A) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, purchase money Indebtedness and any
Indebtedness assumed by the Borrower or any Subsidiary in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof and (B) Refinancing Indebtedness in respect of
Indebtedness incurred or assumed pursuant to clause (A) above; provided further
that the aggregate principal amount of Indebtedness permitted by this
clause (vii) shall not exceed $25,000,000 at any time outstanding;

(viii) (A) Indebtedness (other than Indebtedness under credit facilities or any
capital market Indebtedness) of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Restatement Effective
Date, or Indebtedness of any Person that is assumed by any Subsidiary in
connection with an acquisition of assets by such Subsidiary in a Permitted
Acquisition; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, and (B) Refinancing Indebtedness in respect of Indebtedness
assumed pursuant to clause (A) above; provided further that the aggregate
principal amount of Indebtedness permitted by this clause (viii) shall not
exceed $20,000,000 at any time outstanding;

(ix) Permitted Unsecured Indebtedness in an aggregate principal amount not to
exceed (A) $25,000,000 plus (B) additional amounts so long as, at the time of
incurrence of such Permitted Unsecured Indebtedness in reliance on this
subclause (ix)(B), (x) the Total Leverage Ratio, calculated on a Pro Forma Basis
as of the date of incurrence thereof, is not in excess of the then applicable
ratio under Section 6.12(a) at such time; provided that if the then applicable
ratio under Section 6.12(a) is greater than 4.50 to 1.00, then the Total
Leverage Ratio, calculated on a Pro Forma Basis as of the date of incurrence
thereof, shall not be in excess of 4.75 to 1.00, and (y) the Borrower would be
in compliance with Section 6.12(b), calculated on a Pro Forma Basis as of the
date of incurrence thereof; provided further that (x) immediately prior to and
immediately after giving effect to the incurrence of any Permitted Unsecured
Indebtedness under

 

121



--------------------------------------------------------------------------------

this clause (ix), no Default or Event of Default shall have occurred and be
continuing and (y) the Borrower will, on the date of incurrence of such
Indebtedness in reliance on clause (B) above, deliver to the Administrative
Agent a certificate of a Financial Officer of the Borrower, dated such date,
confirming the satisfaction of the conditions set forth above and attaching a
reasonably detailed calculation of the Total Leverage Ratio and the Interest
Coverage Ratio on a Pro Forma Basis as of such date, which shall be reasonably
satisfactory to the Administrative Agent, identifying the Permitted Unsecured
Indebtedness being incurred and specifying that it is being incurred pursuant to
this Section 6.01(a)(ix);

(x) Indebtedness incurred in the ordinary course of business and owed in respect
of any overdrafts and related liabilities arising from treasury, depositary and
cash management services or in connection with any automated clearinghouse
transfers of funds;

(xi) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of Holdings or any Subsidiary in the ordinary
course of business supporting obligations under (A) workers’ compensation,
health, disability or other employee benefits, casualty or liability insurance,
unemployment insurance and other social security laws and local state and
federal payroll taxes, (B) obligations in connection with self-insurance
arrangements, and (C) bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and obligations of a like nature;

(xii) Indebtedness consisting of client advances or deposits received in the
ordinary course of business;

(xiii) Alternative Incremental Facility Indebtedness and Refinancing
Indebtedness in respect thereof, provided that (A) no Default or Event of
Default shall have occurred and be continuing on the date of incurrence thereof,
both immediately prior to and immediately after giving effect to such
incurrence, (B) unless such Indebtedness is incurred solely in reliance on
utilization of the Base Incremental Amount, after giving effect to such
Alternative Incremental Facility Indebtedness or Refinancing Indebtedness in
respect thereof, as the case may be, the First Lien Leverage Ratio computed on a
Pro Forma Basis as of the date of such incurrence shall not be greater than 3.75
to 1.0; provided that, for purposes of such pro forma calculation, all
Alternative Incremental Facility Indebtedness or Refinancing Indebtedness in
respect thereof then outstanding shall be deemed to constitute “Consolidated
First Lien Debt”, (C) the sum of the cumulative aggregate original amount of all
the Incremental Commitments established under Section 2.21 and aggregate
original amount of all Alternative Incremental Facility Indebtedness incurred
under this Section 6.01(a)(xiii) shall not, on the date of issuance of any such
Alternative Incremental Facility Indebtedness, exceed the Maximum Incremental
Amount in effect on such date, and (D) the Borrower will, on the date of
incurrence of any Alternative Incremental Facility Indebtedness under this
Section 6.01(a)(xiii), deliver to the Administrative Agent a certificate

 

122



--------------------------------------------------------------------------------

of a Financial Officer of the Borrower, dated such date, confirming the
satisfaction of the conditions set forth above, stating that such incurrence
relies solely on utilization of the available Base Incremental Amount or, if
that is not the case, attaching a reasonably detailed calculation of the Pro
Forma First Lien Leverage Ratio as of such date, which shall be reasonably
satisfactory to the Administrative Agent, identifying the Alternative
Incremental Facility Indebtedness being incurred and specifying that it is being
incurred pursuant to this Section 6.01(a)(xiii);

(xiv) (1) Second Lien Indebtedness in an aggregate principal amount not to
exceed (A) $50,000,000 plus (B) additional amounts so long as, at the time of
incurrence of such Second Lien Indebtedness in reliance on this subclause
(xiv)(B), (x) the Total Leverage Ratio, calculated on a Pro Forma Basis as of
the date of incurrence thereof is at least 0.25 less than the then applicable
ratio under Section 6.12(a) at such time; provided that if the then applicable
ratio under Section 6.12(a) is greater than 4.50 to 1.00, then the Total
Leverage Ratio, calculated on a Pro Forma Basis as of the date of incurrence
thereof, shall not be in excess of 4.50 to 1.00 and (y) the Borrower would be in
compliance with Section 6.12(b), calculated on a Pro Forma Basis as of the
incurrence thereof, and (2) any Refinancing Indebtedness in respect thereof;
provided further that (x) immediately prior to and immediately after giving
effect to the incurrence of any Second Lien Indebtedness under this clause
(xiv), no Default or Event of Default shall have occurred and be continuing and
(y) the Borrower will, on the date of incurrence of such Indebtedness in
reliance on clause (B) above, deliver to the Administrative Agent a certificate
of a Financial Officer of the Borrower, dated such date, confirming the
satisfaction of the conditions set forth above and attaching a reasonably
detailed calculation of the Total Leverage Ratio and the Interest Coverage Ratio
on a Pro Forma Basis as of such date, which shall be reasonably satisfactory to
the Administrative Agent, identifying the Second Lien Indebtedness being
incurred and specifying that it is being incurred pursuant to this
Section 6.01(a)(xiv);

(xv) Indebtedness of Holdings, the Borrower or any Subsidiary in the form of
purchase price adjustments (including in respect of working capital), earnouts,
deferred compensation, indemnification or other arrangements representing
acquisition consideration or deferred payments of a similar nature incurred in
connection with any Permitted Acquisition or other Investments permitted under
Section 6.04 or Dispositions permitted under Section 6.05;

(xvi) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding not in excess of $15,000,000;

(xvii) Indebtedness incurred in the ordinary course of business by
(A) Archimedes in respect of letters of credit issued to support its workers
compensation program and (B) Holdings in respect of its Guarantee of foreign
currency exchange obligations of TriNet Canada;

 

123



--------------------------------------------------------------------------------

(xviii) Indebtedness relating to premium financing arrangements for property and
casualty insurance plans and health and welfare benefit plans (including health
and workers compensation insurance, employment practices liability insurance and
directors and officers insurance), if incurred in the ordinary course of
business;

(xix) Indebtedness relating to tenant improvement loans incurred in the ordinary
course of business;

(xx) Indebtedness with respect to any letter of credit naming a Loan Party or a
Subsidiary as the account party and not issued under this Agreement, in an
aggregate amount in for all such Indebtedness not to exceed $5,000,000 at any
time outstanding;

(xxi) Business Credit Card Indebtedness, including in respect of Secured Cash
Management Obligations, incurred in the ordinary course of business not in
excess of $10,000,000 at any time outstanding; and

(xxii) Other unsecured and Subordinated Indebtedness not otherwise described
above in an aggregate amount at any time outstanding not in excess of
$5,000,000.

(b) The Borrower will not, nor will Holdings or the Borrower permit any
Subsidiary to, issue any preferred Equity Interests except, in the case of any
Domestic Subsidiary, preferred Equity Interests issued to and held by Holdings,
the Borrower or any Subsidiary Loan Party in respect of which the Collateral and
Guarantee Requirement shall be satisfied within the times required thereby or in
the case of any Foreign Subsidiary, to the extent required by any Requirement of
Law. Neither Holdings nor any Subsidiary will issue or permit to exist any
Disqualified Equity Interests except for Disqualified Equity Interests existing
on the Restatement Effective Date and set forth on Schedule 3.14 to the
Disclosure Letter.

SECTION 6.02. Liens. (a) Holdings and the Borrower will not, nor will they
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) [Reserved];

(iv) any Lien on any asset of Holdings, the Borrower or any Subsidiary existing
on the Restatement Effective Date and set forth in Schedule 6.02 to the
Disclosure Letter; provided that (A) such Lien shall not apply to any other
asset of Holdings, the Borrower or any Subsidiary and (B) such Lien shall secure
only those obligations that it secures on the Restatement Effective Date and
extensions,

 

124



--------------------------------------------------------------------------------

renewals, replacements and refinancings thereof so long as the principal amount
of such extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(a)(ii) as Refinancing Indebtedness in
respect thereof;

(v) any Lien existing on any asset prior to the acquisition thereof by Holdings,
the Borrower or any Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Restatement Effective Date prior to the time such Person
becomes a Subsidiary (or is so merged or consolidated); provided that (A) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary (or such merger or consolidation), (B) such
Lien shall not apply to any other asset of Holdings, the Borrower or any
Subsidiary (other than, in the case of any such merger or consolidation, the
assets of any Subsidiary without significant assets that was formed solely for
the purpose of such acquisition) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and extensions,
renewals, replacements and refinancings thereof so long as the principal amount
of such extensions, renewals and replacements does not exceed the principal
amount of the obligations being extended, renewed or replaced or, in the case of
any such obligations constituting Indebtedness, that are permitted under
Section 6.01(a)(viii) as Refinancing Indebtedness in respect thereof;

(vi) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary; provided that (A) such Liens secure
Indebtedness incurred to finance such acquisition, construction or improvement
and permitted by clause (vii)(A) of Section 6.01(a) or any Refinancing
Indebtedness in respect thereof permitted by clause (vii)(B) of Section 6.01(a),
and (B) such Liens shall not apply to any other property or assets of the
Borrower or any Subsidiary, other than the proceeds of such fixed or capital
assets;

(vii) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(viii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

 

125



--------------------------------------------------------------------------------

(ix) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by Holdings, the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(x) Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

(xi) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01;

(xii) Liens on the Collateral securing (A) Permitted First Priority Refinancing
Indebtedness and Alternative Incremental Facility Indebtedness permitted under
Section 6.01(a)(iv) and (a)(xiii), and, if secured by the Collateral,
Refinancing Indebtedness in respect thereof, provided that the Senior
Representative for any such Indebtedness has entered into the Pari Passu
Intercreditor Agreement, if applicable, and the First Lien/Second Lien
Intercreditor Agreement, if applicable, and (B) Second Lien Indebtedness
permitted under Section 6.01(a)(xiv) and Refinancing Indebtedness thereof,
provided that the Senior Representative for any such Indebtedness has entered
into the First Lien/Second Lien Intercreditor Agreement;

(xiii) Liens on cash collateral granted by Holdings, the Borrower or any
Subsidiary to support such Person’s obligations under the AIG Contract;

(xiv) Liens of Continental Casualty Company on that certain deductible Liability
Insurance Policy No. 5014190 (and proceeds thereof) issued to the Borrower (as
successor by merger to Gevity HR, Inc.) by National Union Fire Insurance Company
of Vermont (or any other replacement deductible liability protection policy) to
secure the obligations of the Borrower thereunder;

(xv) Liens deemed to exist in connection with Investments in repurchase
agreements constituting Permitted Investments hereunder;

(xvi) Liens on deposit accounts that are Excluded Accounts securing Business
Credit Card Indebtedness not in excess of $5,000,000 at any time outstanding
permitted under Section 6.01;

(xvii) Liens on deposit accounts that are Excluded Accounts securing ACH
Indebtedness and Indebtedness in respect of letters of credit, bank guarantees
and similar instruments permitted under Section 6.01;

(xviii) Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 6.01(a)(xviii);

(xix) Liens on tenant improvements securing Indebtedness relating to tenant
improvement loans that financed such improvements; and

(xx) Liens not otherwise permitted by this Section to the extent that neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds $5,000,000 at any time
outstanding.

 

126



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, (A) Holdings will not
create, incur, assume or permit to exist any Liens securing Indebtedness other
than for Indebtedness permitted under clauses (i), (ii), (iv), (x), (xi), (xii),
(xiii), (xiv), (xix), and (xx) of Section 6.01(a) and (B) no Liens, other than
Permitted Encumbrances imposed by law, Liens under the Security Documents and
Liens permitted by Section 6.02(a)(iv), (v), (vii), (xii) and (xiv) will be
permitted with respect to any Collateral consisting of Equity Interests pledged
pursuant to the Security Documents.

SECTION 6.03. Fundamental Changes. (a) Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into or consolidate with Holdings or the Borrower in a
transaction in which Holdings or the Borrower is the surviving entity, (ii) any
Person (other than the Borrower) may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary and,
if any party to such merger or consolidation is a Subsidiary Loan Party, is a
Subsidiary Loan Party, (iii) any Subsidiary may merge into or consolidate with
any Person (other than the Borrower) in a transaction permitted under
Section 6.05 in which, after giving effect to such transaction, the surviving
entity is not a Subsidiary; (iv) any Subsidiary (other than the Borrower) may
merge, consolidate or amalgamate with any other Person in order to effect an
Investment permitted pursuant to Section 6.04, provided that the continuing or
surviving Person shall be a Subsidiary Loan Party; and (v) any Subsidiary (other
than the Borrower or another Subsidiary Loan Party) may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation otherwise permitted
pursuant to the foregoing provisions involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04 or 6.05.

(b) The Borrower will not, and Holdings and the Borrower will not permit any
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Subsidiaries on the
Restatement Effective Date and businesses reasonably related, ancillary or
incidental thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings nor the Borrower will, nor will they permit any Subsidiary to, to,
purchase, hold, acquire (including pursuant to any merger or consolidation with
any Person that was not a wholly-owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, except:

(a) Permitted Investments;

 

127



--------------------------------------------------------------------------------

(b) (i) Investments existing on the Restatement Effective Date in the Borrower
and the Subsidiaries and (ii) other Investments existing on the Restatement
Effective Date and set forth on Schedule 6.04 to the Disclosure Letter;

(c) (x) additional Investments by Holdings or the Borrower in any Subsidiary
Loan Party and by any Subsidiary Loan Party in the Borrower or in another
Subsidiary Loan Party, and (y) Investments (including by way of capital
contributions) by Holdings, the Borrower and the other Subsidiaries in Equity
Interests in their Subsidiaries; provided, in the case of clause (y), that
(i) such subsidiaries are Subsidiaries prior to such Investments, (ii) any such
Equity Interests held by a Loan Party shall be pledged in accordance with the
requirements of the Collateral and Guarantee Requirement and (iii) the aggregate
amount of such Investments by the Loan Parties in Subsidiaries that are not Loan
Parties pursuant to this clause (y), plus the aggregate amount of loans and
advances by the Loan Parties pursuant to Section 6.04(d) to Subsidiaries that
are not Loan Parties, plus the aggregate amount of Guarantees by the Loan
Parties pursuant to Section 6.04(e) of Indebtedness or other obligations of
Subsidiaries that are not Loan Parties (excluding all such Investments, loans,
advances and Guarantees existing on the Restatement Effective Date and permitted
by clause (b) above or permitted under Section 6.04(p), (s) and (t) below) shall
not exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(d) loans or advances made by Holdings or the Borrower to any Subsidiary and
made by any Subsidiary to the Borrower or any other Subsidiary; provided that
(i) any Indebtedness resulting therefrom is permitted by clause (v) of
Section 6.01(a) and (ii) the amount of such loans and advances made by Loan
Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (c) above;

(e) Guarantees by Holdings of the Obligations, and the obligations under
Alternative Incremental Facility Indebtedness, Permitted First Priority
Refinancing Indebtedness, Second Lien Indebtedness and Permitted Unsecured
Indebtedness, and, in each case, Refinancing Indebtedness in respect thereof,
and unsecured Indebtedness or Subordinated Indebtedness permitted under
Section 6.01(a)(xxii), and Guarantees by the Borrower or any other Subsidiary of
Indebtedness or other obligations of the Borrower or any other Subsidiary
(including any such Guarantees arising as a result of any such Person being a
joint and several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) (A) a Subsidiary that has not Guaranteed the
Obligations pursuant to the Collateral Agreement shall not Guarantee any
Indebtedness of any Loan Party, (B) any such Guarantee of such Permitted
Unsecured Indebtedness (or of such Refinancing Indebtedness) provides for the
release and termination thereof, without action by any Person, upon any release
and termination of such

 

128



--------------------------------------------------------------------------------

Guarantee of the Obligations, and (C) any such Guarantee of Subordinated
Indebtedness is subordinated to the Loan Document Obligations on terms no less
favorable to the Lenders than those of the Subordinated Indebtedness, (ii) any
such Guarantee constituting Indebtedness is permitted by Section 6.01, and
(iii) the aggregate amount of such Indebtedness (excluding, for the avoidance of
doubt, Guarantees of obligations not constituting Indebtedness) of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Parties shall be
subject to the limitation set forth in clause (c) above;

(f) (i) loans or advances to employees of Holdings, the Borrower or any
Subsidiary made in the ordinary course of business, including those to finance
the purchase of Equity Interests of Holdings pursuant to employee plans and
(ii) payroll, travel, entertainment, relocation and similar advances to
directors and employees of Holdings or any Subsidiary to cover matters that are
expected at the time of such advances to be treated as expenses of Holdings or
such Subsidiary for accounting purposes and that are made in the ordinary course
of business; provided that the aggregate principal amount of such loans and
advances under this clause (f) outstanding at any time shall not exceed
$7,500,000;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or consisting of securities acquired in connection with the satisfaction or
enforcement of claims due or owing to Holdings or any Subsidiary, in each case
in the ordinary course of business;

(h) Permitted Acquisitions;

(i) Investments held by a Subsidiary acquired after the Restatement Effective
Date or of a Person merged or consolidated with or into a Subsidiary after the
Restatement Effective Date, in each case as permitted hereunder, to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation; provided that this clause (i) is
intended solely to grandfather such Investments as are indirectly acquired as a
result of an acquisition of such Person otherwise permitted hereunder and any
consideration paid in connection with such acquisition that may be allocable to
such Investments must be permitted by, and be taken into account in computing
compliance with, any basket amounts or limitations applicable to such
acquisition hereunder;

(j) Investments in the form of Hedging Agreements permitted by Section 6.07;

(k) Investments by Foreign Subsidiaries in other Foreign Subsidiaries;

(l) Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

 

129



--------------------------------------------------------------------------------

(m) Investments that result solely from the receipt by Holdings, the Borrower or
any Subsidiary from any of its subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests, evidences of Indebtedness or other
securities (but not any additions thereto made after the date of the receipt
thereof);

(n) Investments consisting of (i) extensions of trade credit, (ii) the
capitalization of any captive insurance company, (iii) deposits made in
connection with the purchase of goods or services or the performance of leases,
licenses or contracts, in each case, in the ordinary course of business,
(iv) notes receivable of, or prepaid royalties and other extensions of credit
to, customers and suppliers that are not Affiliates of the Borrower and that are
made in the ordinary course of business consistent with past practice and
(v) Guarantees made in the ordinary course of business in support of obligations
of Holdings or any of its Subsidiaries not constituting Indebtedness for
borrowed money, including operating leases and obligations owing to suppliers,
customers and licensees;

(o) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than Holdings, the Borrower and Subsidiaries that are
wholly-owned Subsidiaries;

(p) intercompany loans or other intercompany Investments made by Loan Parties in
the ordinary course of business to or in any Foreign Subsidiary (A) to fund the
payment of business expenses and income taxes of Archimedes and (B) to provide
funds as necessary to enable the applicable Foreign Subsidiary to comply with
changes in statutory or contractual capital requirements;

(q) joint ventures or strategic alliances created or formed in the ordinary
course of business of the Borrower, Holdings or their Subsidiaries; provided
that the aggregate amount of Investments in such entities during any fiscal year
do not exceed $10,000,000 in the aggregate;

(r) Investments consisting of Guarantees in the ordinary course of business to
support the obligations of any Subsidiary under its worker’s compensation and
general insurance agreements;

(s) other Investments, including Investments in connection the acquisition of
Foreign Subsidiaries or other Persons (including Non-Compliant Subsidiaries and
Non-Compliant Assets in connection with Permitted Acquisitions) that will not be
Loan Parties, in an aggregate amount not in excess of (i) $15,000,000, plus
(ii) in any additional amount, to the extent the consideration therefor consists
of Qualified Equity Interests or Qualifying Equity Proceeds available on the
date of such Investment and not previously applied to Specified Uses, plus
(iii) if the First Lien Leverage Ratio immediately after giving effect to any
such Investment, calculated on a Pro Forma Basis at the time such Investment is
made, is less than

 

130



--------------------------------------------------------------------------------

3.75 to 1.00, in an amount not in excess of the Available ECF Amount at the time
such Investment is made; provided, however, that at the time any such Investment
is made pursuant to this clause (s), no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and

(t) other Investments, including Investments in connection the acquisition of
Foreign Subsidiaries or other Persons (including Non-Compliant Subsidiaries and
Non-Compliant Assets in connection with Permitted Acquisitions) that will not be
Loan Parties, if the Total Leverage Ratio immediately after giving effect to any
such Investment, calculated on a Pro Forma Basis at the time such Investment is
made, is not in excess of 3.00 to 1.00; provided, however, that at the time any
such Investment is made pursuant to this clause (t), no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

Notwithstanding anything contrary set forth above, if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04. In addition, in the event that a Loan
Party makes an Investment in an Excluded Subsidiary for purposes of permitting
such Excluded Subsidiary or any other Excluded Subsidiary to apply the amounts
received by it to make a substantially concurrent Investment (which may be made
through any other Excluded Subsidiary) permitted hereunder, such substantially
concurrent Investment by such Excluded Subsidiary shall not be included as an
Investment for purposes of this Section 6.04 to the extent that the initial
Investment by the Loan Party reduced amounts available to make Investments
hereunder.

SECTION 6.05. Asset Sales. Neither Holdings nor the Borrower will, nor will they
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Holdings or the
Borrower permit any Subsidiary to issue any additional Equity Interest in such
Subsidiary (other than issuing directors’ qualifying shares and other than
issuing Equity Interests to the Borrower or another Subsidiary in compliance
with Section 6.04(c)) (each, a “Disposition”), except:

(a) Dispositions of (i) inventory, (ii) used, obsolete, damaged or surplus
equipment and (iii) cash and Permitted Investments, in each case in the ordinary
course of business;

(b) Dispositions to the Borrower or a Subsidiary; provided that any such sales,
transfers, leases or other dispositions involving a Subsidiary that is not a
Loan Party (i) shall be made in compliance with Sections 6.04 and 6.09 and
(ii) shall not, in the case of any sales or transfers of assets by any Loan
Party to Foreign Subsidiaries in any fiscal year that are not made as
Investments permitted by Section 6.04, involve assets having an aggregate fair
market value in excess of $5,000,000;

(c) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;

 

131



--------------------------------------------------------------------------------

(d) Dispositions of assets to the extent that such assets constitutes an
Investment referred to in and permitted by clause (g) or (l) of Section 6.04 (in
each case, other than Equity Interests in a Subsidiary, unless all Equity
Interests in such Subsidiary (other than directors’ qualifying shares) are
sold);

(e) Sale/Leaseback Transactions permitted by Section 6.06;

(f) Licenses, leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of Holdings, the Borrower or any Subsidiary;

(g) Licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of Holdings, the Borrower or any Subsidiary;

(h) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any of Holdings, the Borrower or any Subsidiary;

(i) Dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements;

(k) The abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of intellectual property or rights relating thereto that the
Borrower determines in good faith to be desirable to the conduct of its business
and not materially disadvantageous to the interests of the Lenders; and

(l) Dispositions of assets (other than Equity Interests in a Subsidiary unless
all Equity Interests in such Subsidiary (other than directors’ qualifying
shares) are sold) that are not permitted by any other clause of this Section;
provided that the aggregate fair value of all assets sold, transferred, leased
or otherwise disposed of in reliance upon this clause (k) shall not exceed
$20,000,000 during any fiscal year of Holdings;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a), (b), (c), (f), (g), (h),
(j) and (k)) shall be made for fair value and in the case of any Dispositions
under clause (l) or clause (d) (other than those involving consideration less
than $2,500,00) for at least 75% Cash Consideration payable at the time of such
sale, transfer or other disposition.

 

132



--------------------------------------------------------------------------------

“Cash Consideration” means, in respect of any Disposition by Holdings, the
Borrower or any other Subsidiary, (a) cash or Permitted Investments received by
it in consideration of such Disposition and (b) any liabilities (as shown on the
most recent balance sheet of Holdings provided hereunder or in the footnotes
thereto) of Holdings or such Subsidiary, other than liabilities that are by
their terms subordinated in right of payment to the Loan Document Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which Holdings and all of the Subsidiaries shall have been validly
released by all applicable creditors (or an authorized agent or representative
thereof) in writing.

SECTION 6.06. Sale and Leaseback Transactions. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, enter into any Sale/Leaseback
Transaction, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset; provided that (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.

SECTION 6.07. Hedging Agreements. Neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to, enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which
Holdings, the Borrower or any Subsidiary has actual exposure (other than those
in respect of the Equity Interests or Indebtedness of Holdings, the Borrower or
any Subsidiary) and (b) Hedging Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Holdings, the Borrower or any
Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) Neither
Holdings nor the Borrower will, nor will they permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(i) the Borrower or any other Subsidiary may declare and pay dividends or make
other distributions with respect to its Equity Interests, in each case ratably
to the holders of such Equity Interests (or if not ratably, on a basis more
favorable to the Borrower and the Loan Parties), provided that dividends paid by
the Borrower to Holdings may only be paid at such times and in such amounts
(subject to any applicable restrictions set forth below) as are necessary, after
taking into account other cash held by Holdings, to enable Holdings to make
Restricted Payments permitted to be made by it under this Section 6.08;

 

133



--------------------------------------------------------------------------------

(ii) Holdings may declare and pay dividends with respect to its Equity Interests
payable solely in shares of Qualified Equity Interests of Holdings;

(iii) Holdings and the Borrower may, and the Borrower may make Restricted
Payments to Holdings so that Holdings may, may repurchase, purchase, acquire,
cancel or retire for value Equity Interests of Holdings from present or former
employees, officers, directors or consultants (or their estates or beneficiaries
under their estates) of Holdings or any Subsidiary upon the death, disability,
retirement or termination of employment or service of such employees, officers,
directors or consultants, or to the extent required, pursuant to employee
benefit plans, employment agreements, stock purchase agreements or stock
purchase plans, or other benefit plans; provided that the aggregate amount of
all Restricted Payments made in reliance on this subsection (iii) shall not
exceed $20,000,000 in any Fiscal Year;

(iv) the Borrower may make Restricted Payments to Holdings at such times and in
such amounts as shall be necessary, after giving effect to the amount of cash
and cash equivalents then otherwise available to Holdings (including through
dividends or other distributions from other Subsidiaries), (A) to permit
Holdings to discharge its general corporate and overhead expenses (including
franchise taxes and directors fees) incurred in the ordinary course of business
and other permitted liabilities and (B) to pay the Tax liabilities of Holdings
directly attributable to (or arising as a result of) the operations of the
Borrower and the other Subsidiaries;

(v) Holdings may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in Holdings in connection with the exercise
of warrants, options or other securities convertible into or exchangeable for
Equity Interests in Holdings;

(vi) Holdings and the Borrower may acquire Equity Interests of Holdings upon the
exercise of stock options for such Equity Interests of Holdings if such Equity
Interests represent a portion of the exercise price of such stock options or in
connection with tax withholding obligations arising in connection with the
exercise of options by, or the vesting of restricted Equity Interests held by,
any current or former director, officer or employee of Holdings or its
Subsidiaries;

(vii) Holdings may convert or exchange any Equity Interests of Holdings for or
into Qualified Equity Interests of Holdings;

(viii) so long as no Default or Event of Default shall have occurred and be
continuing, (x) Holdings may on any date make Restricted Payments in an amount
not in excess of the amount of Qualifying Equity Proceeds available on such date
and (y) the Borrower may on any date make Restricted Payments in an amount not
in excess of the amount, if any, of Qualifying Equity Proceeds previously
distributed to it and not previously applied to Specified Uses;

 

134



--------------------------------------------------------------------------------

(ix) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and no ECF Shortfall Amount is at the time
outstanding, Holdings and the Borrower may on any date make (and the Borrower
may pay a dividend to Holdings on such date in an amount necessary to permit it
to make such) Restricted Payments in an amount equal to (A) $15,000,000 plus
(B) the Available ECF Amount at such time; provided, however, that at the time
of the making of such Restricted Payments, and immediately after giving effect
to such Restricted Payments, made in reliance on subclause (ix)(B), the First
Lien Leverage Ratio on such date, calculated on a Pro Forma Basis to give effect
to any such Restricted Payment, is not in excess of 3.50 to 1.00;

(x) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings and the Borrower may on any date
make (and the Borrower may pay a dividend to Holdings on such date in an amount
necessary to permit it to make such) additional Restricted Payments; provided,
however, that at the time of the making of such Restricted Payments and
immediately after giving effect to such Restricted Payments made in reliance on
subclause (x), the Total Leverage Ratio on such date, calculated on a Pro Forma
Basis to give effect to any such Restricted Payments, is not in excess of 3.00
to 1.00;

(xi) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and provided that, after giving effect
thereto, Holdings and the Borrower would be in Pro Forma Compliance with the
Financial Covenants set forth in Section 6.12, Holdings and the Borrower may on
any date make (and the Borrower may pay a dividend to Holdings on such date in
an amount necessary to permit it to make such) Restricted Payments for the
purpose of repurchasing common Equity Interests of Holdings in any fiscal year
(beginning with the fiscal year ending December 31, 2014) in an amount equal to
(A) $40,000,000 plus (B) in respect of fiscal years ending on or after
December 31, 2015, after full utilization of the amount set forth in this
subclause (xi)(A) in respect of such fiscal year, the unutilized portion, if
any, under this subclause (xi)(A) in respect of the immediately preceding fiscal
year;

(xii) Holdings may distribute and redeem rights under any stockholder rights
plan; and

(xiii) any Subsidiary may repurchase its Equity Interests held by minority
shareholders or interest holders in a transaction permitted by Section 6.04.

(b) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any such
Indebtedness, or any other payment (including any payment under any Hedging
Agreement) that has a substantially similar effect to any of the foregoing,
except:

(i) payments of Indebtedness created under this Agreement or any other Loan
Document;

 

135



--------------------------------------------------------------------------------

(ii) payments as and when due in respect of any Indebtedness, other than any
payments in respect of Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(iii) mandatory prepayments of Other First Lien Secured Indebtedness in
accordance with the express provisions of Section 2.11 hereof;

(iv) prepayments of intercompany Indebtedness permitted hereby owed by Holdings,
the Borrower or any Subsidiary to Holdings, the Borrower or any Subsidiary,
other than prepayments prohibited by the subordination provisions governing such
Indebtedness;

(v) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

(vi) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;

(vii) payments of or in respect of Indebtedness made solely with Qualified
Equity Interests in Holdings or the conversion of any Indebtedness into
Qualified Equity Interests of Holdings;

(viii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, cash expenditures to prepay, purchase,
redeem, retire, acquire or defease Indebtedness of Holdings, the Borrower or any
Subsidiary not in excess, on the date any such expenditure is made, of an amount
equal to the sum of (A) the amount of Qualifying Equity Proceeds available at
such time and not previously applied to Specified Uses, plus (B) if there is no
ECF Shortfall Amount outstanding and the First Lien Leverage Ratio at such time,
calculated on a Pro Forma Basis to give effect to any such expenditure, is not
in excess of 3.75 to 1.00, the Available ECF Amount on such date, plus
(C) $15,000,000; and

(ix) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, cash expenditures to prepay, purchase,
redeem, retire, acquire or defease Indebtedness of Holdings, the Borrower or any
Subsidiary; provided, however, that at the time of the making of such payments
and immediately after giving effect to such payments or expenditures made in
reliance on subclause (ix), the Total Leverage Ratio on such date, calculated on
a Pro Forma Basis to give effect to any such payments or expenditures, is not in
excess of 3.00 to 1.00.

 

136



--------------------------------------------------------------------------------

SECTION 6.09. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, sell, lease or otherwise transfer
any assets to, or purchase, lease or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) transactions that are at prices and on terms and conditions not less
favorable to Holdings, the Borrower or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties, (ii) transactions between or
among Loan Parties not involving any other Affiliate, (iii) transactions between
or among Subsidiaries that are not Loan Parties not involving any other
Affiliate, (iv) loans or advances to employees permitted under Section 6.04,
(v) any contribution to the capital of Holdings by General Atlantic or any
purchase of Equity Interests (other than Disqualified Equity Interests) in
Holdings by General Atlantic not prohibited by this Agreement, including in
connection with the exercise of Cure Rights under Section 7.02, (vi) the payment
of reasonable fees to directors of Holdings, the Borrower or any Subsidiary who
are not employees of Holdings, the Borrower or any Subsidiary,
(vii) compensation, expense reimbursement and indemnification of, and other
employment arrangements (including severance arrangements) with, directors,
officers and employees of Holdings, the Borrower or any other Subsidiary entered
into in the ordinary course of business, (viii) any Restricted Payment permitted
by Section 6.08, (ix) sales of Equity Interests to Affiliates to the extent not
prohibited under this Agreement; (x) raising of new equity for any Loan Party or
Subsidiary with respect to the pricing of such equity in a transaction not
otherwise prohibited under this Agreement; and (xi) any payments or other
transactions pursuant to any tax sharing agreement among the Loan Parties and
their subsidiaries, provided that any such tax sharing agreement is on terms
usual and customary for agreements of that type.

SECTION 6.10. Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its assets to secure the Obligations or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by this Agreement or any other Loan Document and (B) restrictions and
conditions contained in any agreement or document evidencing or governing
Refinancing Indebtedness in respect of the Indebtedness referred to in clause
(A) (including, for the avoidance of doubt, Permitted First Priority Refinancing
Indebtedness), Alternative Incremental Facility Indebtedness, Second Lien
Indebtedness or Refinancing Indebtedness in respect thereof, provided that the
restrictions and conditions contained in any such agreement or document referred
to in this clause (B) are not less favorable in any material respect to the
Lenders than the restrictions and conditions imposed by this Agreement, (C) in
the case of any Subsidiary that is not a wholly-owned Subsidiary, restrictions
and conditions imposed by its Organizational Documents or any related joint
venture or similar agreements; provided that such restrictions and conditions
apply only to such Subsidiary and to the Equity Interests of such Subsidiary,
(D) customary

 

137



--------------------------------------------------------------------------------

restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets of Holdings, the Borrower or any Subsidiary, in each
case pending such sale, provided that such restrictions and conditions apply
only to such Subsidiary or the assets that are to be sold and, in each case,
such sale is permitted hereunder, and (E) restrictions and conditions existing
on the Restatement Effective Date and identified on Schedule 6.10 to the
Disclosure Letter (or to any extension or renewal of, or any amendment,
modification or replacement not expanding the scope of, any such restriction or
condition); and (ii) clause (a) of the foregoing shall not apply to
(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (vii), (viii), (x), (xi), (xii), (xvi), (xvii),
(xviii), (xix) and (xx) of Section 6.01(a) if such restrictions and conditions
apply only to the assets securing such Indebtedness, (B) customary provisions in
leases, licenses and other agreements restricting the assignment thereof and
(C) restrictions imposed by agreements relating to Indebtedness of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.01, provided that such restrictions apply only
to such Subsidiary and its assets (or any special purpose acquisition Subsidiary
without material assets acquiring such Subsidiary pursuant to a merger). Nothing
in this paragraph shall be deemed to modify the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” or the obligations
of the Loan Parties under Sections 5.03, 5.12 or 5.15 or under the Security
Documents.

SECTION 6.11. Amendment of Material Documents. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, amend, modify, waive, terminate or
release (a) its certificate of incorporation, bylaws or other Organizational
Documents or (b) any agreement or instrument governing or evidencing any
Material Indebtedness, in each case if the effect of such amendment,
modification, waiver, termination or release would be adverse in any material
respect to the Lenders. Notwithstanding the foregoing, any amendments to or
modifications of Material Indebtedness to implement any incremental or
refinancing Indebtedness permitted hereby and requiring such an amendment or
modification to be so implemented and, for the avoidance of doubt, any amendment
or modification of this Agreement or any Loan Document approved in accordance
with the terms hereof, shall not be deemed to be adverse in any material respect
to the Lenders.

SECTION 6.12. Financial Covenants. (a) Holdings and the Borrower will not permit
the Total Leverage Ratio on the last day of any fiscal quarter after the
Restatement Effective Date to exceed the ratio set forth below with respect to
the period during which such fiscal quarter ends:

 

Fiscal Quarter Ending

  

Ratio

September 30, 2014 through March 31, 2015    5.00:1.00 April 1, 2015 through
September 30, 2015    4.50:1.00 October 1, 2015 through December 31, 2016   
4.25:1.00

 

138



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Ratio

January 1, 2017 through December 31, 2017    3.75:1.00 January 1, 2018 and
thereafter    3.50:1.00

(b) Holdings and the Borrower will not permit the Interest Coverage Ratio on the
last day of any fiscal quarter for any period of four consecutive fiscal
quarters beginning with the fiscal quarter ending September 30, 2014 to be less
than 3.50 to 1.00.

(c) The provisions of Section 6.12 are solely for the benefit of Revolving
Lenders and the Tranche A Term Lenders. Notwithstanding the provisions of
Section 9.02, the Required Covenant Lenders may (i) amend or otherwise modify
Section 6.12(a) or 6.12(b) or, solely for purposes of Section 6.12(a) or
6.12(b), the defined terms used, directly or indirectly, therein, or (ii) waive
any noncompliance with Section 6.12(a) or 6.12(b) or any Event of Default
resulting from any such noncompliance, in each case without the consent of any
other Lenders.

SECTION 6.13. Changes in Fiscal Periods. Holdings will neither (a) permit its
fiscal year or the fiscal year of any Subsidiary to end on a day other than
December 31, nor (b) change its method of determining fiscal quarters.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (each such
event, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of Holdings, the Borrower or any Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other information furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

139



--------------------------------------------------------------------------------

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.04 (with respect to the
existence of Holdings or the Borrower), 5.11 or in Article VI; provided that
(i) any Event of Default under Section 6.12 is subject to cure as contemplated
by Section 7.02 and (ii) any failure to comply with Section 6.12(a) or 6.12(b)
shall not constitute an Event of Default with respect to any Tranche B Term
Loans unless and until either (x) a Majority in Interest of the Revolving
Lenders or the Administrative Agent at the direction of such Lenders (excluding
the Defaulting Lenders) shall have terminated the Revolving Commitments or
exercised remedies with respect to outstanding Revolving Loans pursuant to
clauses (i) and/or (ii) of the penultimate paragraph of this Section or (y) a
Majority in Interest of the Tranche A Term Lenders or the Administrative Agent
at the direction of such Lenders (excluding the Excluded Term Lenders of the
Tranche A Term Loans) shall have exercised remedies with respect to outstanding
Tranche A Term Loans pursuant to clause (ii) of the penultimate paragraph of
this Section;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower (with a copy to the
Administrative Agent in the case of any such notice from a Lender);

(f) Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal, interest, premium or otherwise and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable (after giving effect to any grace period applicable on the date on
which such payment was initially due);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being required to be prepaid, repurchased, redeemed or defeased
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf, or,
in the case of any Hedging Agreement the applicable counterparty, to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (in each case
after expiration of any applicable grace or cure period set forth in the
agreement or instrument evidencing or governing such Material Indebtedness);
provided that this clause (g) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale, transfer or other
disposition of the assets securing such Indebtedness (to the extent such sale,
transfer or other disposition is not prohibited under this Agreement), (ii) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01, (iii) the occurrence of any conversion or exchange
trigger in Indebtedness that is contingently convertible or exchangeable into
Equity Interests of Holdings, or (iv) the occurrence of any termination event
under any Hedging Agreement other than as a result of any breach or default by
Holdings, the Borrower or any Subsidiary;

 

140



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, State or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(iv)), reorganization or other relief
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of Holdings, the Borrower or any Material Subsidiary (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to above in this clause (i) or in
clause (h) of this Section;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer, so
long as such insurer is financially sound) shall be rendered against Holdings,
the Borrower, any Material Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected

 

141



--------------------------------------------------------------------------------

Lien on any Collateral having, individually or in the aggregate, a fair value in
excess of $10,000,000, with the priority required by the applicable Security
Document, except as a result of (i) the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the release thereof as provided in Section 9.14 or (iii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreement or (B) file Uniform Commercial Code continuation
statements;

(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as a result of the release thereof as provided in the applicable Loan
Document or Section 9.14; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at such time outstanding), in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued or owing hereunder, shall become due and
payable immediately and (iii) require the deposit of cash collateral in respect
of LC Exposure as provided in Section 2.05(j), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and the Borrower; and in the case of any event with respect to Holdings
or the Borrower described in clause (h) or (i) of this Section, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower hereunder, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and the Borrower; provided, however, that upon the occurrence and
during the continuance of any Event of Default attributable to a failure to
comply with Section 6.12, only if action has been taken by either (x) a Majority
in Interest of the Revolving Lenders or the Administrative Agent at the
direction of such Lenders (excluding any Defaulting Lenders) to exercise its
remedies in respect of such Event of Default under clauses (i) and/or (ii) above
with respect to the outstanding Revolving Loans or (y) a Majority in Interest of
the Tranche A Term Lenders (excluding any Excluded Term Lenders of the Tranche A
Term Loans) or by the Administrative Agent at the direction of such Lenders to
exercise its remedies in respect of such Event of Default under clause
(ii) above with respect to the outstanding Tranche A Term Loans,

 

142



--------------------------------------------------------------------------------

then such Event of Default will be deemed to be an Event of Default with respect
to all Lenders hereunder and the remedies set forth above can be exercised in
respect of all Loans.

For the purpose of determining whether a Default or Event of Default has
occurred under clause (h) or (i) of this Section 7.01, any reference in any such
clause to any “Material Subsidiary” shall mean any Subsidiary or group of
Subsidiaries affected by any event or circumstances referred to in any such
clause that, as of the last day of the most recent completed fiscal quarter of
Holdings, had total assets (on a consolidated basis with its or their
Subsidiaries) equal to 5% or more of the consolidated total assets of Holdings
or had, as of the Test Period ending on the last day of such fiscal quarter,
gross revenues (on a consolidated basis with its or their Subsidiaries) equal to
5% or more of the consolidated gross revenues of Holdings, it being agreed that
all Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single Material Subsidiary, for
purposes of determining whether the condition specified above is satisfied.

SECTION 7.02. Equity Cure Right. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings and the Borrower fail to
comply with the requirements of any of the Financial Covenants set forth in
Section 6.12, after the last day of the applicable fiscal quarter and until the
expiration of the tenth Business Day (the “Cure Deadline”) after the date on
which the Compliance Certificate is required to be delivered pursuant to
Section 5.01(c), Holdings shall have the right to issue Qualified Equity
Interests for cash or otherwise receive cash contributions to the capital of
Holdings and apply the amount of the proceeds thereof to increase Consolidated
EBITDA with respect to the applicable fiscal quarter and any Test Period that
contains such fiscal quarter (the “Cure Right”); provided that (a) such proceeds
are actually received by the Borrower (including through capital contribution of
such net cash proceeds by Holdings to the Borrower) no later than ten Business
Days after the date on which the Compliance Certificate is required to be
delivered pursuant to Section 5.01(c), (b) such proceeds do not exceed the
aggregate amount necessary to cure (by addition to Consolidated EBITDA) such
Event of Default under Section 6.12 for the applicable period, (c) the Cure
Right shall not be exercised more than four times during the term of this
Agreement, and (d) in each period of four consecutive fiscal quarters of
Holdings, there shall be at least two consecutive fiscal quarters during which
the Cure Right is not exercised. If, after giving effect to the foregoing
adjustment, Holdings is in compliance with the Financial Covenants set forth in
Section 6.12, then Holdings and the Borrower shall be deemed to have satisfied
the requirements of such Section as of the relevant date of determination with
the same effect as though there had been no failure to comply on such date, and
the applicable breach or default of such Section that had occurred shall be
deemed cured for purposes of this Agreement. Upon receipt by the Administrative
Agent of written notice, on or prior to the Cure Deadline, that the Borrower
intends to exercise the Cure Right in respect of a fiscal quarter, none of the
Administrative Agent or the Lenders shall be permitted to accelerate Loans held
by them, terminate the Revolving Commitments or to exercise other remedies,
including remedies against the Collateral, on the basis of a failure to comply
with the requirements of the Financial Covenants set forth in Section 6.12,
unless such failure is not cured pursuant to the exercise of the Cure Right

 

143



--------------------------------------------------------------------------------

on or prior to the Cure Deadline. The parties hereby acknowledge that this
Section may not be relied on for purposes of calculating any financial ratios
other than as applicable to Section 6.12 and shall not result in any adjustment
to any amounts (including Indebtedness or Consolidated EBITDA for purposes of
calculating the First Lien Leverage Ratio, the Total Leverage Ratio, the
Interest Coverage Ratio or any Applicable Rate), other than the amount of the
Consolidated EBITDA for purposes of Section 6.12.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to execute and deliver the
Loan Documents and to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each of the Lenders and the Issuing Banks hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document governed by the laws of such jurisdiction on such Lender’s
or such Issuing Bank’s behalf. It is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law. Instead, such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power (including with respect to
enforcement and collection), except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as

 

144



--------------------------------------------------------------------------------

the Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or any other Loan Document or applicable law, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower, any Subsidiary or any other
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
Notwithstanding clause (b) of the immediately preceding sentence, the
Administrative Agent shall not be required to take, or to omit to take, any
action hereunder or under the Loan Documents unless, upon demand, the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to the Administrative
Agent, any other Secured Party) against all liabilities, costs and expenses
that, by reason of such action or omission, may be imposed on, incurred by or
asserted against the Administrative Agent or any Related Person thereof. The
Administrative Agent shall not be liable for any action taken or not taken by it
under or in connection with this Agreement or any Loan Document, and each Lender
and Borrower hereby waives and shall not assert any claim for any action taken
or not taken by the Administrative Agent under or in connection with this
Agreement or any Loan Document, (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), (ii) in
the absence of its own gross negligence or wilful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and nonappealable judgment) or (iii) with respect to any calculations
required or done pursuant to Section 2.21. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by Holdings, the Borrower, a Lender or an Issuing Bank, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement or any other Loan Document, the financial condition of
the Borrower or any other Loan Party, or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document (including those related to the Collateral) or (v) the satisfaction of
any condition set forth in Article IV or elsewhere in this Agreement or any
other Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower or any Lender as a result
of, any determination of the Revolving Exposure or the component amounts
thereof.

 

145



--------------------------------------------------------------------------------

The Administrative Agent may, at any time, request instructions from the Lenders
with respect to whether it should take or refrain from taking any action
hereunder (including after an Event of Default), or grant or withhold any
approval or consent, and if such instructions are reasonably promptly requested,
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval or consent and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval or consent under this Agreement or any other Loan Document until it
shall have received such instructions from Required Lenders or all or such other
portion of the Lenders as it deems advisable. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Required Lenders.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents, employees, attorneys-in-fact or other Person (including
any Secured Party) appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent and
shall apply to their

 

146



--------------------------------------------------------------------------------

respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by Holdings and
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by Holdings, the Borrower and
such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.

 

147



--------------------------------------------------------------------------------

Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
or Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to the Amendment and Restatement
Agreement and funding its Loans on the Restatement Effective Date, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, this Agreement and each
other Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Restatement Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

 

148



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document. By accepting the benefits of the Collateral, each Secured
Party that is a party to any such Hedging Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(vi). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

 

149



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Co-Syndication Agent, a
Joint-Bookrunner or a Co-Documentation Agent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of Holdings, the Borrower or any Subsidiary shall
have any rights as a third party beneficiary of any such provisions. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and the Guarantees of the Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i) if to Holdings or the Borrower, to it at 1100 San Leandro Blvd., Suite 400,
San Leandro, CA 94577, Attention of William Porter (Tel No. 510-875-7229, Fax
No. 510-352-6480);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Newark, DE 19713,
Attention of Jonathan Krepol (Tel No.: 302-634-1112, Fax No.: 302-634-3301),
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York
10179, Attention of Timothy D. Lee (Tel No.: 212-270-2282, Fax No.:
212-270-5100);

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent, Holdings and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Newark, DE 19713,
Attention of Jonathan Krepol (Tel No.: 302-634-1112, Fax No.: 302-634-3301),
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York
10179, Attention of Timothy D. Lee (Tel No.: 212-270-2282, Fax No.:
212-270-5100); and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

 

150



--------------------------------------------------------------------------------

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or any Issuing Bank if
such Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications or may be rescinded by any such Person by notice to each other
such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) Change of Address, etc. Any party hereto may change its address, email or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform. Holdings and the Borrower agree that the Administrative Agent may,
but shall not be obligated to, make any Communications by posting such
Communication on Debt Domain, IntraLinks, SyndTrak or a substantially similar

 

151



--------------------------------------------------------------------------------

electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available”. Neither the Administrative Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, as to the adequacy of the
Platform and each such Person expressly disclaims any liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on Holdings or the Borrower in any case shall
entitle Holdings or the Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Except as otherwise expressly provided in this Agreement, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower,
the Administrative Agent and the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, in each case without the written consent of each Lender
affected thereby (in which case the separate consent of the Required Lenders
shall not be required), (iii) postpone the scheduled maturity date of any Loan,
or the date of any scheduled payment of the principal amount of any Term Loan
under Section 2.10 or the applicable Incremental Facility Amendment or
Refinancing Facility Agreement, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount

 

152



--------------------------------------------------------------------------------

of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby (in which case the separate consent of the Required Lenders
shall not be required), (iv) change Section 2.18(b) or 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender adversely affected thereby, (v) change any of the
provisions of this Section or the percentage set forth in the definition of the
term “Required Lenders” or “Required Covenant Lenders” or any other provision of
this Agreement or any other Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or otherwise modify
any rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as
applicable); provided that, with the consent of the Required Lenders or pursuant
to an Incremental Facility Amendment or Refinancing Facility Agreement, the
provisions of this Section and the definition of the term “Required Lenders” may
be amended to include references to any new class of loans created under this
Agreement (or to lenders extending such loans) on substantially the same basis
as the corresponding references relating to the existing Classes of Loans or
Lenders, (vi) release or otherwise limit the Guarantee of Holdings under the
Collateral Agreement or release or otherwise limit all or substantially all of
the value of the Guarantees provided by the Subsidiary Loan Parties (including,
in each case, by limiting liability in respect thereof) under the Collateral
Agreement, in each case without the written consent of each Lender (except as
expressly provided in Section 9.14 or the Collateral Agreement (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release or limitation of any Guarantee),
(vii) release all or substantially all the Collateral from the Liens of the
Security Documents without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood and agreed that an amendment or
other modification of the type of obligations secured by the Security Documents
shall not be deemed to be a release of the Collateral from the Liens of the
Security Documents), or (viii) change any provisions of this Agreement or any
other Loan Document in a manner that by its terms adversely affects the rights
in respect of payments due to Lenders holding Loans of any Class differently
than those holding Loans of any other Class, without the written consent of
Lenders representing a Majority in Interest of each affected Class; provided
further that (A) no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent, any Issuing Bank
or the Swingline Lender without the prior written consent of the Administrative
Agent, such Issuing Bank or the Swingline Lender, as applicable, (B) any waiver,
amendment or other modification of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lenders of one or more Classes (but
not the Lenders of any other Class) may be effected by an agreement or
agreements in writing entered into by Holdings, the Borrower and the requisite
number or percentage in interest of each affected Class of Lenders that would be
required to consent thereto under this

 

153



--------------------------------------------------------------------------------

Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. Notwithstanding any of the foregoing, (1) no consent with respect to any
waiver, amendment or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
waiver, amendment or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such waiver, amendment or other
modification, (2) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from (x) the Required Lenders stating that the
Required Lenders object to such amendment or (y) if affected by such amendment,
the Swingline Lender or any Issuing Bank stating that it objects to such
amendment, (3) this Agreement may be amended to provide for Incremental
Facilities, Refinancing Commitments and Refinancing Loans and Permitted
Amendments in connection with Loan Modification Offers as provided in Sections
2.21, 2.22 and 2.23, in each case without any additional consents, (4) the
Required Covenant Lenders may, without the consent of other Lenders, amend or
waive the Financial Covenants set forth in Section 6.12 as set forth in
Section 6.12(c) and (5) no agreement referred to in the immediately preceding
sentence shall waive any condition set forth in Section 4.02 without the written
consent of the Majority in Interest of the Revolving Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02) or any other Loan Document, including any amendment of
an affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of any condition set forth in Section 4.02).

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) of paragraph (b) of this Section, the consent of a
majority in interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not

 

154



--------------------------------------------------------------------------------

unreasonably be withheld, (ii) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, including,
if applicable, the prepayment fee pursuant to Section 2.11(i), (with such
assignment being deemed to be an optional prepayment for purposes of determining
the applicability of such Section) from the assignee (in the case of such
principal and accrued interest and fees (other than any fee payable pursuant to
Section 2.11(i)) or the Borrower (in the case of all other amounts (including
any amount payable pursuant to Section 2.11(i), (iii) the Borrower or such
assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (iv) such assignment does not
conflict with applicable law and (v) the assignee shall have given its consent
to such Proposed Change and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, such Proposed
Change can be effected.

(d) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

(e) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Holdings and the Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent, the Arranger and their respective Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
and one firm of local counsel in each appropriate jurisdiction, in connection
with the structuring, arrangement and syndication of the credit facilities
provided for herein and any credit or similar facility refinancing or replacing,
in whole or in part, any of the credit facilities provided for herein, as well
as the preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any waiver, amendments or modifications
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Arranger, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for any
of the foregoing, in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any

 

155



--------------------------------------------------------------------------------

workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that same shall be limited to (A) one counsel to the
Administrative Agent and for the Lenders (taken together as a single group or
client), (B) if necessary, one local counsel required in any relevant local
jurisdiction and applicable special regulatory counsel and (C) if representation
of the Administrative Agent and/or all Lenders in such matter by a single
counsel would be inappropriate based on the advice of legal counsel due to the
existence of an actual or potential conflict of interest, one additional counsel
for the Administrative Agent and for each Lender subject to such conflict.

(b) Holdings and the Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arranger, each Joint Bookrunner, each Lender and each
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including reasonable and documented fees, charges and disbursements of
counsel (limited to reasonable fees, disbursements and other charges of one
primary counsel for all Indemnitees, taken as a whole, and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest, where an Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee)) and other reasonable and documented out-of-pocket
expenses, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement, the other
Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or the other Loan
Documents of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on, at,
to or from any Mortgaged Property or any other property currently or formerly
owned or operated by Holdings, the Borrower or any Subsidiary, or any other
Environmental Liability related in any way to Holdings, the Borrower or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that the foregoing indemnity shall not, as to any Indemnitee, apply to any
losses, claims, damages, penalties, liabilities or related expenses to the
extent they (A) are found in a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the wilful misconduct or gross
negligence of such Indemnitee, (B) result from a claim brought by Holdings or
any of its Subsidiaries for a material breach of such Indemnitee’s obligations
under this Agreement or any other Loan Document if Holdings

 

156



--------------------------------------------------------------------------------

or such Subsidiary has obtained a final and non-appealable judgment of a court
of competent jurisdiction in Holdings’ or its Subsidiary’s favor on such claim
as determined by a court of competent jurisdiction or (C) result from a
proceeding that does not involve an act or omission by Holdings, the Borrower or
any of their Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than a proceeding that is brought against the Administrative
Agent, the Arranger or a Joint Bookrunner in its capacity as such or in
fulfilling its roles as an agent, arranger or joint bookrunner hereunder or any
similar role with respect to the Indebtedness incurred or to be incurred
hereunder) . This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that Holdings and the Borrower fail to indefeasibly pay any
amount required to be paid by them under paragraph (a) or (b) of this Section to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank, the
Swingline Lender or any Related Party of any of the foregoing (and without
limiting their obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank, the Swingline
Lender or such Related Party, as applicable, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood and agreed that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank, the Swingline Lender or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any Issuing Bank or the Swingline Lender in connection with such
capacity; provided further that, with respect to such unpaid amounts owed to any
Issuing Bank or the Swingline Lender in its capacity as such, or to any Related
Party of any of the foregoing acting for any Issuing Bank or the Swingline
Lender in connection with such capacity, only the Revolving Lenders shall be
required to pay such unpaid amounts. For purposes of this Section, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Revolving Exposures, unused Revolving Commitments and, except for purposes
of the second proviso of the immediately preceding sentence, the outstanding
Term Loans and unused Term Commitments, in each case at that time. The
obligations of the Lenders under this paragraph are subject to the last sentence
of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph).

(d) To the fullest extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, or permit any of their respective Affiliates or Related
Parties to assert, and each hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

157



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) neither Holdings nor the Borrower may assign, delegate or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment,
delegation or transfer by Holdings or the Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arranger and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative Agent, the Arranger, any Issuing Bank and any Lender) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required (1) for an assignment and delegation to a
Lender, an Affiliate of a Lender or an Approved Fund, (2) for an assignment and
delegation by any Initial Lender following the Restatement Effective Date to any
assignees identified to the Borrower prior to the Restatement Effective Date in
connection with the primary syndication of the Commitments or the Loans or
(3) if an Event of Default has occurred and is continuing, for any other
assignment and delegation; provided further that the Borrower shall be deemed to
have consented to any such assignment and delegation unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof, and (B) the Administrative Agent; provided
that no consent of the Administrative Agent shall be required for an assignment
and delegation (1) of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (2) of all or any portion of a
Revolving Commitment or Revolving Loans to an existing Revolving Lender,
(C) each Issuing Bank, in the case of any assignment and delegation of all or a
portion of a Revolving Commitment or any Lender’s obligations in respect of its
LC Exposure (other than to an existing Revolving Lender) and (D) the Swingline
Lender, in the case of any assignment and delegation of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure (other than to an existing Revolving Lender).

 

158



--------------------------------------------------------------------------------

(ii) Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of Term
Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing, (B) each partial assignment and
delegation shall be made as an assignment and delegation of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
and delegation of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment and delegation shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; provided that (1) only one such processing and recordation fee
shall be payable in the event of simultaneous assignments and delegations from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender and (2) with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(c), the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto, and
(D) the assignee, if it shall not be a Lender, shall (1) deliver to the
Administrative Agent and to the Borrower any tax forms required by
Section 2.17(f) and (2) to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain MNPI) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable law, including Federal, State and foreign
securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned and
delegated by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be

 

159



--------------------------------------------------------------------------------

entitled to the benefits of (and subject to the obligations and limitations of)
Sections 2.14, 2.15, 2.16 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment,
delegation or other transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Holdings,
the Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, as to entries pertaining to it, any Issuing Bank or any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to

 

160



--------------------------------------------------------------------------------

have represented to the Administrative Agent that all written consents required
by this Section with respect thereto (other than the consent of the
Administrative Agent) have been obtained and that such Assignment and Assumption
is otherwise duly completed and in proper form, and each assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

(c) Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. Holdings and the Borrower agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood and agreed that the documentation required
under Section 2.17(f) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
and delegation pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Section 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by

 

161



--------------------------------------------------------------------------------

law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Certain Pledges. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Purchasing Borrower Parties. Notwithstanding anything else to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans to any Purchasing Borrower Party in accordance with, and subject to the
limitations of, Section 2.24 (which assignment will not be deemed to constitute
a prepayment of Loans for any purposes of this Agreement or the other Loan
Documents).

(f) Purchasing Debt Affiliates. Notwithstanding anything else to the contrary
contained in this Agreement, but subject to the provisions and limitations of
this Section 9.04(f), any Lender may assign and delegate all or a portion of its
Term Loans to any Purchasing Debt Affiliate; provided that:

(i) the assigning Lender and Purchasing Debt Affiliate purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an Affiliated Assignment and Assumption in lieu of an Assignment and Assumption;

 

162



--------------------------------------------------------------------------------

(ii) for the avoidance of doubt, Lenders shall not be permitted to assign or
delegate Revolving Commitments or Revolving Exposure to any Purchasing Debt
Affiliate;

(iii) no Term Loan of any Class may be assigned or delegated to a Purchasing
Debt Affiliate (other than a Debt Fund Affiliate) pursuant to this paragraph if,
after giving effect to such assignment or delegation, Purchasing Debt Affiliates
(other than Debt Fund Affiliates) in the aggregate would own in excess of 25% of
all Term Loans of such Class then outstanding;

(iv) the Purchasing Debt Affiliate shall not have any MNPI that either (A) has
not been disclosed to the assigning Lender (other than any such Lender that does
not wish to receive MNPI) on or prior to the date of the applicable assignment
and delegation to such Purchasing Debt Affiliate or (B) if not disclosed to such
Lender, could reasonably be expected to have a material effect upon, or
otherwise be material (1) to such Lender’s decision to assign and delegate its
Term Loans or (2) to the market price of the Term Loans; and

(v) the requirements of Section 9.04(b) (other than the requirement to deliver
an Assignment and Assumption) shall have been satisfied with respect to each
such assignment and delegation as if such Purchasing Debt Affiliate were an
Eligible Assignee.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the aggregate principal amount of Term Loans of any Class purchased by
or assigned to Purchasing Debt Affiliates (other than Debt Fund Affiliates)
pursuant to this Section 9.04(f), when taken together with the aggregate
principal amount of Term Loans of such Class purchased by Purchasing Borrower
Parties in open market purchases pursuant to Section 2.24, shall not in any
event exceed 25% of the initial aggregate principal amount of Term Loans of such
Class (plus, in the event of a subsequent increase in the principal amount of
Term Loans of such Class pursuant to an Incremental Facility, 25% of the initial
amount of such increase on the date of consummation of such Incremental
Facility) (it being understood that such 25% limitation will be calculated based
on such initial principal amounts and the cumulative principal amounts so
purchased, regardless of any cancellation of any Term Loans of such Class
purchased (including pursuant to Auction Purchase Offers) or any repayment or
prepayment of Term Loans of such Class).

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Purchasing Debt Affiliate (other than a Debt Fund Affiliate that
has and maintains information barriers in place restricting the sharing of
investment-related and other specific position information between it and
General Atlantic with respect to the Purchasing Borrower Parties (excluding
general performance information)) shall have any right to (i) attend (including
by telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent and/or the Lenders to which representatives of Holdings,
the Borrower and the Subsidiaries are not invited, (ii) receive any information
or material prepared by the Administrative Agent, the Arranger or any Lender or
any

 

163



--------------------------------------------------------------------------------

communication by or among the Administrative Agent, the Arranger and/or the
Lenders, except to the extent such information or materials have been made
available to Holdings, the Borrower, any Subsidiary or their respective
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II) or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against any the
Administrative Agent, any Issuing Bank or any other Lender with respect to any
duties or obligations or alleged duties or obligations of the Administrative
Agent, any Issuing Bank or any Lender under this Agreement or any other Loan
Document.

Each Purchasing Debt Affiliate (other than any Debt Fund Affiliate), solely in
its capacity as a Lender, hereby agrees that if any Loan Party shall be subject
to any voluntary or involuntary proceeding commenced under any Debtor Relief
Laws (“Bankruptcy Proceedings”), (i) such Purchasing Debt Affiliate shall not
take any step or action in such Bankruptcy Proceeding to object to, impede or
delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Purchasing Debt
Affiliate’s claim with respect to its Term Loans (a “Claim”) (including
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Purchasing Debt Affiliate is treated in
connection with such exercise or action on the same or better terms as the other
Lenders and (ii) with respect to any matter requiring the vote of Lenders during
the pendency of a Bankruptcy Proceeding (including voting on any plan of
reorganization), the Term Loans held by such Purchasing Debt Affiliate (and any
Claim with respect thereto) shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Purchasing Debt Affiliates,
so long as such Purchasing Debt Affiliate is treated in connection with the
exercise of such right or taking of such action on the same or better terms as
the other Lenders. For the avoidance of doubt, the Lenders and each Purchasing
Debt Affiliate agree and acknowledge that the provisions set forth in this
paragraph, and the related provisions set forth in each Affiliated Assignment
and Assumption, constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as
such, would be enforceable for all purposes in any case where a Loan Party has
filed for protection under any Debtor Relief Law applicable to the Loan Party
(it being understood and agreed that the foregoing shall not cause the Term
Loans held by any Purchasing Debt Affiliate to be subordinated in right of
payment to any other Obligations).

Furthermore, notwithstanding anything in Section 9.02 or the definition of the
term “Required Lenders” or “Required Covenant Lenders” to the contrary, (a) for
purposes of determining whether the Required Lenders, the Required Covenant
Lenders or any other requisite Class vote required by this Agreement have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of this Agreement or any other
Loan Document or any departure by any Loan Party therefrom, (ii) otherwise acted
on any matter related to this Agreement or any other Loan Document or
(iii) directed or required the Administrative Agent, any

 

164



--------------------------------------------------------------------------------

Issuing Bank or any Lender to undertake any action (or refrain from taking any
action) with respect to or under this Agreement or any other Loan Document, all
Term Loans held by any Purchasing Debt Affiliate (other than a Debt Fund
Affiliate) shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders or the requisite vote of any Class of Lenders have
taken any actions and (b) with respect to any amendment, modification, waiver,
consent or other action with respect to any of the terms of this Agreement or
any other Loan Document that requires the consent of all, or all affected,
Lenders, the Term Loans held by any such Purchasing Debt Affiliate shall be
deemed to be outstanding only if such amendment, modification, waiver, consent
or other action would have a disproportionately adverse effect on such
Purchasing Debt Affiliate.

Notwithstanding the foregoing or anything in Section 9.02 or the definitions of
the terms “Required Lenders”, “Required Covenant Lenders” and “Majority in
Interest” to the contrary, a Debt Fund Affiliate will not be subject to the
voting limitations set forth in the preceding two paragraphs and will be
entitled to vote in the same manner as Lenders that are not Purchasing Debt
Affiliates; provided, however, that in connection with any Required Lender vote,
any Required Covenant Lender vote or any vote requiring the approval of a
Majority in Interest of the Term Loans of any Class, Debt Fund Affiliates may
not, in the aggregate, account for more than 49.9% of the amounts included in
determining whether the Required Lenders or a Majority in Interest of such Class
have consented to any amendment or waiver (and for purposes of the foregoing,
any amounts in excess of such percentage held by Debt Fund Affiliates shall be
deemed to be not outstanding for purposes of calculating the Required Lenders,
the Required Covenant Lenders or Majority in Interest of such Class).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Arranger, any Issuing
Bank, any Lender or any Affiliate of any of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time
this Agreement or any other Loan Document is executed and delivered or any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any LC
Exposure is outstanding and so long as the Commitments have not expired or
terminated. Notwithstanding the foregoing or anything else to the contrary set
forth in this Agreement or any other Loan Document, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a

 

165



--------------------------------------------------------------------------------

letter of credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding hereunder for all purposes of this Agreement
and the other Loan Documents, and the Revolving Lenders shall be deemed to have
no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.06(d) or 2.06(e). The provisions of Sections 2.15,
2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment or prepayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective as provided in the Amendment and Restatement Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of Holdings or the Borrower
against any of and all the obligations then due of Holdings or the Borrower now
or hereafter existing under this Agreement held by such Lender, such Issuing
Bank or any such Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or any such Affiliate shall have made any demand under this
Agreement and although such obligations of Holdings or the Borrower are owed to
a branch or office of such Lender, such Issuing Bank or any such Affiliate
different from the branch or office holding such deposit or obligated on such
Indebtedness. Each Lender and each Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give or any delay in giving such notice shall not

 

166



--------------------------------------------------------------------------------

affect the validity of any such setoff and application under this Section. The
rights of each Lender, each Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank and any such Affiliate may
have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b) Each of Holdings and the Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank or any
Related Party of any of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Lender or any Issuing Bank may otherwise have to bring any action,
litigation or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR

 

167



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
Hedging Agreement relating to Holdings, the Borrower or any Subsidiary and its
obligations hereunder or under any other Loan Document, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any Issuing Bank or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than Holdings or the Borrower. For
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Holdings, the Borrower or any Subsidiary or
their businesses, other than any such information that is available to the
Administrative Agent, any Lender or

 

168



--------------------------------------------------------------------------------

any Issuing Bank on a nonconfidential basis prior to disclosure by Holdings or
the Borrower; provided that, in the case of information received from Holdings
or the Borrower after the Restatement Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to Holdings, the Borrower or any other
Loan Party) of any Collateral in a transaction permitted under this Agreement,
or upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents shall be automatically released. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. Each of the Secured Parties
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to effect the releases set forth in this Section.

 

169



--------------------------------------------------------------------------------

SECTION 9.15. USA Patriot Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuing Bank or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA Patriot Act, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable.

SECTION 9.16. No Fiduciary Relationship. Each of Holdings and the Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the Subsidiaries and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger, the Lenders, the Issuing Banks and their respective Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arranger, the Lenders, the Issuing
Banks and their respective Affiliates may be engaged, for their own accounts or
the accounts of customers, in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrower, the Subsidiaries and
their respective Affiliates, and none of the Administrative Agent, the Arranger,
the Lenders, the Issuing Banks or any of their respective Affiliates has any
obligation to disclose any of such interests to Holdings, the Borrower, the
Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, each of Holdings and the Borrower hereby waives and releases
any claims that it or any of its Affiliates may have against the Administrative
Agent, the Arranger, the Lenders, the Issuing Banks or any of their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
Holdings, the Borrower or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to Holdings, the
Borrower and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, State and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, State and
foreign securities laws.

(b) Holdings, the Borrower and each Lender acknowledge that, if information
furnished by Holdings or the Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the

 

170



--------------------------------------------------------------------------------

Administrative Agent may post any information that Holdings or the Borrower has
indicated as containing MNPI solely on that portion of the Platform as is
designated for Private Side Lender Representatives and (ii) if Holdings or the
Borrower has not indicated whether any information furnished by it pursuant to
or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform as is designated for Private Side Lender Representatives. Each of
Holdings and the Borrower agrees to clearly designate all information provided
to the Administrative Agent by or on behalf of Holdings or the Borrower that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by
Holdings and the Borrower without liability or responsibility for the
independent verification thereof.

 

171



--------------------------------------------------------------------------------

Schedule 1.01

Disqualified Lenders

None.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 5.15

Post-Closing Matters

None.